EXHIBIT 10.1




















--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
BY AND BETWEEN
AIP/FASTENERS LLC
AND
ANIXTER INC.
DATED AS OF
FEBRUARY 11, 2015



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page


ARTICLE 1 DEFINITIONS
1


1.1    Definitions
1


1.2    Other Definitional Provisions
18


 
 
ARTICLE 2 PURCHASE AND SALE OF ASSETS
18


2.1    Purchase and Sale of Assets
18


2.2    Excluded Assets
20


2.3    Assumed Liabilities
22


2.4    Excluded Liabilities
22


 
 
ARTICLE 3 PURCHASE PRICE AND CLOSING OF PURCHASE
24


3.1    Purchase Price
24


3.2    Closing Adjustment
24


3.3    Post-Closing Adjustment
25


3.4    Withholding
27


3.5    Date of Closing
27


3.6    Place of Closing
28


3.7    Closing Deliveries
29


3.8    Treatment of VAT
29


 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLER    
30


4.1    Right; Power; Authority; Action
30


4.2    Binding Agreements; Due Execution
30


4.3    No Conflict
31


4.4    Financial Statements
31


4.5    Absence of Changes
32


4.6    Taxes
32


4.7    Absence of Undisclosed Liabilities
33


4.8    Intellectual Property
33


4.9    Insurance
34


4.10    Real Property
34


4.11    Tangible Personal Property
35


4.12    Sufficiency of Assets
35


4.13    Material Contracts
36


4.14    Affiliate Agreements
37


4.15    Licenses
37


4.16    Employees
38


4.17    Litigation; Compliance with Law
39


4.18    Brokerage or Commissions
40




-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

4.19    Environment
40


4.20    ERISA Compliance; Related Matters
41


4.21    Customers and Suppliers
42


4.22    Foreign Corrupt Practices Act; Ethical Practices
42


4.23    Export Control Laws and Customs Laws
43


4.24    Accounts Receivable
43


4.25    Acquired Inventory
44


4.26    Product Warranty and Product Liability
44


4.27    No Other Representations or Warranties    
44


 
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE BUYER    
45


5.1    Right; Power; Authority; Action
45


5.2    Binding Agreements; Due Execution
45


5.3    No Conflict
46


5.4    Litigation; Compliance with Law
46


5.5    Brokerage or Commissions
46


5.6    Debt Financing
47


5.7    Equity Commitment Letter
48


5.8    Ownership
48


5.9    Solvency
48


5.10    No Other Representations or Warranties
48


 
 
ARTICLE 6 COVENANTS
48


6.1    Interim Operations of the Company
48


6.2    Access
50


6.3    Competition Filings
51


6.4    Required Consents
52


6.5    Further Actions
53


6.6    Employee Matters
53


6.7    Supplements to Disclosure Schedules
58


6.8    Debt Financing
58


6.9    Excluded Intellectual Property    
62


6.10    Non-Competition and Non-Solicitation
62


6.11    Data Center
63


6.12    Local Market Agreements
63


6.13    Software License
64


6.14    Designation of Acquired Leases and Sublease Agreements    
64


 
 
ARTICLE 7 CERTAIN TAX MATTERS
65


7.1    Apportionment; Transfer Taxes; and Cooperation
65


7.2    Purchase Price Allocation
66


 
 


-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

ARTICLE 8 CONDITIONS TO THE OBLIGATIONS OF THE BUYER
67


8.1    Accuracy of Representations and Warranties; Compliance with Obligations
67


8.2    Deliveries of the Seller
67


8.3    Consents
68


8.4    Resolutions
68


8.5    No Contrary Proceedings
68


8.6    Expiration of Waiting Periods
69


8.7    IT Closing Conditions
69


 
 
ARTICLE 9 CONDITIONS TO THE OBLIGATIONS OF THE SELLER
69


9.1    Accuracy of Representations and Warranties and Compliance with
Obligations    
69


9.2    Purchase Price; Closing Adjustment
70


9.3    Deliveries of the Buyer
70


9.4    Consents
70


9.5    Resolutions
70


9.6    No Contrary Proceedings
71


9.7    Expiration of Waiting Periods
71


9.8    Settlement of UK HMH Plan
71


 
 
ARTICLE 10 INDEMNIFICATION
71


10.1    Indemnification Generally
71


10.2    Survival
72


10.3    Limitations
72


10.4    Indemnification Procedures
75


10.5    Adjustment to the Purchase Price
76


 
 
ARTICLE 11 TERMINATION OF AGREEMENT
77


11.1    Right to Terminate
77


11.2    Effect of Termination
78


11.3    Termination Fee
78


11.4    Deferred French Closing Termination    
78


 
 
ARTICLE 12 MISCELLANEOUS PROVISIONS
78


12.1    Public Announcements
78


12.2    Notices
79


12.3    Rights Confined to Parties
80


12.4    Entire Agreement
80


12.5    Successors and Assigns
80


12.6    Severability
80


12.7    Effect of Headings
80


12.8    Governing Law; Jurisdiction
80




-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

12.9    Amendments
81


12.10    Time of Essence
81


12.11    Waivers
81


12.12    Counterparts
82


12.13    Costs
82


12.14    Agreement to Negotiate and Mediate
82


12.15    Specific Performance
83


12.16    Disclosure Schedules
83


12.17    No Recourse; Waiver of Claims
84


12.18    Waiver of Jury Trial
84


 
 
EXHIBITS
 
 
 
Exhibit A    Bill of Sale and Assignment and Assumption Agreement
 
Exhibit B    Transition Services Agreement

 
Exhibit C    Equity Commitment Letter
 
Exhibit D    Local Market Agreement Term Sheet
 
 
 
SCHEDULES
 
 
 
Schedule 1.1(a)    Accounts Payable; Accrued Expenses
 
Schedule 1.1(b)    Agreed Valuation Principles
 
Schedule 1.1(c)    ARD Employees
 
Schedule 1.1(d)    Buyer Knowledge Schedule
 
Schedule 1.1(e)    Seller Knowledge Schedule
 
Schedule 1.1(f)    Permitted Encumbrances
 
Schedule 1.1(g)    Selling Affiliates
 
Schedule 2.1(c)    Acquired Tangible Personal Property
 
Schedule 2.1(d)    Business Leases
 
Schedule 2.1(f)    Assumed Purchase Orders
 
Schedule 2.1(n)    Other Assets; Data Center Assets
 
Schedule 2.2(c)    Excluded Contracts
 
Schedule 2.2(l)    Excluded Licenses and Proprietary Applications
 
Schedule 2.2(m)    Other Excluded Assets
 
Schedule 4.1        Right; Power; Authority; Action
 
Schedule 4.2        Binding Agreements; Due Execution
 
Schedule 4.3        No Conflict
 
Schedule 4.4        Financial Statements
 
Schedule 4.5        Absence of Changes
 
Schedule 4.6        Taxes
 
Schedule 4.7         Absence of Undisclosed Liabilities
 
Schedule 4.8        Intellectual Property
 


-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

Schedule 4.9        Insurance
 
Schedule 4.10        Real Property
 
Schedule 4.11        Tangible Personal Property
 
Schedule 4.12        Sufficiency of Assets
 
Schedule 4.13        Material Contracts
 
Schedule 4.14        Affiliate Agreements
 
Schedule 4.15        Licenses
 
Schedule 4.16        Employees
 
Schedule 4.17        Litigation; Compliance with Law
 
Schedule 4.17(a)    Orders
 
Schedule 4.18        Brokerage or Commissions
 
Schedule 4.19        Environment
 
Schedule 4.20        ERISA Compliance; Related Matters
 
Schedule 4.21        Customers and Suppliers
 
Schedule 4.22        Foreign Corrupt Practices Act; Ethical Practices
 
Schedule 4.23        Export Control Laws and Customs Laws
 
Schedule 4.24        Accounts Receivable
 
Schedule 4.25        Acquired Inventory
 
Schedule 4.26        Product Warranty and Product Liability
 
Schedule 6.1        Interim Operations of the Company
 
Schedule 6.1(e)    New Business Employees
 
Schedule 6.10(a)    Non-Competition and Non-Solicitation; Permitted Activities
 
Schedule 6.10(b)    Non-Competition and Non-Solicitation; Employees
 
Schedule 6.11(a)    Data Center
 
Schedule 6.11(b)    Business Employees Providing IT Services
 
Schedule 6.11(a)    Performance Criteria; Data Center Acceptance Date
 
Schedule 6.13        Licensed Software
 
Schedule 7.2(a)    Allocation Percentages of Preliminary Purchase Price
 
Schedule 8.3        Required Consents
 
Schedule 8.7(a)    Cloned System Closing Condition
 
Schedule 8.7(b)    Disaster Recovery Closing Condition
 




















-vi-



--------------------------------------------------------------------------------



THIS ASSET PURCHASE AGREEMENT dated as of February 11, 2015 is entered into by
and between:
(1)ANIXTER INC., a Delaware corporation (the “Seller”); and
(2)AIP/FASTENERS LLC, a Delaware limited liability company (the “Buyer” and,
collectively with the Seller, the “Parties” and each a “Party”).
W I T N E S S E T H
WHEREAS, the Seller and the Selling Affiliates (collectively, the “Selling
Group”) are engaged, through the Seller’s OEM Supply – Fasteners business
segment, in the business of distributing and manufacturing fastener hardware and
components to or for original equipment manufacturers, subcontractors of such
manufacturers, maintenance and repair organizations and distributors of such
fastener hardware and components (collectively, the “Business”);
WHEREAS, the Seller desires to sell or cause to be sold to the Buyer and the
Buyer desires to purchase or cause to be purchased all, but not less than all,
of the Acquired Assets and assume all, but not less than all, of the Assumed
Liabilities on the terms and conditions set forth herein; and
WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement and the Transactions.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions. Capitalized terms used but not defined elsewhere in this
Agreement have the following meanings:
“Accounting Firm” has the meaning set forth in Section 3.3(b);
“Accounting Month End” means, for any given month, the date on which such month
ends for the Seller’s accounting or financial reporting purposes;
“Accounts Payable” means all accounts payable (other than intercompany payables)
that result solely from the operations of the Selling Group with respect to the
Business in the ordinary course of business, calculated in a manner consistent
with the Selling Group’s past practice, as set forth in Schedule 1.1(a);
“Accounts Receivable” means all trade accounts receivable, notes receivables and
other rights to payment that result solely from the operations of the Selling
Group with respect to the Business (other than intercompany receivables), net of
any doubtful accounts determined in the




--------------------------------------------------------------------------------



ordinary course of business; provided that all Tax (other than VAT) and related
assets shall be excluded from Accounts Receivable;
“Accrued Expenses” means all accrued expenses that result solely from the
operations of the Selling Group with respect to the Business in the ordinary
course of business, calculated in a manner consistent with the Selling Group’s
past practice, as set forth in Schedule 1.1(a);
“Acquired Assets” has the meaning set forth in Section 2.1;
“Acquired Intellectual Property” has the meaning set forth in Section 2.1(b);
“Acquired Inventory” has the meaning set forth in Section 2.1(a);
“Acquired Leased Real Property” has the meaning set forth in Section 2.1(d);
“Acquired Leasehold Improvements” has the meaning set forth in Section 2.1(d);
“Acquired Leases” has the meaning set forth in Section 2.1(d);
“Acquired Tangible Personal Property” has the meaning set forth in
Section 2.1(c);
“Adjustment Value” means, as of any given time, an amount equal to (a) the value
of certain specified assets of the Business set forth in Schedule 1.1(a) minus
(b) the value of certain specified Liabilities of the Business set forth in
Schedule 1.1(a), in each case, as calculated in accordance with GAAP in a manner
consistent with the Agreed Valuation Principles;
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with the
first Person;
“Affiliate Agreement” means any Contract between any member of the Selling
Group, on the one hand, and any Affiliate of any member of the Selling Group, on
the other hand, that binds or affects the Acquired Assets;
“Agreed Valuation Principles” means the accounting principles set forth in
Schedule 1.1(b);
“Agreement” means this Asset Purchase Agreement, including all Schedules and
Exhibits hereto;
“Alternate Financing” has the meaning set forth in Section 6.8(b);
“Apportioned Obligations” has the meaning set forth in Section 7.1(a);
“ARD Employee” means any Business Employee in, or whose employment is governed
by the Laws of, any jurisdiction in which the Transfer Regulations apply to the
Transactions and whose name is set forth on Schedule 1.1(c) (as may be
supplemented from time to time prior to the Closing to reflect any New Business
Employee or any changes to Schedule 4.16(a)(i));
“Assumed Contracts” has the meaning set forth in Section 2.1(h);

2



--------------------------------------------------------------------------------



“Assumed Liabilities” has the meaning set forth in Section 2.3;
“Assumed Purchase Orders” has the meaning set forth in Section 2.1(f);
“Base Cap” has the meaning set forth in Section 10.3(d);
“Bill of Sale and Assignment and Assumption Agreement” means one or more bills
of sale and assignment and assumption agreements (including, to the extent
required by a landlord, or reasonably requested by the Buyer, one or more
separate assignment and assumption of leases with respect to one or more
individual Acquired Leases), with respect to the Acquired Assets and the Assumed
Liabilities of the Selling Group, in substantially the form(s) attached hereto
as Exhibit A or in such other form(s) as agreed between the Parties in order to
facilitate local regulatory approval, registration or transfer procedures
required by applicable Laws;
“Books and Records” means all records, invoices and other documents and
information exclusively related to, or necessary in the ordinary course for the
ownership of, the Acquired Assets and/or operation of the Business, but, for the
avoidance of doubt, excluding any Excluded Assets;
“Business” has the meaning set forth above in the Recitals;
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in the City of Chicago, Illinois, New
York, New York or London, England are authorized or obligated by law or
executive order to close;
“Business Employee” means any person employed in, or assigned, other than on a
temporary basis (except in Mexico), to the Business and who is set forth on
Schedule 4.16(a)(i); provided, however, that upon employment by a member of the
Selling Group, a New Business Employee will be deemed to be a Business Employee
for all purposes of this Agreement; provided, further, that Schedule 4.16(a)(i)
may be amended, updated and supplemented after the date hereof but in no event
later than 30 Business Days prior to Closing to reflect any changes required by
any labor unions or works councils, subject to prior review and consultation by
the Buyer, or as reasonably determined by both the Seller and the Buyer;
“Business Lease” means the leases set forth on Schedule 2.1(d), collectively
representing (a) the Acquired Leases and (b) the real property leases or
subleases between the Seller or any member of the Selling Group and an owner,
landlord, lessee or sublessee, all or part of which Leased Real Property and
related Leasehold Improvements shall be the subject of a Sublease Agreement, in
each case as designated by the Seller in accordance with Section 6.14;
“Buyer” has the meaning set forth above in the Preamble;
“Buyer Indemnitees” has the meaning set forth in Section 10.1(a);
“Buyer Losses” has the meaning set forth in Section 10.1(a);
“Buying Affiliates” means UK Buyer and one or more direct or indirect,
wholly-owned subsidiaries of the Buyer or UK Buyer that the Buyer or UK Buyer,
as the case may be, subject to

3



--------------------------------------------------------------------------------



and in accordance with the provisions of this Agreement, will cause to purchase
the Acquired Assets, the names of which and the corresponding assets to be
bought by which, are set forth on the Buying Affiliate Schedule;
“Capital Lease Obligations” means, with respect to any Person, for any
applicable period, the obligations of such Person that are permitted or required
to be classified and accounted for as capital obligations under GAAP, and the
amount of such obligations at any date will be the capitalized amount of such
obligations at such date determined in accordance with GAAP;
“Cash” means, as at the time being measured, all cash and cash equivalents, bank
deposits, deposits in transit, investment accounts, lockboxes, certificates of
deposit, bank accounts, marketable securities and liquid short-term investments
determined in accordance with GAAP consistent with past practice, expressed in
Dollars; provided, however, that with respect to any of the foregoing that are
denominated in a currency other than Dollars, such items should be calculated,
consistent with past practice, based on the relevant currency exchange rate in
effect at 8:00 a.m. local time in Chicago, Illinois on such date on www.xe.com;
provided further that Cash will be net of outstanding checks;
“Claim Notice” has the meaning set forth in Section 10.4(a);
“Cloned System Closing Condition” has the meaning set forth in Section 8.7;
“Closing” has the meaning set forth in Section 3.5(a)
“Closing Adjustment” has the meaning set forth in Section 3.2(b);
“Closing Adjustment Value” has the meaning set forth in Section 3.3(a).
“Closing Date” has the meaning set forth in Section 3.5(a);
“COBRA” has the meaning set forth in Section 4.20(f);
“Code” means the United States Internal Revenue Code of 1986, as amended;
“Competitor” has the meaning set forth in Section 6.13(c);
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of October 17, 2014, by and between Anixter International Inc. and AIP, LLC;
“Contract” means any written or oral agreement, contract, covenant, commitment,
arrangement or understanding, in each case as amended, supplemented, waived or
otherwise modified;
“Control” means the possession, directly or indirectly, of the power to direct
the management policies of a Person, whether through the ownership of voting
securities, by Contract or otherwise;
“Copyrights” has the meaning set forth in the definition of Intellectual
Property;

4



--------------------------------------------------------------------------------



“Data Center” has the meaning set forth in Section 6.11(a);
“Data Center Acceptance Date” has the meaning set forth in Section 6.11(c);
“Debt Commitment Letter” has the meaning set forth in Section 5.6(a);
“Debt Financing” has the meaning set forth in Section 5.6(a);
“Deferred French Closing” has the meaning set forth in Section 3.5(a)(i);
“Deferred French Closing Date” has the meaning set forth in Section 3.5(a)(i);
“Deferred Local Market Closing” has the meaning set forth in Section 3.5(a)(ii);
“Deferred Local Market Closing Date” has the meaning set forth in Section
3.5(a)(ii);
“Definitive Agreements” has the meaning set forth in Section 6.8(a)(ii);
“Disaster Recovery Closing Condition” has the meaning set forth in Section 8.7;
“Disclosed Additional Matter” has the meaning set forth in Section 6.7;
“Disclosure Schedules” has the meaning set forth in the introductory paragraph
of Article 4;
“Dispute Notice” has the meaning set forth in Section 3.3(b);
“Dollars” or “$” means the lawful currency of the United States of America;
“Employment Losses” means any and all out-of-pocket losses, costs, obligations
(including severance), settlement payments, awards, judgments, fines, penalties,
damages, disbursements, expenses, costs of investigation, defense and appeal and
reasonable attorney’s fees and expenses, deficiencies or other charges relating
to the Business Employees (or where the context otherwise requires, any other
employees);
“Encumbrance” means with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, hypothecation, assignment, charge, option, preemptive
purchase right, easement, encumbrance, security interest or other restriction on
such property or asset;
“Environmental Claim” means any suit, claim, complaint, decree, action, demand,
order, proceeding, demand of payment, litigation, administrative proceeding or
other proceeding alleging or asserting liability under Environmental Laws,
including for investigatory costs, cleanup costs, Governmental Authority or
private party response costs, damages to the environment, natural resources or
other property, personal injuries, fines or penalties, in each case, arising out
of, based on or resulting from (a) the presence or release of any Hazardous
Substance or (b) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law;
“Environmental Laws” means any Law relating to pollution or protection of the
environment or to occupational health or safety or public health and safety in
respect of exposure to Hazardous

5



--------------------------------------------------------------------------------



Substances, including Laws relating to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals, or toxic or
Hazardous Substances or wastes, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of or exposure of any Person to Hazardous Substances or wastes, as are
in effect as of the Closing Date;
“Environmental Permits” has the meaning set forth in Section 4.19(a)(i);
“Equity Commitment Letter” has the meaning set forth in Section 5.7;
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rulings and regulations thereunder;
“ERISA Affiliate” means any Person (whether or not incorporated) that is or at
any relevant time was treated as a single employer with the Seller within the
meaning of Code Section 414 (b), (c), (m) or (o);
“Estimated Adjustment Value” has the meaning set forth in Section 3.2(a);
“Estimated Closing Statement” has the meaning set forth in Section 3.2(a);
“Excluded Assets” has the meaning set forth in Section 2.2;
“Excluded Contracts” has the meaning set forth in Section 2.2(c);
“Excluded Intellectual Property” has the meaning set forth in Section 2.2(o);
“Excluded Liabilities” has the meaning set forth in Section 2.4;
“Export Laws” has the meaning set forth in Section 4.23(a);
“FCPA” has the meaning set forth in Section 4.22(a);
“Fee Letter” has the meaning set forth in Section 5.6(a);
“Final Adjustment Value” has the meaning set forth in Section 3.3(b);
“Final Allocation Schedule” has the meaning set forth in Section 7.2(b);
“Final Determination” means, with respect to any Taxes for any taxable period,
(a) a final closing or settlement agreement entered into with a Governmental
Authority establishing the amount of such Taxes or (b) a final decision of a
court of competent jurisdiction with respect to such Taxes that is
non-appealable or in respect of which the period of appeal has lapsed;
“Final Purchase Price” has the meaning set forth in Section 3.1;
“Financial Statements” has the meaning set forth in Section 4.4;

6



--------------------------------------------------------------------------------



“French Assets” has the meaning set forth in Section 2.1;
“French Selling Affiliate” means Anixter France SARL;
“Fundamental Representations” has the meaning set forth in Section 10.2;
“GAAP” means generally accepted accounting principles as in effect in the United
States of America, applied on a basis consistent with the Financial Statements
for the fiscal year ended January 2, 2015;
“Governmental Authority” means any government, any governmental entity,
department, commission, board, agency or instrumentality, and any court,
tribunal or judicial or arbitral body, whether federal, state, local or foreign,
including authorities authorized to levy Tax;
“Hazardous Substance” means any toxic waste, pollutant, contaminant, hazardous
substance, hazardous material, toxic substance, hazardous waste, petroleum or
petroleum derived substance or waste, polychlorinated biphenyls, asbestos or
asbestos-containing material, toxic mold, radioactive substance or waste,
whether in solid, liquid or gaseous form, or any other substance or matter
regulated under or defined as such by, or for which Liability is imposed under,
any Environmental Law;
“HSR Act” has the meaning set forth in Section 6.3;
“Incremental Lease Costs” means all amounts paid or payable by the Buyer in
connection with obtaining the consent, if required, of the applicable landlord
to the assignment or sublease (as determined by the Seller in accordance with
Section 6.14) of the Business Leases, including changes in rent (base or
additional) as a result of such assignment or sublease and the posting of
additional security; provided, however, that any such costs associated with any
renewal term of any such Business Lease beyond the term in effect as of the
Closing Date shall not be included in Incremental Lease Costs;
“Indebtedness” means with respect to any Person, at any date, without
duplication:
(a)
all obligations of such Person for borrowed money (or issued in substitution for
or exchange of indebtedness for borrowed money), including all principal,
interest, premiums, fees, expenses and overdrafts;

(b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(c)
all obligations of such Person upon which interest charges are customarily paid;

(d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person;

(e)
all obligations of such Person issued or assumed as the deferred purchase price
of property or services;


7



--------------------------------------------------------------------------------



(f)
all guarantees, whether direct or indirect, by such Person of Indebtedness of
others or Indebtedness of any other Person secured by any assets of such Person;

(g)
all obligations of such Person under any interest rate, currency swap, other
derivative or hedging transactions (valued at the termination value thereof);

(h)
all obligations of such Person in respect of off-balance sheet agreements that
are in the nature of financings;

(i)
all Capital Lease Obligations of such Person; and

(j)
all obligations of such Person in respect of long-term lease restoration
Liabilities; provided, however, that in the case of the Seller, such Liabilities
will be limited to those Liabilities that exist as of the Closing;

“Indemnifiable Losses” means any and all losses, costs, Liabilities, claims,
obligations, judgments, fines, settlement payments, awards, penalties or damages
of any kind actually suffered or incurred after the Closing (together with all
reasonably incurred cash disbursements, costs and expenses, costs of
investigation, defense and appeal and reasonable attorneys’ fees and expenses),
whether or not involving a Third Party Claim;
“Indemnifying Party” has the meaning set forth in Section 10.4(a);
“Indemnitee” has the meaning set forth in Section 10.4(a);
“Initial Statement” has the meaning set forth in Section 3.3(a);
“Intellectual Property” means any and all rights in, arising out of or
associated with any of the following in any jurisdiction in the world:
(a)    patents and patent applications, design patents and design patent
applications, design registrations, statutory invention registrations,
inventions and invention disclosures, including all reissues, divisions,
continuations, continuations-in-part, provisionals, substitutes, renewals and
extensions thereof, all improvements thereon, and other Governmental
Authority-issued indicia of invention ownership (“Patents”);
(b)    published and unpublished works of authorship and copyrights whether or
not copyrightable, and all copyright registrations and copyright applications
and any renewals or extensions thereof (“Copyrights”);
(c)    trademarks, service marks, brands, certification marks, trade dress,
trade names, logos, slogans, packaging, designs, labels and other indicia of
origin of use, or in which the Selling Group has a bona fide intent to use, in
connection with the conduct of the Business to identify any product, service,
business or company, whether registered or unregistered, and pending
applications and renewals for any of the foregoing, together in each case with
the goodwill connected with the use of or symbolized by (“Marks”);

8



--------------------------------------------------------------------------------



(d)    trade secrets, know-how, proprietary and confidential information,
including all proprietary product specifications, compounds, processes,
formulae, product or industrial designs, business information, technical and
marketing plans and proposals, ideas, concepts, inventions, research and
development, information disclosed by business manuals and drawings, technology,
technical information, data, research records, customer, distributor and
supplier lists and similar data and information and all other confidential or
proprietary technical or business information and materials and all rights
therein (“Trade Secrets”);
(e)    domain names and associated goodwill, including all Internet electronic
addresses, uniform resource locators and alphanumeric designations associated
therewith, text, images and designs, including other content contained on any
website maintained by or for the Selling Group or used in connection with the
Business and all registrations and applications for registration of any of the
foregoing, (“Website Materials”);
(f)    computer software including all source code, object code, firmware,
development tools, files, records and data, all media in which any of the
foregoing is recorded, and all documentation related to any of the foregoing
(collectively, the “Software”);
(g)    all other intellectual property and proprietary rights;
(h)    income, royalties, fees, proceeds, damages and other payments now or
hereafter due or payable with respect to any and all of the foregoing (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present and future infringements of the foregoing); and
(i)    claims and causes of action with respect to any of the foregoing,
including the right to sue or otherwise recover for any and all past, present
and future infringements and misappropriations thereof;
“Intellectual Property Agreements” means all inbound and outbound licenses,
sublicenses, settlements, co-existence agreements, covenants not to sue, consent
to use agreements, waivers, releases, permission and other Contracts, whether
written or oral, relating to any Intellectual Property that is used in or
necessary for the conduct of the Business as currently conducted to which any
member of the Selling Group is a party, beneficiary or otherwise bound;
“Intellectual Property Registrations” means all Intellectual Property that are
subject to any issuance, registration, application or other filing by, to or
with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names, social media
accounts, and copyrights, issued and reissued patents and pending applications
for any of the foregoing;
“Irrevocable Offer Letter” means the Irrevocable Offer Letter delivered to the
French Selling Affiliate by the Buyer dated as of the date hereof;

9



--------------------------------------------------------------------------------



“IRS” means the United States Internal Revenue Service;
“IT Payment” has the meaning set forth in Section 3.1(b);
“Knowledge” means, with respect to the Buyer, the actual knowledge of the
individuals set forth on Schedule 1.1(d) after reasonable inquiry and, with
respect to the Seller, the actual knowledge of the individuals set forth on
Schedule 1.1(e) after reasonable inquiry;
“Law” means any United States or non-United States federal, state, county, city,
municipal or other government statute, law, rule, regulation, ordinance,
directive, Order, code or other binding requirement;
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interests in real property held by any member of the Selling Group for
use exclusively in connection with, or that are necessary for the operation in
the ordinary course of, the Business;
“Leasehold Improvements” means all buildings, structures, improvements and
fixtures located on any Acquired Leased Real Property that are owned by any
member of the Selling Group and used exclusively in connection with, or
necessary for the operation in the ordinary course of, the Business, regardless
of whether title to such buildings, structures, improvements or fixtures are
subject to reversion to the landlord, lessor, sublandlord, sublessor or any
other third party upon the expiration or termination of the lease for such
Acquired Leased Real Property;
“Lenders” means each of the financial institutions providing the Debt Financing
or other agreement in connection with the Debt Financing or alternative debt
financings in connection with the transactions contemplated hereby, including
pursuant to any joinder agreement, supplement, or credit agreements entered into
pursuant thereto or relating thereto; together with their Affiliates and the
officers, directors, employees, agents, representatives, successors and assigns
of the foregoing;
“Liability” means, with respect to a Person, any debt or other liability or
obligation of any kind or nature (whether known or unknown and whether
contingent or otherwise);
“Licensed Intellectual Property” means all Intellectual Property in which any
member of the Selling Group holds any rights or interests granted from other
Persons pursuant to any Intellectual Property Agreement;
“Licensed Software” has the meaning set forth in Section 6.13;
“Licenses” has the meaning set forth in Section 4.15;
“Local Market Agreement” has the meaning set forth in Section 6.12;
“made available” means, for purposes of Article 4 below, uploaded to and
contained in the Seller’s Intralinks electronic data room accessible to the
Buyer as of 5:00 pm New York time on February 11, 2015;

10



--------------------------------------------------------------------------------



“Marks” has the meaning set forth in the definition of Intellectual Property;
“Material Adverse Effect” means any change, effect, event, fact, development,
circumstance or condition having a material adverse effect on the Business or
the Acquired Assets, taken as a whole, or the Seller’s ability to perform its
obligations hereunder; provided, however, that changes, effects, events, facts,
developments, circumstances or conditions relating to the following shall not be
deemed to constitute a Material Adverse Effect:
(a)
changes in economic or political conditions or the financing, banking, currency
or capital markets in general;

(b)
changes in Laws or interpretations thereof or required changes in GAAP;

(c)
changes generally affecting industries, markets or geographical areas in which
the Business is conducted;

(d)
the negotiation, execution, announcement, pendency or performance of this
Agreement or the Transactions or any communication by the Buyer or any of its
Affiliates of their plans or intentions (including in respect of employees) with
respect to the Business, including losses or threatened losses of, or any
adverse change in the relationship with, employees, customers, suppliers,
financing sources, licensors, licensees or others having relationships with the
Business;

(e)
the consummation of the Transactions or any actions by the Buyer or the Seller
taken pursuant to this Agreement or in connection with the Transactions;

(f)
the failure of the Seller (after seeking consent from, and being denied consent
by, the Buyer) to take any action prohibited under Section 6.1, which, if taken
by the Seller, would have prevented or mitigated any resulting material adverse
effect on the Business or the Acquired Assets, taken as a whole, or the Seller;

(g)
any natural disaster or any act of terrorism, sabotage, military action, armed
hostilities or war (whether or not declared) or any escalation or worsening
thereof, whether or not occurring or commenced before or after the date of this
Agreement;

(h)
any action required to be taken under any Law or any existing Contract by which
the Selling Group or any of the Acquired Assets are bound;

(i)
any failure by the Business to meet any internal projections or forecasts (it
being understood that the underlying causes of such failure may be considered in
determining whether there has been a Material Adverse Effect); or

(j)
seasonal changes in the results of operations of the Business;

provided, however, that, such changes, effects, events, facts, developments,
circumstances or conditions described in clauses (a), (b) and (c), may be taken
into account only to the extent they disproportionately affect the Business as
compared to other businesses in the industries in which

11



--------------------------------------------------------------------------------



the Business operates. For the avoidance of doubt, a “Material Adverse Effect”
will be measured only against past performance of the Business, and not against
any forward-looking statements, projections or forecasts of the Business or any
other Person;
“Material Contracts” has the meaning set forth in Section 4.13(a);
“Mediator” has the meaning set forth in Section 12.14;
“Minor Claim” has the meaning set forth in Section 10.3(b);
“New Business Employee” has the meaning set forth in Section 6.1(e);
“Non-ARD Employee” means any Business Employee who is neither an ARD-Employee
nor an Undisclosed Employee;
“Nonassigned Asset” has the meaning set forth in Section 6.4(b);
“Notice Period” has the meaning set forth in Section 10.4(a);
“Notices” has the meaning set forth in Section 12.2;
“Order” means any judgment, injunction, order, ruling, award, writ or decree
that is issued by a Governmental Authority;
“Outside Date” has the meaning set forth in Section 11.1(b);
“Parties” and “Party” has the meaning set forth above in the Preamble;
“Patents” has the meaning set forth in the definition of Intellectual Property;
“Permitted Activities” has the meaning set forth in Section 6.10(a);
“Permitted Encumbrances” means, solely to the extent they are related to the
Acquired Assets:
(a)
Encumbrances reflected or reserved against in the Financial Statements or the
disclosure of which is reasonably apparent on the face of the Financial
Statements;

(b)
mechanics’, materialmen’s, warehousemen’s, carriers’, workers’, or repairmen’s
liens or other similar common law or statutory Encumbrances (i) arising or
incurred in the ordinary course of business securing payments not yet
delinquent; or (ii) that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;

(c)
liens for Taxes, assessments and other governmental charges not yet due and
payable or, if delinquent, are being contested in good faith by appropriate
proceedings, in either case, for which adequate reserves are established in
accordance with GAAP;


12



--------------------------------------------------------------------------------



(d)
pledges and deposits made in the ordinary course of business with respect to,
and in compliance in all material respects with, workers’ compensation,
unemployment insurance and other social security Laws or regulations;

(e)
with respect to any interest in real property, (i) any conditions, rights,
reservations, exceptions or restrictions relating to real property or real
property rights owned or leased by the Selling Group that are disclosed on any
title commitment or report made available to the Buyer, and (ii) any zoning,
building, subdivision or other similar requirements or restrictions, in each
case, only to the extent that such matters would not, individually or in the
aggregate, materially interfere with the conduct of the Business;

(f)
liens granted or arising in the ordinary course of business in favor of any
Governmental Authority with respect to the Acquired Assets or operations
pertaining thereto to the extent not yet due and payable or delinquent and for
which adequate reserves have been established, in accordance with GAAP;

(g)
purchase money liens and liens securing rentals under capital leases with third
parties entered into in the ordinary course of business;

(h)
deposits to secure the performance of bids, trade Contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case entered into in the ordinary course of business;

(i)
judgment and attachment Encumbrances or Encumbrances created by or existing from
any litigation or legal proceeding that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;

(j)
exclusive licenses and non-exclusive licenses granted in the ordinary course of
business;

(k)
Encumbrances incurred in the ordinary course of business since January 2, 2015
that do not secure the payment of indebtedness for borrowed money;

(l)
Encumbrances created by the Buyer or its permitted successors and assigns;

(m)
Encumbrances under applicable securities Laws;

(n)
Encumbrances identified on Schedule 1.1(f); and

(o)
Encumbrances securing the obligations under the Receivables Purchase Agreement;

provided, however, in no event shall any of the following matters constitute
Permitted Encumbrances hereunder (and all such matters or items shall be
removed, released, discharged or terminated at the sole cost and expense of the
Seller at or prior to the Closing): any mortgages, deeds of trust or

13



--------------------------------------------------------------------------------



similar monetary Encumbrances against or encumbering the rights, title or
interests of, any member of the Selling Group in the Acquired Assets;
“Person” means any individual, firm, company, corporation or other corporate
body, government, state or agency of a state or any joint venture, association
or partnership;
“Plan” has the meaning set forth in Section 4.20(a);
“Policies” has the meaning set forth in Section 4.9;
“Post-Closing Adjustment” has the meaning set forth in Section 3.3(e).
“Post-Closing Tax Period” means any taxable period that begins after the Closing
Date and the portion of any Straddle Period beginning after the Closing Date;
“Pre-Closing Tax Period” means any taxable period that ends on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date;
“Preliminary Purchase Price” has the meaning set forth in Section 3.1(a);
“Prior Month” has the meaning set forth in Section 3.2(a);
“Probationary Jurisdiction” means Brazil, India and Singapore;
“Proceeding” means any suit, action, proceeding, claim, arbitration, audit,
hearing or investigation (in each case, whether civil, criminal, administrative
or investigative) commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority;
“Property Taxes” has the meaning set forth in Section 7.1(a);
“Proposed Allocation” has the meaning set forth in Section 7.2(b);
“Protected ARD Employee” means any ARD Employee for whom compliance with
additional local legal requirements is required to ensure his or her transfer
upon the Closing Date or Deferred French Closing Date, as applicable.
“Receivables Purchase Agreement” means that certain Second Amended and Restated
Receivables Purchase Agreement, dated as of May 31, 2011, by and among, Anixter
Receivables Corporation, the Seller, the financial institutions party thereto,
Chariot Funding LLC (as successor by merger to Falcon Asset Securitization
Company), Suntrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A., as
amended as of the date hereof;
“Recipient” has the meaning set forth in Section 3.8(a);
“Remaining ARD Employee” has the meaning set forth in Section 6.6(g);
“Review Period” has the meaning set forth in Section 3.3(b);

14



--------------------------------------------------------------------------------



“Seller” has the meaning set forth in the Preamble;
“Seller Indemnitees” has the meaning set forth in Section 10.1(b);
“Seller Losses” has the meaning set forth in Section 10.1(b);
“Seller Tax Group” means any Tax Group of which any member of the Selling Group
is or was a member;
“Selling Affiliates” means one or more direct or indirect, wholly-owned
subsidiaries of the Seller that the Seller, subject to and in accordance with
the provisions of this Agreement, will cause to sell the Acquired Assets, the
names of which are set forth on Schedule 1.1(g); provided, however, that if (a)
the Buyer’s offer to acquire the French Assets is not accepted by the French
Selling Affiliate or this Agreement is terminated in accordance with Section
11.4, the Selling Affiliates will be deemed not to include the French Selling
Affiliate for purposes of the purchase and sale provisions, representations and
warranties, covenants and indemnification obligations of the Seller set forth in
this Agreement or (b) the Buyer elects, in accordance with the terms of the
applicable Local Market Agreement, to terminate the operations of the Business
within a Probationary Jurisdiction, the Selling Affiliates will be deemed not to
include the applicable Subject Selling Affiliate for purposes of the purchase
and sale provisions, representations and warranties, covenants and
indemnification obligations of the Seller set forth in this Agreement;
“Selling Group” has the meaning set forth in the Recitals;
“Software” has the meaning set forth in the definition of Intellectual Property;
“Software License Agreement” has the meaning set forth in Section 6.13;
“Solicitation” has the meaning set forth in Section 6.10(b);
“Specified Parties” has the meaning set forth in Section 11.3(b);
“Sponsor” has the meaning set forth in Section 5.7;
“Straddle Period” means any taxable year or period beginning on or before and
ending after the Closing Date;
“Subject Selling Affiliates” means (a) in the case of Brazil, Anixter Do Brazil
Ltda., (b) in the case of India, Anixter India Private Limited, (c) in the case
of Singapore, Anixter Singapore Pte. Ltd. and (d) in the case of China, Anixter
Communications (Shanghai) Co. Limited;
“Subject Jurisdictions” means Brazil, China, India and Singapore;
“Sublease Agreements” means the collective reference to one or more agreements
between the Seller or the applicable member of the Selling Group and the Buyer
or a Buying Affiliate pursuant to which the Seller (or such member) shall
sublease and the Buyer (or such Buying Affiliate) shall sublease the Subleased
Real Property and Subleased Leased Improvements related thereto;

15



--------------------------------------------------------------------------------



“Subleased Leasehold Improvements” means all Leasehold Improvements related to
the Subleased Real Property;
“Subleased Real Property” means the Leased Real Property designated by the
Seller ;
“Subsidiary” means any Person, at least a majority of the voting stock or other
voting power of which is owned, directly or indirectly, by another Person, or
that is otherwise directly or indirectly Controlled by such other Person;
“Supplemental Schedules” has the meaning set forth in Section 6.7;
“Supplier” has the meaning set forth in Section 3.8(a);
“Tangible Personal Property” means all capital equipment, together with all
other machinery, equipment, vehicles, furniture and fixtures, supplies,
inventory and any other tangible personal property held by the Selling Group for
use exclusively in connection with, or that are necessary in the ordinary course
for, the conduct of the Business;
“Tax Group” means, with respect to any Person, any affiliated, consolidated,
combined, unitary or similar group of which such Person is or was a member;
“Tax Return” means all returns, declarations, reports, forms, estimates,
information returns, statements, amended return, or other documents (including
any related or supporting information) filed or required to be filed with or
supplied to any Governmental Authority or other Person in connection with any
Taxes;
“Taxes” means (i) all taxes, charges, fees, duties, levies, penalties or other
assessments, including income, gross receipts, profits, windfall profits,
excise, real and personal property, occupation, sales, use, transfer, license,
payroll, withholding, social security (or similar), franchise, capital stock,
gains, built-in gains, stamp, stamp duty reserve, value added, ad valorem,
unemployment insurance, workers’ compensation, employer health, escheat or
abandoned property, custom duties or other taxes, assessments, charges or other
fees, duties, levies or other similar charges of any kind whatsoever imposed by
any Governmental Authority, whether disputed or not, and shall include any
interest, penalties or additions to tax attributable to any of the foregoing;
(ii) any liability for or in respect of the payment of any amount of a type
described in clause (i) of this definition as a result of being, or having been,
a member of a Tax Group, or (iii) any liability for or in respect of the payment
of any amount described in clauses (i) or (ii) of this definition as a
transferee or successor, by Contract or otherwise;
“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local Governmental Authority responsible for the
administration, enforcement, collection, or regulation of any Tax;
“Termination Fee” has the meaning set forth in Section 11.3(a);
“Third Party Claim” has the meaning set forth in Section 10.4(a);

16



--------------------------------------------------------------------------------



“Threshold” has the meaning set forth in Section 10.3(c);
“Top 10 Customers” has the meaning set forth in Section 4.21(a);
“Trade Secrets” has the meaning set forth in the definition of Intellectual
Property;
“Transaction Documents” means the Transition Services Agreement, the Irrevocable
Offer Letter, each Bill of Sale and Assignment and Assumption Agreement, each
Local Market Agreement, the Software License Agreement, each Sublease Agreement
and all other documents, instruments and certificates necessary to effect the
Transactions;
“Transactions” means the transactions contemplated under this Agreement, the
Transaction Documents and the other agreements contemplated hereby and thereby;
“Transfer Regulations” means TUPE or any equivalent legislation or regulation in
any jurisdiction that has either implemented the Acquired Rights Directive 2001
or provides for the automatic transfer of employees’ employment to the Buyer or
its Affiliates as a result of the Transactions;
“Transfer Taxes” means any and all excise, sales, use, registration stamp,
recording, documentary, personal property, real property, transfer or similar
Taxes, excluding any VAT, which are exclusively addressed in Section 3.8;
“Transferred Employee” means each Business Employee whose Contract of employment
or employment (as applicable) transfers automatically to the Buyer or one of its
Buying Affiliates pursuant to the Transfer Regulations on the Closing Date or
who accepts an offer of employment with the Buyer or one of its Affiliates
effective as of (a) the opening of business on the Closing Date, provided such
Business Employee is actually employed by the Buyer or one of its Affiliates
immediately following the Closing or (b) in the case of Business Employees in
any Subject Jurisdictions, the applicable Deferred Local Market Closing Date,
provided such Business Employee is actually employed by the Buyer or one of its
Affiliates immediately following the Deferred Local Market Closing;
“Transition Services Agreement” means, the Transition Services Agreement in the
form attached hereto as Exhibit B;
“TUPE” means the UK Transfer of Undertakings (Protection of Employment)
Regulations 2006, as amended from time to time;
“UK Buyer” means AIP/Fasteners (UK) Ltd., which is a wholly-owned direct
subsidiary of the Buyer’s sole member.
“UK HMH Plan” has the meaning set forth in Section 9.8;
“Undisclosed Employee” has the meaning set forth in Section 6.6(h);
“VAT” has the meaning set forth in Section 3.8(i);

17



--------------------------------------------------------------------------------



“WARN Act” has the meaning set forth in Section 4.16(e);
“Website Materials” has the meaning set forth in the definition of Intellectual
Property; and
“Wood Dale Facility” means the Seller’s manufacturing facility located at 1471
N. Wood Dale Road, Wood Dale, Illinois 60191.
1.2    Other Definitional Provisions. Unless the context requires otherwise:
(a)    all references to Preamble, Recitals, Sections, Articles, Exhibits,
Schedules or Disclosure Schedules are to the Preamble, Recitals, Sections,
Articles, Exhibits, Schedules or Disclosure Schedules of or to this Agreement;
(b)    each term defined in this Agreement has the meaning assigned to it;
(c)    each accounting term not otherwise defined in this Agreement has the
meaning commonly applied to it in accordance with GAAP;
(d)    words in the singular include the plural and vice versa;
(e)    the pronouns “he,” “his” and “him” refers to the masculine, feminine and
neuter;
(f)    the words “herein,” “hereby,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section, Article or other subdivision;
(g)    the term “including” means “including, without limitation,”;
(h)    with respect to the Selling Group in connection with the Business, the
terms “ordinary course of business” and “in the ordinary course” will be deemed
to refer to the conduct of the Business by the Selling Group in a manner
consistent with the ordinary course of business of the Selling Group with
respect to the Business consistent with past practice;
(i)    to the extent the term “day” or “days” is used, it will mean calendar
days;
(j)    the terms “United States” and “U.S.” means the United States of America
and its territories and possessions; and
(k)    no provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft hereof or thereof.

18



--------------------------------------------------------------------------------



ARTICLE 2
PURCHASE AND SALE OF ASSETS
2.1    Purchase and Sale of Assets. On the Closing Date, and subject to the
terms and conditions set forth in this Agreement, the Seller shall, and shall
cause its Selling Affiliates to, sell, assign, transfer, convey and deliver to
the Buyer or its Buying Affiliates, and the Buyer shall, or shall cause its
Buying Affiliates to, purchase from the Selling Group, free and clear of any
Encumbrances other than Permitted Encumbrances (with the understanding that the
Encumbrances securing the obligations under the Receivables Purchase Agreement
shall be released as of the Closing), all of the Selling Group’s right, title
and interest, in, to and under all of the following assets, properties and
rights to the extent that such assets, properties and rights are used or held
for use exclusively in connection with, or are necessary for the operation of,
the Business in the ordinary course (other than the Excluded Assets)
(collectively, the “Acquired Assets”):
(a)    the inventories of finished goods, raw materials, works in progress,
packaging, supplies and parts, including any materials in transit to a member of
the Selling Group’s location, to the extent used or held for use exclusively in
connection with the Business as of the Closing Date (“Acquired Inventory”);
(b)    all Intellectual Property (the “Acquired Intellectual Property”);
(c)    all Tangible Personal Property set forth on Schedule 2.1(c) (the
“Acquired Tangible Personal Property”);
(d)    all Leased Real Property set forth on Schedule 2.1(d) that is designated
by the Seller to be assigned to the Buyer in accordance with Section 6.14 (the
“Acquired Leased Real Property”), all Leasehold Improvements related thereto
(the “Acquired Leasehold Improvements”) and all right, title and interest of the
applicable members of the Selling Group, as the tenant, lessee, subtenant or
sublessee, as applicable, in, to and under the leases listed and described on
Schedule 2.1(d) and designated by the Seller to be assigned to the Buyer in
accordance with Section 6.14, to the extent transferable under applicable Law
(the “Acquired Leases”);
(e)    all of the Selling Group’s rights, to the extent transferable, under
warranties, indemnities and all similar rights against third Persons;
(f)    all purchase orders to the extent outstanding as of the Closing Date (the
“Assumed Purchase Orders”); a list of such outstanding purchase orders as of
January 2, 2015 is set forth on Schedule 2.1(f);
(g)    all bids or quotations made to customers of the Business in the ordinary
course of business and outstanding as of the Closing Date;
(h)    all of the Selling Group’s rights under all Contracts, including
Intellectual Property Agreements (the “Assumed Contracts”);
(i)    all Accounts Receivable held by the Selling Group;

19



--------------------------------------------------------------------------------



(j)    all prepaid expenses (other than prepaid insurance), credits, advance
payments, security, deposits, charges, sums and fees to the extent related to
any Acquired Assets;
(k)    all Books and Records (other than original financial and accounting
records, income and similar Tax Returns and related Books and
Records); provided, however, that the Selling Group may redact any information
that is not reasonably necessary for the operation of the Business as conducted
on the date hereof;
(l)    to the extent transferable under applicable Law, all Licenses held by the
Selling Group;
(m)    all goodwill exclusively relating to, and the going concern value of, the
Business other than goodwill associated with the corporate name of the Seller or
any of its Selling Affiliates; and
(n)    all assets, properties and rights set forth on Schedule 2.1(n), including
with respect to the Data Center.
Notwithstanding anything herein to the contrary, (i) any Acquired Assets of the
French Selling Affiliate (the “French Assets”) shall be sold, conveyed,
assigned, transferred and delivered to the Buyer or one or more of its Buying
Affiliates only in accordance with, and subject to the acceptance by the French
Selling Affiliate of the terms and conditions of, the Irrevocable Offer Letter
and (b) any Acquired Assets of a Subject Selling Affiliate that is subject to a
Local Market Agreement under the provisions of Section 6.12 shall be sold,
conveyed, assigned, transferred and delivered, if at all, to the Buyer or one or
more of its Buying Affiliates at the time contemplated by that Local Market
Agreement.


2.2    Excluded Assets. Notwithstanding the foregoing Section 2.1, the Acquired
Assets shall not include, the Buyer or its Buying Affiliates shall not purchase,
and the Selling Group shall retain, (i) all assets, properties and rights of the
Selling Group not included in the definition of the Acquired Assets and (ii) the
following assets regardless of whether they are used exclusively in connection
with, or reasonably necessary for the operation of, the Business in the ordinary
course (clause (i) and (ii) being collectively referred to as the “Excluded
Assets”):
(a)    Cash;
(b)    all Accounts Receivable under any Excluded Contract;
(c)    all Contracts (i) to which any member of the Selling Group is a party or
by which any member of the Selling Group or any of its properties or assets may
be bound that are used primarily in the Selling Group’s other businesses or (ii)
listed on Schedule 2.2(c) (the “Excluded Contracts”);
(d)    the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of any member of the Selling Group;

20



--------------------------------------------------------------------------------



(e)    original financial and accounting books and records, income and similar
Tax Returns and related Books and Records;
(f)    all medical and personnel records the transfer of which is prohibited by
Law;
(g)    all Plans and assets attributable thereto;
(h)    the rights that accrue or will accrue to any member of the Selling Group
under this Agreement, the Transaction Documents and the Transactions;
(i)    all insurance policies of the Seller and all insurance benefits to the
Selling Group, including claims, rights and proceeds, arising from or relating
to the conduct or operation of the Business prior to the Closing or the Selling
Group’s ownership or operation of the Acquired Assets or the Assumed Liabilities
prior to the Closing;
(j)    all rights to any Proceedings of any nature available to or being pursued
by the Selling Group to the extent related to the Business, the Acquired Assets
or the Assumed Liabilities (including any privilege attaching to any documents
or communications related to any such Proceedings) and actions or omissions
prior to the Closing, whether arising by way of claim, counterclaim or
otherwise;
(k)    all interests in and to Tax refunds or credits for overpayment of Taxes
attributable to Pre-Closing Tax Periods or the Excluded Assets, including any
VAT input credits;
(l)    all rights and interests under any enterprise software licenses and other
proprietary applications set forth on Schedule 2.2(l);
(m)    the assets, properties and rights specifically set forth on
Schedule 2.2(m);
(n)    Books and Records to the extent that they include any information
relating to bids or offers received from other Persons in connection with the
Transactions or any information or analyses (including financial analyses)
relating to such bids or offers;
(o)    other than the Acquired Intellectual Property and the limited license
granted pursuant to the terms of the Transition Services Agreement, all
Intellectual Property of the Selling Group, including all rights, title and
interests in the name “Anixter,” including all derivatives thereof and all url’s
or domain names containing such name or derivatives thereof (the “Excluded
Intellectual Property”);
(p)    the shares of the capital stock of any member of the Selling Group and
all of the Selling Group’s ownership interest in any Subsidiary or other Person;
(q)    all import and export licenses;

21



--------------------------------------------------------------------------------



(r)    other than the rights to receive the services pursuant to the terms of
the Transition Services Agreement, all rights to receive services and benefits
of the kind provided to the Business by any member of the Selling Group, either
directly or indirectly through third-party service providers, prior to the
Closing Date, including (i) computer and information processing services, (ii)
finance, accounting and payroll services, (iii) facilities management services
(including environmental, health and safety), (iv) treasury services (including
banking, insurance, administration, taxation and internal audit), (v) general
and administrative services, (vi) executive and management services, (vii) legal
services, (viii) human resources services, (ix) risk management services, (x)
group purchasing services, (xi) corporate marketing, strategy and development
services, (xii) corporate travel services and (xiii) investor relation services;
and
(s)    all assets, properties and rights used primarily in the Selling Group’s
other businesses.
2.3    Assumed Liabilities. At the Closing, the Buyer shall, or shall cause its
Buying Affiliates to, assume and agree to pay, perform and discharge when due
all Liabilities arising out of or related to the Business and the Acquired
Assets, other than the Excluded Liabilities (the “Assumed Liabilities”),
including (a) all Accounts Payable and Accrued Expenses relating to the Acquired
Assets and the Business existing at the Closing (other than as contemplated by
Section 2.4(i) below), (b) all Liabilities for Taxes allocated to the Buyer
under Section 7.1(a) and all Transfer Taxes allocated to the Buyer pursuant to
Section 7.1(b), and (c) all Liabilities for Taxes relating to the Acquired
Assets and attributable to a Post-Closing Tax Period.
2.4    Excluded Liabilities. At the Closing, the Selling Group or its Affiliates
shall retain, and shall be responsible for paying, performing and discharging
when due, and the Buyer or its Buying Affiliates shall not assume or have any
responsibility for the following (collectively, the “Excluded Liabilities”):
(a)    all Liabilities of the Selling Group or any of its Affiliates to the
extent relating to any employment arrangement entered into with any of their
employees prior to Closing, whether the payment obligation thereunder occurs
before or after Closing;
(b)    all Liabilities of the Selling Group or any of its Affiliates to the
extent relating to any Plan or any employee benefit plan, policy or arrangement
maintained by a member of the Selling Group or any of its Affiliates prior to
Closing, whether any payment or benefit obligation thereunder occurs before or
after Closing, relating to, or accrued as a result of employment by a member of
the Selling Group prior to Closing, and any vesting or payment of cash or equity
awards granted to Business Employees under any Plan prior to Closing, provided
that such obligation is in respect of employment with the Selling Group or any
of its Affiliates prior to the Closing;
(c)    all Liabilities of the Selling Group or any of its Affiliates to the
extent relating primarily to any Leased Real Property other than Acquired Leased
Real Property;

22



--------------------------------------------------------------------------------



(d)    all Liabilities of the Selling Group or any of its Affiliates to the
extent relating primarily to the Selling Group’s other businesses or the
Excluded Assets;
(e)    all Indebtedness of the Selling Group other than Accounts Payable and
Accrued Expenses, in each case, included in the Assumed Liabilities;
(f)    all intercompany payables and loans between the Selling Group and any of
its Affiliates, or between any Affiliate of the Selling Group and any other
Affiliate of the Selling Group;
(g)    any Liabilities of the Selling Group under this Agreement or the
Transaction Documents (excluding, for the purposes of this clause (g), the
Liabilities assumed by the Buyer under the Local Market Agreements);
(h)    any Liabilities of the Selling Group in respect of all Taxes (other than
as set forth in Section 3.8 and Section 7.1);
(i)    any Liabilities of the Selling Group under any Excluded Contracts;
(j)    all Liabilities of the Selling Group or any of its Affiliates, to the
extent arising out of events relating to any product liability claims, general
liability claims, or automobile liability claims occurring prior to Closing,
including those claims occurring prior to Closing but reported after Closing
even if any payment obligation thereunder occurs after Closing;
(k)    all Liabilities of the Selling Group or any of its Affiliates, to the
extent arising out of events relating to any workers’ compensation claims
occurring prior to Closing, including those claims occurring prior to Closing
but reported after Closing even if any payment or benefit obligation thereunder
occurs after Closing;
(l)    any Liabilities to the extent arising out of or based upon the Selling
Group’s ownership and operation of the Business and the Acquired Assets prior to
the Closing Date (other than Accounts Payable and Accrued Expenses relating to
the Acquired Assets and the Business existing as of the Closing Date), including
(i) any Liabilities resulting from infringement, misappropriation or other
violations arising out of or based upon the Selling Group’s ownership and
operation of the Business and the Acquired Assets prior to the Closing Date and
(ii) those Liabilities under the Assumed Purchase Orders or the Assumed
Contracts that arise as a result of a breach of any Assumed Purchase Order or
Assumed Contract, as the case may be, by the Selling Group prior to the Closing,
in each case as agreed in writing by a member of the Selling Group or determined
by a Governmental Authority pursuant to a non-appealable Order; and
(m)    all Liabilities for Taxes allocated to the Seller under Section 7.1(a)
and all Transfer Taxes allocated to the Seller pursuant to Section 7.1(b), and
(c) all Liabilities for Taxes relating to the Acquired Assets and attributable
to a Pre-Closing Tax Period.
 

23



--------------------------------------------------------------------------------



ARTICLE 3
PURCHASE PRICE AND CLOSING OF PURCHASE
3.1    Purchase Price. The aggregate purchase price for the sale and purchase of
the Acquired Assets shall be the following, plus the assumption of the Assumed
Liabilities:
(a)    $370,000,000 (the “Preliminary Purchase Price”), as such may be adjusted
pursuant to Section 3.2; and
(b)    $10,000,000 (the “IT Payment”).
The Preliminary Purchase Price, as adjusted pursuant to Section 3.2, shall be
payable in immediately available funds on the Closing Date to the account or
accounts designated by the Seller not later than three Business Days prior to
the Closing Date. The IT Payment shall be payable in immediately available funds
on the Data Center Acceptance Date to the account or accounts designated by the
Seller not less than three Business Days prior to the Data Center Acceptance
Date. The Preliminary Purchase Price, as adjusted pursuant to Section 3.2 and
Section 3.3, plus the IT Payment are collectively referred to herein as the
“Final Purchase Price.” Notwithstanding the foregoing, any payments to be made
hereunder to a Selling Affiliate organized in the United Kingdom, any member
state of the European Union or Mexico will be denominated in the local currency
of such Selling Affiliate, based on the most favorable exchange rates reasonably
commercially available to the Buyer on the fourth (4th) Business Day before the
Closing Date or the Data Center Acceptance Date, as applicable. Upon six (6)
Business Days’ prior notice, the Seller may request that all or a portion of the
payments to be made hereunder to a Selling Affiliate organized in any other
jurisdiction (other than the United States) on the Closing Date or the Data
Center Acceptance Date be denominated in the local currency of such Selling
Affiliate, based on the most favorable exchange rates reasonably commercially
available to the Buyer on the fourth (4th) Business Day before the Closing Date
or the Data Center Acceptance Date, as applicable. Notwithstanding the
foregoing, the maximum amount of the Preliminary Purchase Price and the IT
Payment required to be denominated in currency other than Dollars shall not
exceed the Commitment Amount, as such term is defined in the Equity Commitment
Letter. The Seller shall reimburse the Buyer for reasonably documented costs
incurred by the Buyer in obtaining such local currency.
3.2    Closing Adjustment.
(a)    No later than three (3) Business Days prior to the Closing Date, the
Seller shall prepare and deliver to the Buyer a statement (the “Estimated
Closing Statement”) calculating and setting forth the Seller’s good faith
estimate of the Adjustment Value (the “Estimated Adjustment Value”) determined
as of the Accounting Month End of the month immediately preceding the Closing
Date (the “Prior Month”), or, if the Closing Date is less than ten (10) days
after the Accounting Month End of the Prior Month, the Accounting Month End of
the month immediately preceding the Prior Month, which statement shall include a
worksheet setting forth in reasonable detail how such value was calculated. The
Estimated Closing Statement shall be prepared in accordance with GAAP and
consistent with Schedule 1.1(a) and the Agreed Valuation Principles.

24



--------------------------------------------------------------------------------



(b)    The “Closing Adjustment” shall be an amount equal to (i) the Estimated
Adjustment Value minus (ii) $290,000,000. If the Closing Adjustment is a
positive amount, then the Preliminary Purchase Price will be increased, on a
dollar-for-dollar basis, by an amount equal to the Closing Adjustment. If the
Closing Adjustment is a negative amount, then the Preliminary Purchase Price
will be decreased, on a dollar-for-dollar basis, by an amount equal to the
Closing Adjustment. If the Closing Adjustment is zero, there will be no
adjustment to the Preliminary Purchase Price with respect to the Closing
Adjustment.
3.3    Post-Closing Adjustment.
(a)    Within ninety (90) days following the Closing Date or, if later, 30 days
after the Deferred French Closing Date, the Buyer shall prepare and deliver to
the Seller a statement (the “Initial Statement”) calculating and setting forth
the actual Adjustment Value on the Closing Date (the “Closing Adjustment
Value”), which statement shall include a worksheet setting forth in reasonable
detail how such value and payment were calculated. The Initial Statement shall
be prepared in accordance with GAAP and consistent with Schedule 1.1(a) and the
Agreed Valuation Principles.
(b)    The Closing Adjustment Value shall become final and binding upon the
Parties thirty (30) days after the receipt by the Seller of the Initial
Statement unless (i) the Seller concludes that the Closing Adjustment Value or
any component thereof has not been prepared on the basis required by this
Agreement, and (ii) the Seller has promptly, but in no event later than thirty
(30) days after its receipt of the Initial Statement (the “Review Period”),
delivered to the Buyer written notice describing in reasonable detail the basis
of the Seller’s disagreement, the amount or amounts involved and the proposed
determination of the disputed amount or amounts (a “Dispute Notice”). If the
Seller delivers a Dispute Notice to the Buyer within the Review Period, the
Buyer and the Seller will use reasonable good faith efforts to resolve the
dispute during the 30-day period commencing on the date the Seller delivers the
Dispute Notice to the Buyer. If the Seller and the Buyer are not able to resolve
all disputed items within such 30-day period, then the items remaining in
dispute shall be submitted immediately to Grant Thornton LLP or, if Grant
Thornton LLP is unwilling or unable to serve, an independent nationally
recognized firm with no existing business relationship with any Party mutually
agreeable to the Seller and the Buyer (the “Accounting Firm”). The Accounting
Firm shall be given reasonable access to all relevant records of the Buyer and
the Selling Group to resolve any items that are disputed and to calculate the
Adjustment Value in connection with the resolution of such disputed items. If
any remaining issues in dispute are submitted to the Accounting Firm for
resolution, each of the Seller and the Buyer will be afforded an opportunity to
present to the Accounting Firm any material relating to the determination of the
matters in dispute and to discuss such matters with the Accounting Firm. The
Accounting Firm shall act as an expert and not as an arbitrator to determine,
based solely on the written submissions of the Seller, on the one hand, and the
Buyer, on the other, and not by independent investigation, the amount or amounts
in dispute, and shall be instructed that its determination (x) must be made in
accordance with the Agreed Valuation Principles and (y) with respect to the
total amount in dispute, must accept the amount proposed by

25



--------------------------------------------------------------------------------



either the Seller in the Dispute Notice or the Buyer in the Initial Statement.
The Accounting Firm shall submit such calculation to the Buyer and the Seller as
soon as practicable, but in any event within thirty (30) days after the
remaining issues in dispute are submitted to the Accounting Firm. The
determination by the Accounting Firm of the Final Adjustment Value, as set forth
in a written notice delivered to the Seller and the Buyer by the Accounting Firm
in accordance with this Agreement absent manifest error will be binding and
conclusive on the Seller and the Buyer. The Adjustment Value on the Closing Date
that is final and binding on the Seller and the Buyer, as determined either
through agreement of the Seller and the Buyer (deemed or otherwise) or pursuant
to this Section 3.3, are referred to herein as the “Final Adjustment Value.”
(c)    The fees, costs and expenses of the Accounting Firm shall be borne by (i)
the Buyer if the Accounting Firm selects the Seller’s position as to the amount
in dispute or (ii) the Seller if the Accounting Firm selects the Buyer’s
position as to the amount in dispute. To the extent that payment of the
Accounting Firm’s fees, costs and expenses in advance of the resolution of the
applicable dispute is required by the Accounting Firm, the Buyer and the Seller
shall bear such fees, costs and expenses equally; provided, however, that
following the resolution the Parties shall make any payments between them that
are necessary to ensure that the fees, costs and expenses are borne in
accordance with the first sentence of this Section 3.3(c).
(d)    The Buyer shall, and shall cause each of its Buying Affiliates to, make
its financial records available to the Seller and its accountants and other
representatives, and the Seller shall, and shall cause each of its Selling
Affiliates to, make its financial records available to the Buyer and its
accountants and other representatives, in each case, as reasonably necessary for
the Buyer and the Seller, as applicable, to perform their respective obligations
under this Section 3.3 and at reasonable times during the period beginning on
the Closing Date and ending on the date of the final determination of the Final
Adjustment Value pursuant to Section 3.3(b), subject to customary
indemnification and other agreements that may be requested by representatives of
the Parties.
(e)    The “Post-Closing Adjustment” shall be an amount equal to the Final
Adjustment Value minus the Closing Adjustment Value. If the Post-Closing
Adjustment is a positive amount, then the Buyer shall pay in cash to the Seller
the amount of the Post-Closing Adjustment to an account or accounts designated
by the Seller in writing by wire transfer of immediately available funds within
three Business Days after the Final Adjustment Value becomes such. If the
Post-Closing Adjustment is a negative amount, then the Seller shall pay in cash
to the Buyer the amount of the Post-Closing Adjustment to an account or accounts
designated by the Buyer in writing by wire transfer of immediately available
funds within three Business Days after the Final Adjustment Value becomes such.
Any such payment shall be treated as an adjustment to the purchase price paid
for the Acquired Assets for all Tax purposes, to the maximum extent permitted by
applicable Law. If the Post-Closing Adjustment is zero, no amount shall be paid
by either Party to the other Party pursuant to this Section 3.3(e).

26



--------------------------------------------------------------------------------



3.4    Withholding. The Buyer shall be entitled to deduct and withhold from any
amount payable under this Agreement or any other Transaction Document any such
amount as the Buyer determines in good faith that it is required to deduct and
withhold with respect to such payment under the Code or any provision of
applicable Law; provided, however that the Buyer shall give the Seller written
notice at least seven Business Days prior to any such withholding. The Buyer and
the Seller agree to cooperate and use commercially reasonable efforts to
minimize any anticipated withholding Tax imposed in connection with the
Transactions. To the extent that any amounts are so withheld, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
pursuant to this Agreement, and the Buyer shall timely remit such amounts to the
appropriate Governmental Authority. Any such withheld amounts that would have
otherwise been payable to the Seller or another Person under this Agreement,
shall be treated as having been paid to the Seller or such other Person for all
purposes of this Agreement.
3.5    Date of Closing.
(a)    The closing (the “Closing”) of the transactions described in Article 2
(other than the transaction in respect of which the IT Payment shall be paid)
shall take place as soon as practicable on the first Friday that is at least
three (3) Business Days after the date on which all conditions to Closing (other
than those conditions that, by their nature, are intended to be satisfied at
Closing, which conditions are capable of being satisfied at the Closing) as set
forth in Article 8 and Article 9 are satisfied (or waived, as permitted by
applicable Law, by the applicable Party or Parties entitled to such
satisfaction), or on such other date as the Buyer and the Seller may agree in
writing (the “Closing Date”) ; provided, however, that if the Marketing Period
has not ended at the time of satisfaction or waiver of all the conditions to
Closing (other than those conditions that, by their nature, are intended to be
satisfied at Closing) as set forth in Article 8 and Article 9, the Closing shall
occur on the first Friday that is at least three (3) Business Days following the
final day of the Marketing Period (so long as all conditions to Closing (other
than those conditions that, by their nature, are intended to be satisfied at
Closing, which conditions are capable of being satisfied at the Closing) as set
forth in Article 8 and Article 9 are satisfied (or waived, as permitted by
applicable Law, by the applicable Party or Parties entitled to such
satisfaction) as of the date determined pursuant to this proviso). The Closing
shall be effective as of 11:59 p.m. local time in Chicago, Illinois on the
Closing Date. For purposes of this Agreement, the “Marketing Period” means the
first period of fifteen (15) consecutive Business Days after the date of this
Agreement and following the receipt by the Buyer of the information described in
clauses (i), (ii) (for the fiscal quarter ended March 31, 2015), (iii) and (iv)
of Section 6.8(c); provided that July 3rd and July 6th shall not be considered
Business Days.
(i)    Notwithstanding anything to the contrary contained in this Agreement, if
any notification, consultation or negotiation with the works council, union,
labor board or similar Government Authority concerning the transactions
contemplated by this Agreement that is required in France has not been completed
at the time of the Closing, then the Parties shall defer the Closing solely with
respect to the French Assets to be sold, delivered or conveyed by the French
Selling Affiliate

27



--------------------------------------------------------------------------------



(the “Deferred French Closing”). In such event, (a) the legal interest in and to
the French Assets shall not be assigned, transferred or conveyed to the Buyer or
the applicable Buying Affiliate unless and until the Deferred French Closing
occurs, (b) subject to Section 6.4, the Parties shall use their commercially
reasonable efforts to complete such notification, consultation or negotiation as
soon as practicable and (c) subject to Section 6.4, the Parties shall cooperate
in a mutually agreeable arrangement under which the Buyer (or one or more Buying
Affiliates) would, to the extent permitted by and in compliance with applicable
Law, obtain the benefits and assume the obligations and bear the economic
burdens associated with the French Assets in accordance with this Agreement. The
Deferred French Closing shall occur no later than three Business Days following
completion of such notification, consultation or negotiation, or at such other
time as the Parties may mutually agree upon in writing (the “Deferred French
Closing Date”).
(ii)    Notwithstanding anything to the contrary contained in this Agreement, if
the Parties determine to enter into a Local Market Agreement at the Closing with
respect to a Subject Jurisdiction, then the Parties shall defer the Closing
solely with respect to the Acquired Assets to be sold, delivered or conveyed,
and the Business Employees to be transferred, by the applicable Subject Selling
Affiliate (the “Deferred Local Market Closing”); provided, however, that if the
Buyer elects to terminate the Business conducted in a Probationary Jurisdiction
in accordance with the applicable Local Market Agreement, there will be no
Deferred Local Market Closing and the Business in such Probationary Jurisdiction
will be liquidated and wound up in accordance with, and subject to the terms and
conditions of, such Local Market Agreement (including that the Buyer shall pay
all costs in connection with such liquidation and wind-up). If the Parties enter
into a Local Market Agreement with respect to a Subject Jurisdiction, the legal
interest in and to the Acquired Assets subject to such Local Market Agreement
shall not be assigned, transferred or conveyed to the Buyer or the applicable
Buying Affiliate unless and until the Deferred Local Market Closing occurs. If
occurring, the Deferred Local Market Closing with respect to any Subject
Jurisdiction shall occur as contemplated in the applicable Local Market
Agreement in accordance with its terms (the “Deferred Local Market Closing
Date”).
(b)    The closing of the transactions in respect of which the IT Payment shall
be paid shall take place on the Data Center Acceptance Date (which shall be a
Business Day).
3.6    Place of Closing. The Closing, the Deferred French Closing, if
applicable, and each Deferred Local Market Closing, if applicable, shall take
place at the Chicago office of Sidley Austin LLP, or such other location (and
via any such medium) as the Parties otherwise agree.
3.7    Closing Deliveries. At the Closing, (a) the Seller shall make the
deliveries referred to in Article 8 and (b) the Buyer shall make the deliveries
referred to in Article 9.
3.8    Treatment of VAT.

28



--------------------------------------------------------------------------------



(a)    The Preliminary Purchase Price and the Final Purchase Price and any other
consideration payable for any supply made (or deemed to be made) under (or in
connection with) this Agreement shall be exclusive of any VAT.  The Seller and
the Buyer shall procure that any of their respective Affiliates receiving the
supply (or deemed supply) in question (the “Recipient”) shall pay to the Person
making (or deemed to make) that supply (the “Supplier”), in addition to the
consideration or deemed consideration (if any) therefor, all VAT for which the
Supplier is liable, or is otherwise required by any Taxing Authority to charge,
in relation to that supply (or deemed supply).  All VAT payable under this
Agreement, if any, shall be paid to the relevant Supplier at least two Business
Days before such Supplier has to account for such VAT to the relevant Taxing
Authority, provided that the relevant Supplier shall have previously provided a
valid VAT invoice to the relevant Recipient in respect of such supply (or deemed
supply).
(b)    The Parties agree to use all reasonable efforts to enter into any
appropriate VAT elections (or take such other steps as may be reasonably
required) to minimize or prevent the application of VAT to the sale of the
Acquired Assets.
(c)    As soon as reasonably practicable after the date hereof, the Seller
and/or the relevant Supplier shall write to the relevant Taxing Authority
providing full disclosure of the sale of the Acquired Assets and seeking
confirmation that such sale will be treated as not being subject to VAT.
(d)    With respect to Sections 3.8(b) and 3.8(c), neither the Seller nor any
Supplier shall be required to make any appeal to any Governmental Authority
against any determination by any relevant Taxing Authority that the sale of the
Acquired Assets is subject to VAT.
(e)    [RESERVED]
(f)    Notwithstanding anything to the contrary in this Agreement, all amounts
payable pursuant to this Agreement by way of either reimbursement of costs or
expenses or pursuant to any covenant or indemnity shall include any VAT
incurred, if applicable, in respect of such costs or expenses or in respect of
the indemnified matter or the matter to which the covenant relates.
(g)    The Buyer agrees that it shall provide such information and provide such
representations as may be reasonably required by the Seller with respect to, or
in connection with, the VAT treatment of the Acquired Assets.
(h)    [RESERVED]
(i)    For purposes of this Agreement, “VAT” shall mean (i) any Tax imposed in
compliance with the council directive of 28 November 2006 on the common system
of value added Tax (EC Directive 2006/112); (ii) any Goods and Services Tax and
Harmonized Sales Tax imposed in compliance with the Excise Tax Act (Canada); and
(iii) any other Tax of a similar nature to the Tax referred to in clause (i).

29



--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER
Except for the exceptions and disclosures set forth on the Disclosure Schedules
attached hereto (the “Disclosure Schedules”), which exceptions and disclosures
shall be deemed to be part of the representations and warranties made hereunder
(provided, however, that, any information provided in any Schedule of the
Disclosure Schedules is considered disclosed in each and every other Schedule in
the Disclosure Schedules, but only to the extent that the applicability of such
information to such other Schedule(s) in the Disclosure Schedules is reasonably
apparent based on the plain text of such disclosure), the Seller, with respect
to itself and the Selling Affiliates, represents and warrants to the Buyer as
follows:
4.1    Right; Power; Authority; Action. Each member of the Selling Group has the
requisite right, power and authority, and has taken all action necessary, to
execute, deliver and exercise its rights and perform its obligations under this
Agreement and each Transaction Document to which it is a party and to consummate
the Transactions. The governing bodies of each member of the Selling Group have,
as required, approved this Agreement and the Transactions, and no consent is
required to be obtained by the Selling Group in connection with the execution
and delivery of this Agreement or the Transaction Documents or the performance
of their obligations hereunder and thereunder. Each member of the Selling Group
is duly organized and validly existing and in good standing as an entity under
the laws of the jurisdiction in which it was organized (to the extent good
standing or an analogous concept is applicable in such jurisdiction) and has the
requisite power and authority to own, lease or otherwise hold the Acquired
Assets owned, leased or otherwise held by it, except as would not reasonably be
expected to have a Material Adverse Effect. Each member of the Selling Group is
duly qualified or licensed to do business as a foreign entity in each
jurisdiction in which its ownership of assets or conduct of business makes such
qualification necessary, except in any such jurisdictions where the failure to
be duly qualified or licensed would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
4.2    Binding Agreements; Due Execution. This Agreement and each Transaction
Document has been duly executed and delivered by each member of the Selling
Group party thereto, and assuming that this Agreement and each Transaction
Document has been duly authorized, executed and delivered by each other party
hereto and thereto, is a legal, valid and binding obligation of such member of
the Selling Group to the extent a party thereto and enforceable against such
member of the Selling Group in accordance with its terms, except to the extent
that enforcement may be affected by Laws relating to bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium and other Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
The other instruments, documents and agreements contemplated hereby and the
Exhibits hereto to which a member of the Selling Group is a signatory have been
duly authorized, executed and delivered by such member of the Selling Group and
constitute legal, valid and binding obligations of such member of the Selling
Group enforceable in accordance with their respective terms, in each case
assuming the due authorization, execution and delivery by the counterparties
thereto, except to the extent that enforcement may be affected by Laws relating
to bankruptcy, reorganization, insolvency,

30



--------------------------------------------------------------------------------



fraudulent conveyance, moratorium and other Laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
4.3    No Conflict. The execution and delivery of, and the performance by each
member of the Selling Group of its obligations under, this Agreement and the
Transaction Documents to which such member of the Selling Group is a party do
not, and the performance by such member of the Selling Group of the Transactions
to be performed by it does not:
(a)    conflict with the charter or other equivalent organizational documents of
such member of the Selling Group;
(b)    conflict with, or result in any violation of, or constitute a default
(with or without notice or lapse of time, or both) under any Material Contract
or Acquired Lease to which such member of the Selling Group is a party or by
which any of the Acquired Assets is bound;
(c)    result in a breach of any Order to which such member of the Selling Group
is a party or by which such member of the Selling Group (or such member of the
Selling Group’s property) is bound or submits;
(d)    result in the creation of an Encumbrance upon any of the Acquired Assets;
or
(e)    other than those consents, approvals or notices contemplated by the HSR
Act or any other applicable competition, merger control, antitrust or similar
Law or regulation or such approvals or registrations required in connection with
the Transactions under the relevant Laws of any jurisdiction, require such
member of the Selling Group to obtain any consent or approval of, or give any
notice to or make any registration with, any third Person under a Material
Contract, Acquired Lease or Governmental Authority that has not been obtained or
made as of the date hereof;
except in the cases of clauses (b) through (e) any conflict, violation, default,
breach, Encumbrance or failure to obtain or make a consent, approval or notice,
as applicable, as would not reasonably be expected to be material to the
Business or the Acquired Assets, taken as a whole.
4.4    Financial Statements. Attached hereto as Schedule 4.4 are the audited,
combined balance sheets of the Selling Group with respect to the Business and
the related audited statements of income, changes in parent company investment
and cash flow of the Selling Group with respect to the Business for the fiscal
years ended on January 3, 2014 and January 2, 2015 (such financial statements,
together with any related notes, collectively, the “Financial Statements”). Such
Financial Statements fairly present in all material respects the financial
condition and the results of operations of the Business at the respective dates
and for the periods referred to in such Financial Statements. The Financial
Statements were prepared in accordance with GAAP, consistently applied

31



--------------------------------------------------------------------------------



(except with respect to the balance sheets, for the absence of year-end
adjustments the effect of which would not be material, individually or in the
aggregate, to the Business).
4.5    Absence of Changes. Since January 2, 2015, there has been no Material
Adverse Effect, and no event, occurrence or circumstance has arisen that would
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, since January 2, 2015, except as set forth in
Schedule 4.5, no member of the Selling Group has taken any action that, had it
been taken after the date hereof, would have required the prior written consent
of Buyer pursuant to Section 6.1.
4.6    Taxes.
(a)    With respect to the Business and the Acquired Assets, all Taxes for which
the Selling Group is liable, all Taxes payable by the Selling Group and all
Taxes required to be withheld by the Selling Group, have been or will be duly,
timely and fully reported, paid and discharged to the extent failure to do so
would result in an Encumbrance (other than for Taxes not yet due and payable) on
any Acquired Asset, would adversely affect the Buyer’s ability to conduct the
Business in substantially the same manner in which it is presently being
conducted or would result in the Buyer becoming liable or responsible therefor.
(b)    No transaction contemplated by this Agreement is a sale or transfer by
the Selling Group of any “United States real property interest” within the
meaning of Section 897(c) of the Code.
(c)    None of the Acquired Assets are subject to any Encumbrances as a result
of a failure to pay any Tax other than Permitted Encumbrances.
(d)    There are no pending Tax audits or administrative or similar proceedings
with respect to any Taxes relating to the Acquired Assets or the Business and
Seller has not received any written notice of any Tax claims concerning such
Taxes, to the extent that such items referred to in this representation could
materially impact Taxes in a Post-Closing Tax Period with respect to the
Acquired Assets or the Business, or otherwise would result in a Tax Liability
for the Buyer.
(e)    Neither Seller nor any of its Affiliates is negotiating any final or
draft assessment or reassessment in respect of Taxes with any Governmental
Authority, nor has it received written notice from any Governmental Authority
that an assessment or reassessment is proposed or may be proposed in respect of
any Taxes relating to the Acquired Assets or the Business, to the extent that
such items referred to in this representation could materially impact Taxes in a
Post-Closing Tax Period with respect to the Acquired Assets or the Business, or
otherwise would result in a Tax Liability for the Buyer.
(f)    Since January 1, 2012, no written claim has been made by a Governmental
Authority in a jurisdiction where Seller does not file Tax Returns that it is or
may be subject

32



--------------------------------------------------------------------------------



to taxation in that jurisdiction with respect to the Acquired Assets or the
Business and there is no such written claim made before January 1, 2012 that is
currently pending.
(g)    There are no proposed reevaluations or reassessments pending with respect
to the Acquired Assets.
(h)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in this Section 4.6 are the sole and
exclusive representations and warranties made by the Seller with respect to
Taxes.
4.7    Absence of Undisclosed Liabilities. There are no Liabilities with respect
to the Business of a nature required by GAAP to be reflected on a combined
balance sheet of the Selling Group with respect to the Business, except
(a) those Liabilities reflected in, disclosed, reserved against or otherwise
described in the Financial Statements, (b) Liabilities that have arisen since
January 2, 2015 in the ordinary course of business or that have been incurred in
connection with the Transactions contemplated by this Agreement, (c) such
Liabilities to the extent set forth on (or the reasonable basis for which is
described on) Schedule 4.7 and (d) such Liabilities as contemplated by the
performance of this Agreement and the other Transaction Documents. This
representation shall not be deemed breached as a result of changes in GAAP or in
any Law after the date hereof.
4.8    Intellectual Property. Schedule 4.8 contains a complete and accurate list
of all Intellectual Property Registrations owned by, assigned to, or filed in
the name of any member of the Selling Group that are used or held for use
exclusively in connection with, or are necessary for the operation of, the
Business in the ordinary course, all material Licensed Intellectual Property,
and all material Acquired Intellectual Property set forth in reasonable detail
other than Excluded Intellectual Property.
(a)    The members of the Selling Group own or are otherwise authorized to use
the Acquired Intellectual Property, free and clear of all Encumbrances (other
than Permitted Encumbrances or restrictions set forth in an Intellectual
Property Agreement).
(b)    The Acquired Intellectual Property, taken as a whole, together with the
rights, services and assets to be made available under the Transaction Documents
or contemplated by Section 6.11 and the Software License Agreement, constitute
all of the Intellectual Property necessary to operate the Business in
substantially the same manner immediately after the Closing as it is conducted
by the Selling Group and its Affiliates immediately prior to the Closing.
(c)    To the Knowledge of the Seller, no third party has infringed, violated or
misappropriated any Acquired Intellectual Property.
(d)    To the Knowledge of the Seller, the Acquired Intellectual Property, the
use thereof and the operation of the Business as currently conducted by the
Selling Group do not infringe, violate or misappropriate the intellectual
property rights of any third party.

33



--------------------------------------------------------------------------------



(e)    Except as would not reasonably be expected to be material to the Business
or the Acquired Assets, taken as a whole, no allegation, claim, action or other
proceeding is pending, nor, to the Knowledge of the Seller, threatened that the
Acquired Intellectual Property, the use thereof in connection with the Business,
or the operation of the Business, infringes, violates or misappropriates the
rights of any third party.
(f)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in this Section 4.8 are the sole and
exclusive representations and warranties made by the Seller with respect to
Intellectual Property.
4.9    Insurance. Set forth in Schedule 4.9 is a list of each current property
and casualty insurance and indemnity policy of the Seller (collectively, the
“Policies”) benefiting the Business that sets forth in respect of each such
policy, the policy name, policy number, carrier, insured, coverage, deductible
and expiration date.
4.10    Real Property.
(a)    The Business has not been conducted on any real property (other than
Leasehold Improvements) owned by any member of the Selling Group.
(b)    Except as contemplated by the Transition Services Agreement, the Acquired
Leased Real Property (and the Acquired Leasehold Improvements thereon) and the
Subleased Real Property (and the Subleased Leasehold Improvements thereon)
constitute all Leased Real Property used by the Selling Group exclusively in
connection with, or necessary for the operation of, the Business in the ordinary
course. Except as set forth on Schedule 4.10(b), (i) all Business Leases are
valid, binding and enforceable obligations of the Selling Group, and to the
Knowledge of the Seller, are valid, binding and enforceable obligations of each
other party thereto, in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
Laws affecting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law), (ii) Schedule 2.1(d) contains a complete and accurate list of
all the Business Leases, and true, correct and complete copies thereof
(including all material amendments, modifications and extensions) have been made
available to the Buyer, (iii) none of the members of the Selling Group has
received any written notice of any material breach or default under any of the
Business Leases that remains uncured and there does not exist under any such
Business Lease any material breach or default either on the part of a member of
the Selling Group or, to the Knowledge of the Seller, any other party thereto,
and to the Knowledge of the Seller, no event has occurred which with notice or
passage of time or both other than on account of the transactions contemplated
by this Agreement would constitute a material breach or default, an event of
force majeure or other event which excuses or reduces a party’s performance, or
an event that would permit termination, modification or acceleration under any
such Business Lease other than expiration in accordance with its terms, and (iv)
to the Knowledge of the Seller, no party has repudiated in writing any material
provision of any Business Lease or given written notice of its intent to revoke
or not renew any Business Lease.

34



--------------------------------------------------------------------------------



(c)    Assuming the Business Leases are valid and binding obligations of each
other party thereto, the Business Leases create, in favor of the Selling Group,
good and valid leasehold estates in the Acquired Leased Real Property and the
Subleased Real Property, and the Selling Group holds such leasehold estates and
owns such Acquired Leasehold Improvements or Subleased Leasehold Improvements,
free and clear of all Encumbrances (except Permitted Encumbrances or
restrictions set forth in a Business Lease), and other than the right of the
Buyer pursuant to this Agreement, there are no outstanding options, rights of
first offer or rights of first refusal to purchase or acquire the Selling
Group’s interests in the Business Leases, the Acquired Leased Real Property, the
Acquired Leasehold Improvements, the Subleased Real Property, the Subleased
Leasehold Improvements or any portion thereof or interest therein, except as
would not reasonably be expected to be material to the Business or the Acquired
Assets, taken as a whole.
(d)    To the Knowledge of the Seller, except as expressly set forth on Schedule
4.10(d), the Acquired Leased Real Property, the Subleased Leasehold Improvements
and the Subleased Real Property, the Acquired Leasehold Improvements and the
Subleased Leasehold Improvements have no material defects, are in working order
and have been reasonably maintained consistent with standards generally followed
in the industry (giving due account to the age and length of use of same,
ordinary wear and tear excepted) and are adequate and suitable for their present
uses.
(e)    To the Knowledge of the Seller, except as expressly set forth on Schedule
4.10(e), no portion of the Acquired Leased Real Property or the Subleased Real
Property is the subject of any condemnation or similar proceedings, nor has any
portion of the Acquired Leased Real Property or the Subleased Real Property been
damaged by any casualty which has not been fully repaired.
4.11    Tangible Personal Property. Except as would not reasonably be expected
to be material to the Business or the Acquired Assets, taken as a whole, (a) the
Selling Group has good and valid title to, or in the case of leased assets, a
valid leasehold interest in, all of the Acquired Tangible Personal Property and
(b) the Acquired Tangible Personal Property is free from defects (patent and
latent), has been maintained in accordance with normal industry practice, is in
good operating condition and repair (subject to normal wear and tear), and is
suitable for the purposes for which it is presently used in the ordinary course
of business.
4.12    Sufficiency of Assets. The Acquired Assets, taken as a whole, together
with the rights, services and assets to be made available under the Transaction
Documents and Section 6.11, and any assets described in Schedule 4.12,
constitute all of the assets necessary to operate the Business in substantially
the same manner immediately after the Closing as it is conducted by the Selling
Group and its Affiliates immediately prior to the Closing (it being understood
and agreed that nothing set forth in this Section 4.12 constitutes a
representation or warranty that the Acquired Assets can or will be operated at
the existing performance levels following the Closing Date).
4.13    Material Contracts.

35



--------------------------------------------------------------------------------



(a)    Schedule 4.13(a) sets forth a complete and correct list of all of the
Material Contracts. The Seller has made available to the Buyer true, correct and
complete copies of all such Material Contracts. For purposes of this Agreement,
“Material Contracts” means the following Contracts (other than Acquired Leases,
Plans and the Transaction Documents) exclusively relating to, or necessary for
the operation in the ordinary course of, the Business or the Acquired Assets
that will be in effect after the Closing Date:
(i)    any written Contract, or group of related written Contracts, (A)
providing for the payment of $1,000,000 per annum or an aggregate of $2,000,000
under the terms of such Contract, or in each case, the equivalent thereof in any
other currency or (B) with the 17 largest customers (measured by Dollar volume)
of the Selling Group with respect to the Business during the one-year period
ended January 2, 2015 with whom the Selling Group has entered into a written
Contract (other than a purchase order);
(ii)    any written Contract under which the Seller has imposed an Encumbrance
on any material Acquired Asset;
(iii)    any written Contract to materially increase remuneration to any service
provider of any member of the Selling Group or increase distributions under any
written compensation Contract;
(iv)    each written consulting Contract providing for aggregate annual
remuneration or compensation to such service provider of at least $250,000;
(v)    any written collective bargaining agreement or other written agreements
with any labor organization, works council, trade association or similar
employee representative other than national level and industry specific
collective bargaining agreements;
(vi)    any written Contract for the employment of any individual on a
full-time, part-time, or other basis providing annual compensation (consisting
of base salary and target bonus) in excess of $250,000 or providing severance
benefits other than statutory severance benefits;
(vii)    any written Contract with a director or officer of the Seller or the
Selling Group;
(viii)    any written Contract concerning a partnership, limited liability
company or joint venture or any right to acquire, or obligation to sell, any
partnership, membership or other interest in any Person;
(ix)    except as would not be material to the Business or the Acquired Assets,
taken as a whole, any written Contract entered into other than in connection
with the transactions contemplated by this Agreement (A) imposing obligations of
confidentiality on the Seller that are outside the ordinary course of business,
(B)

36



--------------------------------------------------------------------------------



imposing obligations of exclusivity on the Seller with respect to any supplier
of the Business, (C) containing any covenant restricting the ability of the
Seller to compete or engage in any line of business in any geographic area or
(D) that would be subject to mandatory renegotiation at the election of the
counterparty thereto as a result of the consummation of the transactions
contemplated by this Agreement;
(x)    any written settlement, conciliation or similar agreement with any
Governmental Authority that will require satisfaction of any obligations after
the date of this Agreement; and
(xi)    each written Contract providing for capital expenditures involving
future payments in excess of $1,000,000 individually or in the aggregate.
(b)    All of the Material Contracts are legal, valid and binding obligations of
the Seller or member of the Selling Group party thereto, and, to the Seller’s
Knowledge, the other parties thereto, enforceable in accordance with their
respective terms (except as the enforceability thereof may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
Laws affecting creditors’ rights generally and to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at Law), and are in full force and effect on the date hereof. Except
as would not reasonably be expected to have a Material Adverse Effect, neither
any member of the Selling Group nor, to the Seller’s Knowledge, any party with
whom any member of the Selling Group has entered into any Material Contract, is
(or would be with or without the passage of time, the giving of notice or both)
in breach or default under any of the Material Contracts. To the Seller’s
Knowledge, no party has repudiated any provision of any Material Contract or
given written notice of its intent to revoke or not to renew any Material
Contract.
4.14    Affiliate Agreements. Except for the Transaction Documents, there are no
Affiliate Agreements.
4.15    Licenses.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, the Selling Group is in compliance with the terms of all authorizations,
permits, exemptions, variances or other approvals issued by any Governmental
Authority that are used or held for use exclusively in connection with, or are
necessary in the ordinary course for the ownership, operation or conduct of, or
otherwise material to, the Business (collectively, the “Licenses”). Except for
Licenses retained by the Selling Group that are subject to the terms of the
Transition Services Agreement, Section 6.11 or any Local Market Agreements, and
Licenses that under applicable Law may not be assigned but, assuming the Buyer
or its Buying Affiliates submit an application therefor that is in proper form,
are obtainable in the ordinary course and without material delay, the Licenses
will remain in full force and effect and will be available for use on
substantially the same terms by the Buyer or its Buying Affiliates, as
applicable, immediately after the Closing.

37



--------------------------------------------------------------------------------



(b)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in this Section 4.15 are the sole and
exclusive representations and warranties made by the Seller with respect to the
Licenses.
4.16    Employees.
(a)    Personnel and Corporate Officers.
(i)    Schedule 4.16(a)(i) sets forth with respect to the Business: the name,
date of hire, period of continuous service, salary (or other remuneration),
incentive compensation, location, country, status as an inactive employee (if
applicable) and other benefits of each Business Employee except that the names
(and other personal data that would allow an individual to be identified) of any
Business Employees of any member of the Selling Group that is located or
organized in a jurisdiction that restricts disclosure of personally identifiable
information may be redacted in Schedule 4.16(a)(i) and substituted with an
internal identification number.
(ii)    Other than Plans listed in Schedule 4.20(a), there are no material
pension funds applicable to any Business Employee other than statutory social
security contributions, and there are no material Contracts with trade unions in
relation thereto.
(b)    Payments on Termination. Except as disclosed on the Financial Statements,
the Selling Group has not since January 1, 2014, with respect to the Business:
(i)    incurred a material Liability for breach or termination of any employment
Contract with a Business Employee including a redundancy payment, protective
award and compensation for wrongful dismissal, unfair dismissal and failure to
comply with an order for the reinstatement or re-engagement of an employee which
would be a Liability of the Buyer or any Buying Affiliate after the Closing
Date; or
(ii)    made or agreed to make a material payment, or provided or agreed to
provide a material benefit, to a Business Employee or to any of their dependants
in connection with the actual or proposed termination or suspension of
employment or variation of an employment Contract which would be a Liability of
the Buyer or any Buying Affiliate after the Closing Date.
(c)    Trade Unions. No Business Employee is covered by any collective
bargaining or other agreements, arrangements or relationships with any trade
union, works council, staff association or other body representing any of its
employees, and no such collective bargaining or other agreements, arrangements
or relationships is being negotiated, or has been negotiated since January 1,
2014, by any member of the Selling Group or any of its Affiliates that relates
to any Business Employee.

38



--------------------------------------------------------------------------------



(d)    No Work Stoppages. To the Seller’s Knowledge, there is neither pending
nor threatened any labor dispute, strike or work stoppage involving Business
Employees that affects or is reasonably likely to affect the Business in any
material respect, and no such matters have occurred since January 1, 2014. To
the Knowledge of the Seller, there are no union organization efforts relating to
Business Employees or any representation question involving recognition as a
collective bargaining agent for any Business Employees, and no such matters have
occurred since January 1, 2014. To the Seller’s Knowledge, there is no pending
or threatened, charge or complaint against the Selling Group with respect to the
Business by or before the National Labor Relations Board (or state or local
labor Governmental Authority), the Unions de Recouvrement des Cotisations de
Sécurité Sociale et d'Allocations Familiales or any respective representative
thereof. There have been no strikes, walkouts or work stoppages involving
Business Employees since January 1, 2014.
(e)    WARN Act. Since January 1, 2014, there has been no mass layoff or plant
closing as defined by the Workers Adjustment and Retraining Notification Act or
similar international or state “plant closing” law (collectively, the “WARN
Act”) with respect to the Business Employees the result of which is reasonably
likely to result in a Liability to the Selling Group.
(f)     Immigration. Each Business Employee is legally entitled to work in the
country in which such Business Employee performs services for the Business. For
each Business Employee working in the United States, the Selling Group has in
its files a Form I-9 in accordance with and to the extent required by applicable
Law.
(g)    Compensation Related to Transaction. Except as set forth in Schedule
4.16(g), neither the execution of this Agreement nor the consummation of the
Transactions will entitle any Business Employee to severance pay, unemployment
compensation or any other payment (including any incentive or bonus) by any
member of the Selling Group in excess of $250,000.
4.17    Litigation; Compliance with Law.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, there is no Proceeding pending, or, to the Seller’s Knowledge,
threatened against or relating to the Selling Group with respect to the Business
or the Acquired Assets. Except as would not reasonably be expected to have a
Material Adverse Effect, none of the members of the Selling Group is in default
with respect to any Order applicable to the Business and all such Orders are
listed in Schedule 4.17(a).
(b)    To the Seller’s Knowledge, none of the members of the Selling Group is in
material violation of any Law or Order applicable to the Business or the
Acquired Assets. Notwithstanding anything in this Agreement to the contrary, the
representations and warranties set forth in this Section 4.17(b) do not apply to
any matters that are subject to the representations and warranties set forth in
Section 4.6 (Taxes), Section 4.8 (Intellectual Property), Section 4.15
(Licenses), Section 4.19 (Environment), Section 4.20 (ERISA

39



--------------------------------------------------------------------------------



Compliance; Related Matters), Section 4.22 (Foreign Corrupt Practices Act;
Ethical Practices) or Section 4.23 (Export Control Laws and Customs Laws), it
being understood that the representations and warranties set forth in
Section 4.6, Section 4.8, Section 4.15, Section 4.19, Section 4.20, Section 4.22
and Section 4.23 are the sole and exclusive representations and warranties with
respect to the respective matters set forth therein.
4.18    Brokerage or Commissions. No Person is entitled to receive a success
fee, finder’s fee, brokerage fee, financial advisory fee or commission from or
through any member of the Selling Group in connection with this Agreement, the
Transaction Documents or the consummation of the Transactions for which the
Buyer or any Buying Affiliate has or would have any Liability.
4.19    Environment.
(a)    Solely to the extent they relate exclusively to the Business:
(i)    The Selling Group has obtained all permits, Licenses, registrations and
other authorizations under Environmental Laws (collectively, “Environmental
Permits”) required for the operation of the Business as currently conducted,
except as would not reasonably be expected to have a Material Adverse Effect;
(ii)    The Selling Group is in compliance in all material respects with all
such Environmental Permits, and the Selling Group is and has been in compliance
in all material respects with all Environmental Laws;
(iii)    There is no Environmental Claim pending or, to the Seller’s Knowledge,
threatened against the Selling Group; and
(iv)    The Selling Group has not received any notice of, nor to the Seller’s
Knowledge, are there any Proceedings pending regarding the Business or the
Acquired Assets relating in any way to any Environmental Laws.
(b)    The Seller has made available to the Buyer true and complete copies of
all material Environmental Permits and all material environmental studies,
assessments, or other material documentation in the possession or control of the
Selling Group with respect to the Business.
(c)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in this Section 4.19 are the sole and
exclusive representations and warranties made by the Seller with respect to
Environmental Law-related matters.
4.20    ERISA Compliance; Related Matters.
(a)    Schedule 4.20(a) contains a complete and correct list of each “employee
benefit plan” within the meaning of Section 3(3) of ERISA and each other benefit
or compensation plan, program, agreement, written Contract or arrangement that
is

40



--------------------------------------------------------------------------------



maintained or sponsored by the Selling Group or any of its Affiliates for the
benefit of any Business Employee (each a “Plan”).
(b)    Each Plan (other than a Plan that is not maintained or sponsored by the
Selling Group) has been, and, to the Knowledge of the Sellers, each Plan that is
not maintained or sponsored by the Selling Group has been, maintained, operated
and funded in compliance in all material respects with its terms and with all
applicable Laws including ERISA and the Code.
(c)    Each Plan intended to be qualified under Section 401(a) of the Code has
received a favorable determination letter from the IRS stating that the Plan is
so qualified and that the related trust is exempt from federal income taxation
under Section 501 of the Code, and nothing has occurred that is reasonably
likely to adversely affect the qualification of such Plan.
(d)    No Plan is a pension plan subject to Title IV of ERISA, a “multiemployer
plan” as defined in Section 3(37) of ERISA, a plan described in Section 413 of
the Code, or a plan subject to the minimum funding standards of Section 412 of
the Code or Section 302 of ERISA. None of the Seller or any ERISA Affiliate have
any liability under Title IV of ERISA that has not been satisfied. For the past
six (6) years, none of the Seller or any ERISA Affiliate has withdrawn from a
multiemployer plan or terminated an existing pension plan subject to Title IV of
ERISA. The consummation of the Transaction will not result in an assessment or
withdrawal liability with respect to any multiemployer plan.
(e)    All material contributions required to be made and due under each Plan
for all periods through and including the date hereof and the Closing Date, as
applicable, have been or will be made. All material vacation pay, income tax
remittances, accrued wages, salaries and commissions, and employer contributions
under any applicable workers’ compensation legislation required to be paid with
respect to the Business Employees for all periods through and including the date
hereof and the Closing Date, as applicable, have been or will be paid.
(f)    No Plan provides for continuing benefits or coverage for any participant
or beneficiary of a participant after such participant’s termination of
employment or service, except as may be required by Part 6 of Subtitle B of
Title I of ERISA, Section 4980B of the Code and similar state law (“COBRA”) and
at the expense of the participant or the beneficiary of the participant. The
Seller and the ERISA Affiliates have complied and are in compliance with the
requirements of COBRA in all material respects.
(g)    The consummation of the Transactions will not accelerate the time of the
payment or vesting of, or increase the amount of, or result in the funding or
forfeiture of, compensation or benefits under any Plan.
(h)    The Seller has made available to the Buyer written copies of each Plan
or, to the extent a Plan is not in writing, a summary of each Plan that is
accurate in all material respects.

41



--------------------------------------------------------------------------------



(i)    For the past six (6) years, no reportable event, as described in
Section 4043 of ERISA, has occurred with respect to any Plan or any benefit plan
of an ERISA Affiliate of the Sellers, and the consummation of the Transactions
will not constitute a reportable event with respect to any Plan or any benefit
plan of an ERISA Affiliate of the Seller.
(j)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in this Section 4.20 are the sole and
exclusive representations and warranties made by the Seller with respect to
Plan-related matters.
4.21    Customers and Suppliers.
(a)    Schedule 4.21 sets forth a true, correct and complete list of the
10 largest customers (measured by Dollar volume) of the Selling Group with
respect to the Business during the one-year period ended January 2, 2015
(collectively, the “Top 10 Customers”), together with aggregate sales to each
such customer during such period. (a) No member of the Selling Group has
received written or, to the Seller’s Knowledge, oral notice that any Top 10
Customer intends to terminate its relationship with the Selling Group and (b) no
Top 10 Customer has stopped, materially decreased the rate of, or materially
changed the terms with respect to purchasing products or services from the
Selling Group.
(b)    To the Seller’s Knowledge, no supplier of the Selling Group that is
material to the Business has indicated in writing that it will stop or
materially decrease the rate of, supplying materials, products or services to
the Business.
4.22    Foreign Corrupt Practices Act; Ethical Practices.
(a)    To the Seller’s Knowledge, none of the members of the Selling Group nor
any manager, director, officer, agent or employee of the Selling Group has,
solely with respect to the Business: (a) offered or used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to any political campaign or activity, (b) offered or made a direct or
indirect unlawful payment or conveyance of something of value to any U.S. or
non-U.S. government official, employee or political candidate or established or
maintained any unlawful or unrecorded funds, (c) violated any provision of the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”) or any statute or
regulation equivalent to the FCPA or concerning such unlawful payments or gifts
in any jurisdiction, (d) offered or given any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment or gift of money or
anything of value to any U.S. or non-U.S. government official or employee of any
Governmental Authority or (e) received any unlawful discounts or rebates in
violation of any statute or regulation relating to antitrust or competition. For
the purpose of this section, a “non-U.S. government official” means any employee
or officer of a government of a non-U.S. country, including any federal,
regional or local department, agency, enterprise owned or controlled by the
non-U.S. government, any official of a non-U.S. political party, any official or
employee of a public international organization, any person acting in an
official capacity for, or on behalf of, such entities, and any candidate for
non-U.S. political office.

42



--------------------------------------------------------------------------------



(b)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in this Section 4.22 are the sole and
exclusive representations and warranties made by the Seller with respect to
FCPA-related matters.
4.23    Export Control Laws and Customs Laws.
(a)    To the Seller’s Knowledge, the Selling Group, solely with respect to the
Business, is, and for the past year has been, in compliance with United States
and other applicable customs Laws, economic sanctions, trade embargoes, export
and import control Laws, anti-terrorism, and related measures, including those
administered by the U.S. Department of Commerce, the U.S. Department of State
and the U.S. Department of Treasury (collectively, “Export Laws”). The Selling
Group, solely with respect to the Business, has obtained all U.S. and other
applicable government approvals, permits or licenses required under applicable
Export Laws to fulfill any pending commitments or obligations of the Selling
Group with respect to the Business. There are no actions, suits, inquiries,
investigations or any other proceedings involving Export Laws with respect to
the Business, including those pending, or to the Seller’s Knowledge threatened,
involving any member of the Selling Group or any of its directors, officers,
employees or agents or other Persons acting on its behalf.
(b)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties contained in this Section 4.23 are the sole and
exclusive representations and warranties made by the Seller with respect to
Export Law-related matters.
4.24    Accounts Receivable. All Accounts Receivable represent fees or charges
for sales actually made or services actually performed and are legal, validly
subsisting and binding claims against the respective debtors as to which
performance has been rendered. Unless paid, written off or reserved against in
the ordinary course of business prior to the Closing Date, to the Seller’s
Knowledge, the Accounts Receivable are collectible in the ordinary course of
business net of respective reserves against such Accounts Receivable, which
reserves are commercially reasonable, consistent with past practice and set
forth in the Financial Statements, as adjusted for operations and transactions
through the Closing Date in accordance with past practice. Except to the extent
reserved against, no counterclaims or offsetting claims with respect to such
Accounts Receivable are pending or, to the Seller’s Knowledge, threatened.
4.25    Acquired Inventory. The Acquired Inventory (a) was acquired or produced,
and has been maintained, in the ordinary course of business, (b) is of a quality
and quantity usable or salable in the ordinary course of business and (c)
includes no damaged, obsolete or spoiled items or items of below standard
quality, except in the cases of clauses (b) and (c), any items of obsolete
materials of below standard quality that have been reserved as reflected in the
Financial Statements, as adjusted for operations and transactions through the
Closing Date in accordance with past practice.
4.26    Product Warranty and Product Liability. To the Knowledge of the Seller,
substantially all of the products manufactured, sold and delivered by the
Selling Group in connection with the Business have conformed in all material
respects with all applicable contractual

43



--------------------------------------------------------------------------------



commitments and all express and implied warranties, and there is no material
Liability for replacement or repair thereof or other damages in connection
therewith, subject only to the reserve for product warranty claims set forth in
the Financial Statements, as adjusted for operations and transactions through
the Closing Date in accordance with past practice.
4.27    No Other Representations or Warranties. PRIOR TO ITS EXECUTION OF THIS
AGREEMENT, THE BUYER HAS CONDUCTED TO ITS SATISFACTION AN INDEPENDENT
INVESTIGATION AND VERIFICATION OF THE CURRENT CONDITION AND AFFAIRS OF THE
ACQUIRED ASSETS AND THE BUSINESS. IN MAKING ITS DECISION TO EXECUTE THIS
AGREEMENT AND TO ENTER INTO THE TRANSACTIONS, THE BUYER HAS RELIED AND WILL RELY
SOLELY UPON THE RESULTS OF SUCH INDEPENDENT INVESTIGATION AND VERIFICATION AND
THE REPRESENTATIONS, WARRANTIES, TERMS AND CONDITIONS OF THIS AGREEMENT, THE
TRANSACTION DOCUMENTS AND THE INFORMATION CONTAINED IN THE DISCLOSURE SCHEDULES
AND HAS NOT AND WILL NOT RELY ON ANY OTHER STATEMENTS OR ADVICE FROM THE SELLER
OR ITS REPRESENTATIVES. THE BUYER ACKNOWLEDGES THAT: (A) IT HAS HAD THE
OPPORTUNITY TO VISIT WITH THE SELLER AND MEET WITH ITS REPRESENTATIVES TO
DISCUSS THE ACQUIRED ASSETS, THE ASSUMED LIABILITIES, THE BUSINESS AND THEIR
CONDITIONS AND PROSPECTS, (B) IT IS NOT RELYING UPON ANY FINANCIAL MODELS OR
PROJECTIONS CONCERNING THE ACQUIRED ASSETS, THE BUSINESS AND FUTURE PROSPECTS OF
THE BUSINESS AND (C) EXCEPT AS SET FORTH IN THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS, NEITHER THE SELLER NOR ANY OTHER PERSON IS MAKING ANY REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACQUIRED ASSETS OR THE BUSINESS,
INCLUDING ITS ASSETS, LIABILITIES AND OPERATIONS. EXCEPT AS SET FORTH IN THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS, THE BUYER ACKNOWLEDGES THAT NEITHER THE
SELLER NOR ANY PERSON HAS MADE, AND THE SELLER HEREBY EXPRESSLY DISCLAIMS, ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO THE PROBABLE SUCCESS
OR PROFITABILITY OF THE BUSINESS OR THE CONDITION OF THE ACQUIRED ASSETS
(INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS).
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer, with respect to itself and its Buying Affiliates, represents and
warrants to the Seller as follows:
5.1    Right; Power; Authority; Action. The Buyer has the requisite right, power
and authority, and has taken all action necessary, to execute, deliver and
exercise its rights and perform its obligations under this Agreement and each
Transaction Document to which it is a party and to consummate the Transactions.
Each of the Buyer’s Buying Affiliates has the requisite right, power and
authority, and has taken all action necessary, to execute, deliver and exercise
its rights and perform its obligations under each Transaction Document to which
it is a party and to

44



--------------------------------------------------------------------------------



consummate the Transactions. The governing bodies of the Buyer and each of its
Buying Affiliates have, as required, approved this Agreement and the
Transactions, and no consent is required to be obtained by the Buyer or its
Buying Affiliates in connection with the execution and delivery of this
Agreement or the Transaction Documents or the performance of their obligations
hereunder and thereunder. Each of the Buyer and its Buying Affiliates is duly
organized and validly existing and in good standing as an entity under the laws
of the jurisdiction in which it was organized (to the extent good standing or an
analogous concept is applicable in such jurisdiction).
5.2    Binding Agreements; Due Execution. This Agreement and each Transaction
Document to which the Buyer and its Buying Affiliates is a party has been duly
executed and delivered by the Buyer and its Buying Affiliates party thereto, and
assuming that this Agreement and each Transaction Document has been duly
authorized, executed and delivered by each other party hereto and thereto, is a
legal, valid and binding obligation of the Buyer and its Buying Affiliates party
thereto and enforceable against the Buyer and its Buying Affiliates party
thereto in accordance with their respective terms, except to the extent that
enforcement may be affected by Laws relating to bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium and other Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
The other instruments, documents and agreements contemplated hereby and the
Exhibits hereto to which the Buyer or any of its Buying Affiliates is a
signatory have been duly authorized, executed and delivered by such Buyer or
Buying Affiliate and constitute legal, valid and binding obligations of such
Buyer or Buying Affiliate enforceable in accordance with their respective terms,
in each case assuming the due authorization, execution and delivery by the
counterparties thereto, except to the extent that enforcement may be affected by
Laws relating to bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium and other Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
5.3    No Conflict. The execution and delivery of, and performance by each of
the Buyer and its Buying Affiliates of its obligations under, this Agreement and
the Transaction Documents to which it is party does not:
(a)    conflict with any provision of the charter or other equivalent
organizational documents of the Buyer or such Buying Affiliate;
(b)    conflict with, or result in any violation of, or constitute a default
(with or without notice or lapse of time, or both) under any written Contract to
which the Buyer or such Buying Affiliate is a party or by which any of its
properties is bound;
(c)    result in a breach of any Order to which the Buyer or such Buying
Affiliate is a party or by which the Buyer or such Buying Affiliate (or the
Buyer’s or such Buying Affiliate’s property) is bound or submits;
(d)    result in the creation of an Encumbrance upon any of the assets of the
Buyer or such Buying Affiliate; or

45



--------------------------------------------------------------------------------



(e)    other than those consents, approvals or notices contemplated by the HSR
Act or any other applicable competition, merger control, antitrust or similar
Law or regulation or such approvals or registrations required in connection with
the Transactions under the relevant Laws of any jurisdiction, require the Buyer
or such Buying Affiliate to obtain any consent or approval of, or give any
notice to or make any registration with, any third party or Governmental
Authority, which has not been obtained or made as of the date hereof, except in
the cases of clauses (b) through (e) any conflict, violation, default, breach,
Encumbrance or failure to obtain or make a consent, approval or notice, as
applicable, as would not reasonably be expected to materially and adversely
impair the Buyer’s or such Buying Affiliates’ ability to consummate the
Transactions.
5.4    Litigation; Compliance with Law. There are no Proceedings pending or, to
the Buyer’s Knowledge, threatened and there is no basis therefor against or
affecting the Buyer or any of its Buying Affiliates before or by any
Governmental Authority, except as would not reasonably be expected to materially
and adversely impair the Buyer’s or its Buying Affiliates’ ability to consummate
the Transactions or materially and adversely affect the validity or
enforceability of this Agreement, the Transaction Documents or any other
agreement, document or instrument to which the Buyer or any Buying Affiliate is
or is to be a party relating to the Transactions.
5.5    Brokerage or Commissions. No Person is entitled to receive a success fee,
finder’s fee, brokerage fee, financial advisory fee or commission from or
through the Buyer or any Buying Affiliate in connection with this Agreement, the
Transaction Documents or the consummation of the Transactions for which any
member of the Selling Group has or would have any Liability.
5.6    Debt Financing.
(a)    The Buyer has delivered to the Seller a true and complete copy of a fully
executed commitment letter (as amended, amended and restated, supplemented or
otherwise modified with the prior written consent of the Seller or as permitted
or required by Section 6.8, including with respect to any Alternate Financing,
the “Debt Commitment Letter”) from the Lenders to provide the Buyer with the
debt financing set forth therein (the “Debt Financing”) and the fee letter
between the Buyer and the Lenders (the “Fee Letter”), which Fee Letter may be
redacted in a manner reasonably satisfactory to the Lenders. The proceeds of the
Debt Financing will be used to pay the Final Purchase Price and the fees and
expenses of the Buyer relating to the transactions contemplated by the
Transaction Documents. The Debt Commitment Letter in the form so provided is in
full force and effect as of the date hereof and is a valid, legal, binding and
enforceable obligation of the Buyer, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (whether
enforcement is sought at law or in equity), and to the Knowledge of the Buyer,
the other parties thereto. In addition, (i) the Debt Commitment Letter has not
been amended, restated or otherwise modified or waived except, in each case,
with the prior written consent of the Seller or as permitted or required by
Section 6.8, (ii)  the financing commitments in the Debt Commitment Letter have
not been withdrawn

46



--------------------------------------------------------------------------------



or terminated and no such withdrawal or termination is contemplated by the Buyer
or any of its Affiliates or, to the Knowledge of the Buyer as of the date
hereof, any other party thereto, (iii) as of the date hereof, there are no side
letters or written understandings to which Buyer or any of its Affiliates is
party that interpret the Debt Commitment Letter or contain or impose additional
obligations or conditions upon the Buyer or any of its Affiliates, that would
affect the availability of the Debt Financing in accordance with the terms of
the Debt Commitment Letter and (iv) as of the date hereof, none of the Buyer or
its Affiliates is in breach of any of the terms or conditions set forth in the
Debt Commitment Letter and, subject to the accuracy of the representations and
warranties of the Seller set forth in Article 4, no event has occurred that,
with or without notice, lapse of time or both, could reasonably be expected to
constitute a breach or default on the part of the Buyer or any of its Affiliates
or, to the Knowledge of the Buyer, any other party thereto under any term or
condition of the Debt Commitment Letter. The Buyer has fully paid any and all
commitment fees and other fees in connection with the Debt Commitment Letter
that are payable in accordance with the terms of the Debt Commitment Letter.
(b)    Subject to the satisfaction of the conditions set forth in Articles 8 and
9, the Buyer has no reason to believe that any of the conditions to the Debt
Financing will not be satisfied on the Closing Date or that the Debt Financing
or any portion thereof will otherwise not be available to the Buyer on the
Closing Date. The net proceeds from the Debt Financing, when funded in
accordance with the Debt Commitment Letter, will, together with the proceeds of
the equity committed to be contributed to the Buyer pursuant to the terms of the
Equity Commitment Letter, in the aggregate, constitute all of the financing
required for the consummation of the Transactions pursuant to the terms of this
Agreement and be sufficient for the satisfaction of all of the Buyer’s
obligations under the Transaction Documents, including the payment of the Final
Purchase Price and any other amounts required to be paid in connection with the
consummation of the Transactions. There are no conditions precedent or other
contingencies (including in the Fee Letter), other than as expressly set forth
in the Debt Commitment Letter, to the Lenders’ obligations to fund the Debt
Financing on the Closing Date.
5.7    Equity Commitment Letter. Concurrently with the execution of this
Agreement, the Buyer has delivered to the Seller the duly executed Equity
Commitment Letter in the form attached hereto as Exhibit C (the “Equity
Commitment Letter”) of American Industrial Partners Capital Fund V, L.P., a
Delaware limited partnership (the “Sponsor”). The Equity Commitment Letter is in
full force and effect and is a valid, binding and enforceable obligation of
Sponsor and no event has occurred that, with or without notice, lapse of time or
both, would constitute a default on the part of Sponsor under such Equity
Commitment Letter.
5.8    Ownership. The Buyer is controlled by Sponsor and its affiliated
investment funds and immediately prior to the Closing, the Buyer shall be an
indirect, wholly-owned subsidiary of Sponsor and its affiliated investment
funds.
5.9    Solvency. The Buyer is not entering into the Transactions with intent to
hinder, delay or defraud either present or future creditors. As of the date
hereof, and after giving

47



--------------------------------------------------------------------------------



effect to the Transactions, including the incurrence of debt to finance such
Transactions, none of the Buyer, its Buying Affiliates or their respective
Subsidiaries will (a) be insolvent (either because its financial condition is
such that the sum of its debts is less than the amount required to pay its
probable liability on its existing debts as they mature), (b) have unreasonably
small capital with which to engage in its business or (c) have incurred debts
(and do not immediately plan to incur debt) beyond its ability to pay as they
become due.
5.10    No Other Representations or Warranties. EXCEPT AS SET FORTH IN THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS, NONE OF THE BUYER, THE BUYING
AFFILIATES OR ANY OTHER PERSON IS MAKING ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO THE BUYER, THE BUYING AFFILIATES OR ANY OF THEIR ASSETS,
LIABILITIES OR OPERATIONS.
ARTICLE 6
COVENANTS
6.1    Interim Operations of the Company. The Seller agrees that, except as
(x) expressly set forth in or contemplated by this Agreement or the Transaction
Documents, (y) set forth in Schedule 6.1 or (z) approved by the Buyer (which
consent will not be unreasonably withheld, conditioned or delayed), from the
date hereof through the Closing Date, the Seller shall not, and shall cause its
Selling Affiliates not to, solely with respect to the Business:
(a)    (i) other than in the ordinary course of business, acquire, sell,
transfer, license, abandon, fail to maintain or otherwise dispose of (whether by
merger, exchange, consolidation, acquisition or equity or assets or otherwise)
any Acquired Assets or (ii) incur or suffer any Encumbrances other than
Permitted Encumbrances with respect to any Acquired Assets;
(b)    adopt any plan of merger, consolidation, reorganization, complete or
partial liquidation or dissolution or file a petition in bankruptcy under any
provision of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against the Selling Group;
(c)    enter into, terminate or materially and adversely amend or waive any
rights under any customer contract involving consideration in excess of
$10,000,000 annually, and other than in the ordinary course of business, enter
into, terminate or materially and adversely amend or waive any rights under any
other Material Contract;
(d)    enter into or terminate any Acquired Lease or, other than in the ordinary
course of business, amend or modify any Acquired Lease;
(e)    other than in the ordinary course of business or unless otherwise
required by applicable Law, (i) enter into, adopt, materially amend or terminate
any (A) material Plan (other than the UK HMH Plan) or (B) Contract relating to
the compensation or severance of any Business Employee providing for an
aggregate annual compensation payable to such employee in excess of $200,000,
(ii) hire or increase the compensation payable to any Business Employee having
an aggregate annual compensation in excess

48



--------------------------------------------------------------------------------



of $200,000, or (iii) make any loan to any officer, director or Business
Employee; provided, however, that the Parties acknowledge and agree that the
Seller or its Selling Affiliates may, after prior consultation with the Buyer,
including providing the Buyer an opportunity to interview each such prospective
New Business Employee, hire such persons to fill the open positions set forth on
Schedule 6.1(e) (the “New Business Employees”) and provide annual compensation
and employee benefits commensurate with those provided to other Business
Employees with similar positions or responsibilities and reasonably acceptable
to the Buyer;
(f)    enter into any new line of business;
(g)    make any change to the Selling Group’s accounting methods, principles or
practices, except as may be required by GAAP or Law;
(h)    unless otherwise required by applicable Law or a change in GAAP, make,
change or revoke any election relating to Taxes, file any amended Tax Return,
change for Tax purposes any annual accounting period or adopt or change any
accounting method, enter into any closing agreement relating to Taxes, settle
any Tax claim or assessment, surrender any right to claim a refund of Taxes,
consent to any extension or waiver of the statute of limitations applicable to
any Tax claim or assessment or take any other action, or omit to take any
action, in either case inconsistent with past practice, relating to the filing
of any Tax Return or the payment of any Tax in each case to the extent taking
such action would materially adversely affect the Acquired Assets or the
Business in a Post-Closing Tax Period;
(i)    implement any Business Employee layoffs that would reasonably be expected
to trigger notification requirements under the WARN Act;
(j)    enter into any Affiliate Agreements that will not expire or terminate on
or before the Closing;
(k)    other than in the ordinary course of business or in accordance with the
terms of the Receivables Purchase Agreement, issue any note, bond or other debt
security or create, incur, assume or guarantee any Indebtedness relating
primarily to the Business or the Acquired Assets;
(l)    cancel, compromise, waive or release any right, claim or series of
related claims involving more than $1,000,000 or outside the ordinary course of
business;
(m)    settle any material litigation, investigation, arbitration, proceeding or
other claim involving or relating to the Business or the Acquired Assets;
(n)    except in connection with the expenditures budgeted with respect to the
Wood Dale Facility, make any capital expenditure in excess of $1,000,000 except
as provided for in the budget for the Business;

49



--------------------------------------------------------------------------------



(o)    transfer, assign, or grant any license, sublicense, agreement, covenant
not to sue, or permission with respect to any material Acquired Intellectual
Property; or
(p)    agree to take any of the actions described in clauses (a) through
(o) above.
6.2    Access.
(a)    From the date hereof until the Closing Date or the earlier termination of
this Agreement, and subject to applicable Law, the Seller shall, and shall cause
its Selling Affiliates to, give the Buyer and its representatives, upon
reasonable advance written notice to such party, reasonable access, during
normal business hours, to (i) the assets, properties, books, records and
agreements of the Business and shall permit the Buyer to make such inspections
as it may reasonably require and to furnish the Buyer during such period with
all such information exclusively relating to the Business as the Buyer may from
time to time reasonably request, and (ii) specified members of the management
team of the Business as the Parties may reasonably agree; provided, however,
that any such inspections must be conducted in a manner that does not interfere
unreasonably with the operation of the Selling Group’s respective businesses and
there shall be no environmental sampling or intrusive testing without the prior
consent of the Seller; provided further that the Buyer will, and will cause its
employees, representatives and agents to keep all information furnished to the
Buyer and its representatives in connection with the Transactions confidential
in accordance with the terms of the Confidentiality Agreement. Notwithstanding
anything to the contrary contained in this Agreement, the Seller is not required
to provide, or cause to be provided (x) any information or access that the
Seller believes could violate applicable Law or the terms of any confidentiality
agreement or confidentiality provision in any contract, impact any privilege,
including the attorney/client privilege, or otherwise be competitively sensitive
or (y) any information relating to bids or offers received from other Persons in
connection with the Transactions or any information or analyses (including
financial analyses) relating to such bids or offers. Notwithstanding the
foregoing, the Buyer will not, and will not permit its Affiliates and
representatives to, contact or otherwise communicate with, either orally or in
writing, any employee, officer, director, customer or supplier of the Business
(including, for such purpose, any employee of the Seller or any of its Selling
Affiliates who provides any services to the Business), other than individuals
set forth on Schedule 1.1(d), without the prior consent of the Seller, which
consent may be provided in writing, by electronic mail or via telephone
confirmation by Theodore A. Dosch or Justin C. Choi or such other Person as the
Seller may designate in writing to the Buyer.
(b)    The Buyer hereby agrees to defend, indemnify and hold harmless each of
the Seller Indemnitees from and against any and all Indemnifiable Losses
attributable to personal injury, death or physical or other property damage, or
violation of any member of the Selling Group’s or its Affiliate’s or any third
Person operator’s rules, regulations or operating policies of which the Buyer or
its representatives associated with the Indemnifiable Losses had been informed
in writing, arising out of, resulting from or relating to any field visit,
environmental property assessment, sampling, boring, drilling

50



--------------------------------------------------------------------------------



or other invasive investigation activities or other due diligence activity
conducted by the Buyer or any of its representatives with respect to the
Acquired Assets and the Business, EVEN IF SUCH INDEMNIFIABLE LOSSES ARISE OUT OF
OR RESULT FROM, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF
OR BY ANY OF THE SELLER INDEMNITEES, EXCEPTING ONLY INDEMNIFIABLE LOSSES
ACTUALLY RESULTING ON THE ACCOUNT OF THE WILLFUL MISCONDUCT OF ANY OF THE SELLER
INDEMNITEES.
6.3    Competition Filings. The Seller and the Buyer shall, as promptly as
practicable, but no later than five (5) Business Days immediately following the
date hereof, file a Pre-Merger Notification and Report Form with respect to the
transactions contemplated by this Agreement, and shall promptly provide any
supplemental information requested in connection with the filing with respect to
the Transactions pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, (the “HSR Act”). The Seller and the Buyer shall promptly make
and, as applicable, supplement any other filings with Governmental Authorities
that must also be made with respect to the Transactions. Any such notification
and supplemental information will be in substantial compliance with the
requirements of the HSR Act or other applicable Law. The Seller and the Buyer
shall furnish to the other such necessary information and reasonable assistance
as the other may reasonably request in connection with its preparation of any
filing or submission that is necessary under the HSR Act or other applicable
Law. The Seller and the Buyer shall promptly inform the other Party of any
material communication received by such Party from any Governmental Authority in
respect of the HSR Filing or other applicable Law. The Seller and the Buyer
shall (a) use their respective commercially reasonable efforts to comply as
expeditiously as possible with all requests of any Governmental Authority for
additional information and documents, including information or documents
requested under the HSR Act or other applicable Law, (b) not (i) extend any
waiting period under the HSR Act or other applicable regulation or (ii) enter
into any agreement with any Governmental Authority not to consummate the
transactions contemplated by this Agreement, except, in each case, with the
prior consent of the other Parties and (c) cooperate with the other Parties and
use commercially reasonable efforts to contest and resist any action, including
legislative, administrative or judicial action, and to have vacated, lifted,
reversed or overturned any order (whether temporary, preliminary or permanent)
that restricts, prevents or prohibits the consummation of the transactions
contemplated by this Agreement.
6.4    Required Consents.
(a)    In addition to the governmental filing requirements addressed by
Section 6.3, subject to Section 6.14, each of the Parties will cooperate and use
commercially reasonable efforts to take, or cause to be taken, all appropriate
actions and to make, or cause to be made, all filings necessary, proper or
advisable under all other applicable Laws, to consummate and make effective the
Transactions. Without limiting the generality of the foregoing, the Buyer will
use commercially reasonable efforts (a) to obtain all Licenses, permits
(including Environmental Permits), consents, approvals, authorizations,
qualifications and Orders of Governmental Authorities as are necessary in

51



--------------------------------------------------------------------------------



connection with the consummation of the Transactions and to fulfill the
conditions to the Transactions, and (b) to the extent required by Law to be
obtained prior to the Closing in order to consummate the Transactions, to obtain
them prior to the Closing. In no event, however, will any member of the Selling
Group be obligated to pay any money to any Person or to offer or grant other
financial or other accommodations to any Person in connection with obtaining any
License, consent, waiver, confirmation, novation or approval with respect to any
Assumed Contract.
(b)    Except as contemplated by the Irrevocable Offer Letter, the Transition
Services Agreement and any Local Market Agreement, with respect to any Assumed
Contract or any other Acquired Asset that is not transferred or assigned to the
Buyer at the Closing (a “Nonassigned Asset”), for a period beginning on the
Closing Date and ending as of the time such requisite consent is obtained and
the foregoing is transferred and assigned to the Buyer, the Seller shall use
commercially reasonable efforts to provide, or cause to be provided, to the
Buyer or any of its Buying Affiliates substantially comparable benefits thereof
and shall enforce, at the request of and for the account of the Buyer or any of
its Buying Affiliates, any rights of the Selling Group arising thereunder
against any Person, including the right to elect to terminate or renew in
accordance with the terms thereof upon the advice of the Buyer. As a condition
to the Seller providing, or causing to be provided, to the Buyer or any of its
Buying Affiliates the benefits of any Nonassigned Asset, the Buyer shall
perform, at the direction of the Seller, all of the obligations of the Selling
Group thereunder and indemnify, defend and hold harmless the Selling Group and
its Affiliates from and against any Indemnifiable Losses arising out of or
resulting from the Seller providing, or causing to be provided, to the Buyer or
any of its Buying Affiliates the benefits of any Nonassigned Asset.
6.5    Further Actions. Subject to Section 6.4, prior to the Closing, each of
the Parties will use commercially reasonable efforts to take, or cause to be
taken, all appropriate action, do or cause to be done all things necessary under
applicable Laws in an expeditious manner, including obtaining any necessary
consents or approvals from, or making any necessary filings with any domestic or
foreign regulatory agencies.
6.6    Employee Matters.
(a)    Non-ARD Employees. With respect to each Non-ARD Employee:
(i)    the Buyer or its Affiliates must, at least thirty (30) days prior to the
Closing, offer each Non-ARD Employee employment to be effective upon Closing, on
terms substantially comparable in the aggregate to those upon which the Non-ARD
Employee was previously employed by the Selling Group or its Affiliates
immediately prior to the Closing including offering the Non-ARD Employee
participation in employee benefit plans that are substantially comparable in the
aggregate to the employee benefit plans that they participated in immediately
prior to the Closing Date and where the Buyer or its Affiliates waives any
waiting periods and recognizes the Non-ARD Employee's service with the Selling
Group or its Affiliates as being service with the Buyer or its Affiliates for
the purpose of all

52



--------------------------------------------------------------------------------



service-related entitlements other than defined benefit accruals or to the
extent such recognition would result in the duplication of benefits;
(ii)    at the Closing, the Seller will, and will cause its Selling Affiliates
to, to the extent legally permissible, immediately release (or procure the
release of) such Non-ARD Employees from employment with the Selling Group or its
Affiliates without further notice;
(iii)    subject to Section 6.6(a)(iv) below, the Seller will fully indemnify
and hold harmless the Buyer and its Affiliates against any Employment Losses
arising out of the Non-ARD Employee’s employment by the Selling Group or its
Affiliates and/or any termination of the Non-ARD Employee’s employment by the
Selling Group or its Affiliates at or prior to the Closing; and
(iv)    in the event an offer of employment is not made in accordance with
Section 6.6(a)(i), the Buyer will fully indemnify and hold harmless the Selling
Group and its Affiliates against any Employment Losses arising out of the
Non-ARD Employee’s continued employment and/or any termination of the Non-ARD
Employee’s employment.
(b)    Except as otherwise provided in Section 6.6(a):
(i)    The Seller shall be responsible for all Liabilities relating to or
arising out of the employment, engagement, remuneration, or cessation of
employment with the Selling Group or any of its Affiliates of any Transferred
Employee with respect to all periods prior to and ending with the Closing; and
(ii)    the Buyer shall be responsible for all Liabilities relating to or
arising out of the employment, engagement, remuneration, refusal to hire or
cessation of employment with the Buyer or any Buying Affiliate of any
Transferred Employee with respect to all periods from and after the Closing. The
Seller shall pay each Transferred Employee all earned or accrued wages, salary,
commission, bonus, vacation pay, severance, paid time off and other employee
compensation and benefits related to employment with the Selling Group or any of
its Affiliates for all periods through the Closing in a timely fashion and not
later than the date such payment is required by Law or the provisions of any
Plan under which such compensation is or becomes duly payable. The Seller shall
cause any outstanding and unvested awards of long-term cash incentives and
awards of equity in the Seller or an Affiliate of the Seller held by a
Transferred Employee to fully vest as of the Closing, to the extent permitted by
local Law and the rules of the incentive arrangement, and shall be responsible
for the payment and cost of such cash and equity awards. The Seller shall cause
any Plan that is a defined contribution plan to allow Business Employees to make
direct rollovers of account balances in such plan to a defined contribution plan
maintained by the Buyer on or after the Closing Date to the extent permitted by
local Law and the rules of such Plan.

53



--------------------------------------------------------------------------------



(c)    Without limiting the generality of Section 12.3, the provisions of this
Section 6.6 are solely for the benefit of the Parties and their Affiliates, and
no current or former employee of the Selling Group or its Affiliates shall be
regarded for any purpose as a third-party beneficiary of this Agreement. Nothing
in this Agreement shall be construed as an amendment to any Plan or other
employee benefit plan for any purpose, or to obligate the Buyer or any of its
Affiliates to employ any Business Employee for any period of time after the
Closing.
(d)    ARD Employees. The parties acknowledge that the Transfer Regulations will
apply to the Transactions and pursuant to the Transfer Regulations the Contracts
of employment or employment (as applicable) of the ARD Employees will have
effect from the Closing as if originally made between the Buyer or an Affiliate
of the Buyer and the ARD Employees, except with respect to the ARD Employees’
rights to old age invalidity or survivors’ benefits under any occupational
pension scheme as far as provided for by mandatory national Law and subject to
any individual objecting to the transfer, and all the Selling Group’s and its
Affiliates’ rights, powers, duties and liabilities in connection with such
employment Contracts or employment (as applicable) shall transfer automatically
to the Buyer or its Affiliates.
(e)    Non-Transferring ARD Employees. If an ARD Employee exercises his or her
right under the Transfer Regulations or applicable local Law not to transfer to
the Buyer or its applicable Buying Affiliate as a result of any act or omission
of the Buyer, the Buyer shall be responsible for and shall indemnify the Selling
Group and its Affiliates against any Employment Losses arising out of or in
connection with the employment of that ARD Employee after the Closing Date
and/or termination of the contract of employment of that ARD Employee incurred
by the Selling Group or any of its Affiliates.
(f)    Collective Agreements. The Buyer or its Affiliates (as applicable) shall
continue to observe the terms of any collective agreements or other similar
agreements that applied to the ARD Employees’ employment before the Closing. The
Buyer or its Affiliates (as applicable) shall put in place employee benefit
plans for the ARD Employees providing benefits that are consistent with such
collective or similar agreements or are required under the Transfer Regulations
or applicable local Law. For the avoidance of doubt, nothing contained in this
clause (f) shall limit the indemnification obligation of the Buyer contained in
Section 6.6(j)(ii).
(g)    Remaining Employees. If, following the Closing Date, it is established to
the reasonable satisfaction of the Seller that the Contract of employment or
employment (as applicable) of an ARD Employee identified by the Seller or its
Affiliates as such prior to the Closing Date and set forth on Schedule 1.1(c)
did not transfer in accordance with the Transfer Regulations other than as a
result of the ARD Employee exercising his or her right not to transfer or as a
result of any additional statutory timeframe for the transfer of Protected ARD
Employees due to local legal requirements (“Remaining ARD Employee”), then:

54



--------------------------------------------------------------------------------



(i)    the Buyer, or its applicable Affiliate, in consultation with the Seller,
shall as soon as reasonably possible but in any event within fourteen (14)
Business Days of being so requested by the Seller or its Affiliates, make to
each such Remaining ARD Employee an offer in writing to employ him/her on their
existing terms and conditions and such Remaining ARD Employee shall be treated
as an ARD Employee for the purposes of this Agreement;
(ii)    upon acceptance of the offer made pursuant to Section 6.6(g)(i) above,
or in the event an offer of employment was: (A) not made in accordance with
Section 6.6(g)(i) above or (B) was not accepted by the expiry of the seven (7)
Business Day period following an offer being made in accordance with Section
6.6(g)(i), the Seller or its Affiliates will terminate the employment of any
Remaining ARD Employee concerned with immediate effect and without notice; and
(iii)    the Buyer or its applicable Affiliate shall indemnify the Selling Group
and its Affiliates against any Employment Losses arising out of or in connection
with the employment and/or termination of the Contract of employment of any
Remaining ARD Employee after the Closing Date, except to the extent that any
Remaining ARD Employee did not accept the offer of employment by the Buyer made
in accordance with Section 6.6(g)(i) or termination arises as a result of
Section 6.6(g)(ii)(B) above, in which case any such Liabilities will remain with
the Seller.
(h)    Undisclosed Employees. If, following the Closing Date, any Contract of
employment of a person who is neither an ARD Employee nor a Non-ARD Employee has
effect or is alleged to have effect as if originally made between the Buyer or
its Affiliates and that person pursuant to the Transfer Regulations
(“Undisclosed Employee”), then:
(i)    the Buyer or its Affiliates will as soon as reasonably practicable but in
any event within five (5) Business Days of becoming aware of this fact, notify
the Seller in writing;
(ii)    the Seller or an Affiliate of the Seller may, within seven (7) Business
Days of receipt of the notification pursuant to Section 6.6(h), make an offer in
writing to employ such Undisclosed Employee under a new Contract of employment
to take effect no later than twenty (20) Business Days after receipt of the
notification pursuant to Section 6.6(h)(i);
(iii)    if an offer made pursuant to Section 6.6(h)(ii) is accepted, the Buyer
agrees immediately to release (or to procure the release of) the Undisclosed
Employee from employment with the Buyer or its Affiliates;
(iv)    in the event an offer pursuant to Section 6.6(h)(ii) is not made, or is
not accepted by the expiry of the seven (7) Business Day period following an
offer being made in accordance with Section 6.6(h)(ii), the Buyer or its
Affiliates (as applicable) may terminate the employment of the Undisclosed
Employee provided such termination:

55



--------------------------------------------------------------------------------



(A)    is conducted in accordance with applicable employment Law and in
accordance with the contractual terms and conditions of the relevant
Transferring Employee’s employment; and
(B)    occurs no later than ninety (90) days after the Closing Date;
(v)    subject to and conditional on the Buyer and its Affiliates having
complied with Section 6.6(h)(i) and the Undisclosed Employee’s employment having
been terminated in accordance with Section 6.6(h)(iv), the Seller shall
indemnify the Buyer and its Affiliates against all Employment Losses which arise
out of or in connection with the employment and/or the termination of the
employment of such Undisclosed Employee pursuant to Section 6.6(h)(iv) excluding
any Employment Losses attributable to a finding (by a court of tribunal of
competent jurisdiction) of discrimination or discriminatory dismissal on the
part of the Buyer or its Affiliates; and
(vi)    if the Buyer does not terminate the Contract of employment of any
Undisclosed Employee in accordance with Section 6.6(h)(iv), any Undisclosed
Employee shall be treated as an ARD Employee for the purposes of this Agreement.
(i)    Information and Consultation. The Seller and the Buyer will comply, or
shall cause their respective Affiliates to comply, with their respective
obligations to inform and consult under the Transfer Regulations or otherwise in
connection with the Transactions, including the obligations under regulation 13
and 14 of TUPE, and the Seller and the Buyer will provide each other with such
information as the other may reasonably request in order to allow it to perform
its obligations to inform and consult under the Transfer Regulations or
otherwise in connection with the Transactions contemplated by this Agreement,
including the obligations under regulation 13 and 14 of TUPE.
(j)    Buyer Indemnities. The Buyer shall indemnify the Selling Group and its
Affiliates from and against any and all Employment Losses that the Selling Group
or its Affiliates may suffer, sustain, incur or pay:
(i)    arising from the employment by the Buyer or any of its Affiliates of the
ARD Employees or any agent, contractor, employee of the Buyer or its Affiliates
on or after the Closing Date or which are attributable to any act or omission
(or alleged act or omission) of the Buyer or any of its Affiliates in relation
to any of the ARD Employees, Remaining ARD Employees, or any person who would
have been an ARD Employee but for such act or omission (or alleged act or
omission) of the Buyer or any agent, contractor, employee of the Buyer or any of
its Affiliates;
(ii)    by reason of any ARD Employee’s employment terminating pursuant to the
Transfer Regulations or applicable local Law due to a substantial change in his
or her working conditions or terms and conditions of employment to his or her
detriment pursuant to the Transfer Regulations or applicable local Law; and

56



--------------------------------------------------------------------------------



(iii)    as a result of any failure by the Buyer or its Affiliates to comply
with their obligations to inform and consult under the Transfer Regulations.
(k)    Seller Indemnities. The Seller shall indemnify the Buyer and its
Affiliates from and against any and all Employment Losses that the Buyer or its
Affiliates may suffer, sustain, incur or pay as a result of any failure by the
Seller or its Affiliates to comply with their obligations to inform and consult
under the Transfer Regulations.
(l)    Cooperation. If any person, whether or not an ARD Employee or a Non-ARD
Employee, makes a claim against the Seller or the Buyer or their respective
Affiliates in connection with such person’s employment or alleged employment by
that party, the Seller and the Buyer (as may be the case) shall:
(i)    give to each other or their respective Affiliates as soon as reasonably
practicable following written request by the designated respondent(s) of the
claim, all information which may be reasonably relevant to such claim and shall
render to each other (at the respondent’s cost) such assistance and co-operation
as the other may reasonably require in contesting, settling or dealing with any
such claim; and
(ii)    before any agreement is made with respect to the payment of any claims,
demands, actions, proceedings and settlement, the respective respondent shall
have obtained the prior written agreement of the indemnifying party under this
Agreement (which shall not be unreasonably withheld).
(m)    Miscellaneous. Notwithstanding anything set forth in this Section 6.6,
(i) with respect to employees in any Subject Jurisdiction, all references to the
Closing or Closing Date in this Section 6.6 shall be deemed to be references to
the applicable Deferred Local Market Closing or Deferred Local Market Closing
Date, respectively and (ii) the provisions of this Section 6.6 will not be
applicable to a Non-ARD Employee who is not actively at work at the time an
offer of employment is otherwise required to be made to the Non-ARD Employees
pursuant to this Section 6.6 until such time that such Non-ARD Employee returns
to work, provided that such Non-ARD Employee would have otherwise been entitled
to return to his or her position with the Business under applicable Law.
6.7    Supplements to Disclosure Schedules. The Seller shall supplement any
portion of the Disclosure Schedules and deliver such schedules (as so
supplemented, the “Supplemental Schedules”) to the Buyer on or prior to the
Closing Date for the purpose of updating disclosures made therein to reflect any
facts or matters occurring after the date hereof and on or prior to the Closing
Date (“Disclosed Additional Matters”); and, to the extent the Closing occurs,
such Disclosed Additional Matters will be treated as if they had been included
in the Disclosure Schedules as of the date hereof for the purpose of determining
whether any Buyer Indemnitee is entitled to indemnification for breach of a
representation and warranty of the Seller pursuant to Section 10.1(a). 
Notwithstanding the foregoing, no Disclosed Additional Matter will qualify any
representations and warranties of the Seller for the purpose of determining the
satisfaction of the conditions to Closing under Article 8.

57



--------------------------------------------------------------------------------



6.8    Debt Financing.
(a)    The Buyer shall use its reasonable best efforts to:
(i)    take, or cause to be taken, all appropriate action, to do, or cause to be
done, all things necessary, proper or advisable under applicable Law, to arrange
and obtain the Debt Financing on the terms and conditions described in the Debt
Commitment Letter and any Fee Letter, including (A) maintaining in effect and
complying in all material respects with its obligations under the Debt
Commitment Letter (or obtaining the waiver of such obligations) , including the
negotiation of definitive agreements with respect to the Debt Financing on terms
and conditions contained in the Debt Commitment Letter, (B) satisfying on a
timely basis all conditions in the Debt Commitment Letter, (C) enforcing its
rights under the Debt Commitment Letter and (D) to the extent the senior secured
notes have not been issued in an amount that equals or exceeds the bridge
financing provided for in the Debt Commitment Letter, drawing upon the bridge
financing provided for therein;
(ii)    negotiate definitive agreements with respect to the Debt Financing (the
“Definitive Agreements”) as promptly as practicable after the date hereof but in
any event no later than the Closing Date on the terms and conditions contained
in the Debt Commitment Letter, which Definitive Agreements shall be effective no
later than the Closing Date; and
(iii)    consummate the Debt Financing no later than the Closing Date in
accordance with the terms and conditions contained in the Debt Commitment
Letter; provided, however, that the Buyer may agree to or permit any amendment,
modification or waiver of the Debt Commitment Letter or any Fee Letter that
would not and would not reasonably be expected to (A) reduce the aggregate
amount of the Debt Financing set forth in the Debt Commitment Letter to an
amount less than the aggregate amount necessary to consummate the Transactions
pursuant to the terms of this Agreement and to satisfy all of the Buyer’s
obligations under the Transaction Documents, including the payment of the Final
Purchase Price and any other amounts required to be paid in connection with the
consummation of the Transactions, (B) adversely impact the ability of the Buyer
to enforce its rights against the other parties to the Debt Commitment Letter or
the Definitive Agreements, (C) expand the conditions precedent or other
contingencies to the funding of the Debt Financing on or prior to the Closing
Date contained in the Debt Commitment Letter as in effect as of the date hereof
so long as the requirements of this proviso are satisfied or (D) prevent or
materially delay the consummation of the Transactions (it being understood that
nothing herein shall prevent the Buyer from amending the Commitment Letter to
add agents, co-agents or arrangers as contemplated in the Commitment Letter).
(b)    The Buyer shall give the Seller prompt notice upon becoming aware of any
breach of the Debt Commitment Letter by a party to the Debt Commitment Letter or
any termination of the Debt Commitment Letter or any Fee Letter. The Buyer shall
keep the

58



--------------------------------------------------------------------------------



Seller informed on a timely basis and in reasonable detail of the status of its
efforts to arrange the Debt Financing and any material developments relating to
the Debt Financing and shall not permit any amendment, supplement or
modification to be made to, or any waiver of any provision or remedy under, the
Debt Commitment Letter or the Fee Letter without Seller’s prior written consent,
except as otherwise permitted under Section 6.8(a)(iii) above. In the event that
the Buyer becomes aware of any event or circumstance that makes procurement of
all or any portion of the Debt Financing unlikely to occur in the manner or from
the sources contemplated in, or pursuant to the terms (including the “market
flex” provisions) and conditions of, the Debt Commitment Letter and any Fee
Letter, the Buyer shall immediately notify the Seller, and the Buyer shall use
its reasonable best efforts to obtain, as promptly as practicable following the
occurrence of such event or circumstance, replacement commitments (other than
amounts that are replaced by the Buyer’s cash on hand) from alternate sources
(such portion from alternate sources, the “Alternate Financing”) on terms and
conditions that are not materially less favorable in the aggregate to the Buyer
than those contained in the Debt Commitment Letter and the Fee Letter; provided,
however, that such Alternate Financing shall not (i) be subject to any
additional or modified conditions or other contingencies to the funding of the
Debt Financing on the Closing Date other than those contained in the Debt
Commitment Letter or (ii) otherwise be reasonably likely to prevent or
materially delay the Closing or the date on which the Debt Financing would be
obtained. The Buyer shall deliver to the Seller complete and correct copies of
all amendments, supplements, other modifications or agreements pursuant to which
any Alternate Financing shall be made available to the Buyer.
(c)    Prior to the Closing, the Seller shall use all reasonable best efforts to
provide, and shall cause its Affiliates to use all reasonable best efforts to
provide, in connection with the arrangement of the Debt Financing or any
offering of senior secured notes, at the Buyer’s expense all reasonable
cooperation requested by the Buyer that is customary in connection with the
arrangement of debt financing for transactions that are substantially similar to
the transactions contemplated by the Transaction Documents, including using all
reasonable best efforts to (i) provide promptly, and in any event no later than
thirty (30) days after the date hereof, an audited, combined balance sheet of
the Selling Group with respect to the Business for the fiscal year ended on
January 1, 2013, which balance sheet shall either be added to the financial
statements provided under Section 4.4 (with any necessary updates to the
footnotes thereto) or attached as supplemental information to the financial
statements provided under Section 4.4, as the Buyer may elect, (ii) provide
unaudited consolidated balance sheets and related unaudited statements of
operations, changes in parent company investment and cash flows, in each case
prepared in accordance with GAAP, of the Selling Group with respect to the
Business for each fiscal quarter (other than the fourth fiscal quarter) ended
after January 2, 2015, and cause the Selling Group’s accountants to conduct a
review of such quarterly financial statements and the corresponding period in
the previous fiscal year, in accordance with applicable accounting standards),
in each case no later than 45 days after the end of such fiscal quarter, (iii)
cooperate with the Buyer and provide assistance to the Buyer in connection with
the preparation of a pro forma consolidated balance sheet and related pro forma
consolidated

59



--------------------------------------------------------------------------------



statement of operations of Buyer, as of the end of or for the latest four-fiscal
quarter period most recently ended at least 45 days prior to the Closing Date,
prepared after giving effect to the Transactions as if they had occurred as of
the end of such period (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of operations, which need not to
include adjustments for purchase accounting or be prepared in compliance with
Regulation S-X under the Securities Act of 1933), provided that the Seller and
the Selling Group shall not be responsible in any manner for information
relating to the proposed debt and equity capitalization that is required for any
pro formas or projected financial information identified therein, (iv) provide
such other financial and other pertinent information regarding the Acquired
Assets or the Business as may be reasonably requested in writing by the Buyer or
its Lenders in order to consummate the Debt Financing necessary to satisfy the
conditions to the availability of the Debt Financing set forth in the Debt
Commitment Letter, including but not limited to the ability of the Lenders to
conduct field exams and inventory appraisals, and including such financial data
of the type and form (including pro forma financial data) customarily included
in offering memoranda, private placement memoranda and similar documents
customarily used in Rule 144A “for life” offerings of non-convertible debt
securities as may be reasonably required by the Buyer or its Lenders to
consummate an offering of senior secured notes, in form and substance necessary
to assist in receiving customary “comfort” (including customary “negative
assurances”) from independent accountants, (v) participate in a reasonable
number of informational meetings, due diligence sessions, rating agency or other
presentations or road shows in connection with the Debt Financing or any
offering of senior secured notes, (vi) assist in the preparation of customary
material for rating agency presentations, bank information memoranda, offering
documents, private placement memoranda and similar documents required in
connection with the Debt Financing or any offering of senior secured notes,
(vii) request required consents of the Selling Group’s accountants for use of
their reports in any materials relating to the Debt Financing (or any offering
of senior secured notes) where the inclusion of such reports is necessary and
cause such accountants to provide customary comfort letters and customary
representation letters in connection with the Debt Financing (or any offering of
senior secured notes) in accordance with normal practice for transactions of
this type and (viii) take such other actions reasonably requested by the Buyer
or its Lenders to facilitate the satisfaction of all conditions to the Debt
Financing that are within its control, it being understood and agreed that
information and documents provided by the Seller may be delivered to agents and
lenders under the Debt Commitment Letter and their representatives (subject to
customary arrangements for confidentiality that are substantially similar to the
provisions in the Confidentiality Agreement, including the Buyer providing prior
written notice of disclosure to the Seller), provided that (A) such requested
cooperation does not (w) unreasonably interfere with the ongoing operations of
the Selling Group or the Business, (x) cause any representation, warranty,
covenant or other term in this Agreement to be breached, (y) cause any closing
condition set forth in Article 8 or Article 9 to fail to be satisfied or (z)
result in any employee, officer or director of the Seller, the Selling Group or
the Business incurring any personal liability (as opposed to liability in his or
her capacity as an officer of such Person) with respect to any matters related
to the Debt Financing, (B) neither the Seller nor any Affiliate of the Seller
shall be required to pay any commitment

60



--------------------------------------------------------------------------------



or other fee or incur any other liability or obligation in connection with the
Debt Financing or to take any action that would be prohibited by any applicable
Law or cause a default of, or breach under, or otherwise violate any Material
Contract and (C) nothing in this Section 6.8(c) shall be construed as requiring
the Seller to provide financial information other than the financial information
described in or specifically set forth in clauses (i), (ii) (iii) and (iv)
above. The Buyer shall promptly, upon request by the Seller, reimburse the
Seller for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) incurred by the Seller or any of its Affiliates in connection with the
cooperation of the Seller and its Affiliates contemplated by Section 4.4 and
shall indemnify and hold harmless the Seller and its Affiliates and their
respective directors, officers, employees and representatives from and against
any and all Indemnifiable Losses suffered or incurred by any of them in
connection with the arrangement of the Debt Financing and any information used
in connection therewith; provided, however, that the foregoing indemnification
shall not include Indemnifiable Losses resulting from the bad faith, gross
negligence or willful misconduct of the Seller, its Affiliates, or any of their
respective directors, officers, employees or representatives. Buyer acknowledges
and agrees that, except as otherwise expressly provided in this Section 6.8(c),
the Seller and its Affiliates and representatives have no responsibility for any
financing (including, for the avoidance of doubt, the Debt Financing and the
Alternate Financing) that Buyer may raise in connection with the transactions
contemplated hereby.
(d)    For purposes of this Section 6.8, the term “Debt Financing” shall also be
deemed to include any Alternate Financing and the term “Debt Commitment Letter”
shall also be deemed to include any commitment letter (or similar agreement)
with respect to such Alternate Financing.
6.9    Excluded Intellectual Property. Except as expressly set forth in the
Transition Services Agreement, no Excluded Intellectual Property is being
transferred or licensed to the Buyer or any of its Affiliates pursuant to the
Transactions. The Buyer shall not, and shall cause its Affiliates not to, use
the Excluded Intellectual Property in any manner, except as expressly provided
in the Transition Services Agreement.
6.10    Non-Competition and Non-Solicitation.
(a)    Neither the Seller nor any of its controlled Affiliates will engage,
directly or indirectly, in the Business for a period of five (5) years
immediately following the Closing Date; provided, however, that nothing herein
shall restrict or prohibit the Seller or any of its Affiliates from (i) engaging
in Permitted Activities or (ii) acquiring, by any means, any interest in
(including through an acquisition of the assets of) a company that is engaged in
the distribution or manufacturing of fastener hardware and components, so long
as such business does not make up 20% or more of such company’s revenues. For
purposes of this Agreement, the term “Permitted Activities” means the
distribution of fastener hardware and components provided that such hardware and
components (x) are generally commercially available, (y) do not, in the
aggregate, comprise more than the lesser of (1) 30% of the sales to a customer
(measured on the basis of cost of goods sold)

61



--------------------------------------------------------------------------------



in any fiscal year (which amount shall be pro rated for any portion of a fiscal
year) and (2) $3,000,000; or (z) are sold to any customer listed under the
heading “Wire & Cable Customers” on Schedule 6.10(a); provided, however, that in
no event will sales of fastener hardware and components to the customers listed
under the heading “OEM Supply Customers” on Schedule 6.10(a) be a Permitted
Activity for purposes of this Agreement.
(b)    For a period of three (3) years immediately following the Closing Date,
neither Party will, directly or indirectly, solicit, attempt to solicit, recruit
(each, a “Solicitation”) or hire as an employee, independent representative,
independent consultant or otherwise, any person who at the time of such
Solicitation or hiring is or was (at any time during the 12-month period prior
to such Solicitation) an employee of the other Party or any of such Party’s
Subsidiaries, or in any manner induce or attempt to induce any such employee to
terminate such person's employment with such entity; provided, however, that a
general solicitation or advertisement not targeted at any such persons shall not
be a Solicitation and the hireing of any person as a result thereof shall not be
prohibited; and provided further that the Seller shall not in any event solicit,
recruit, hire or retain any of the Persons listed on the attached Schedule
6.10(b) unless, solely with respect to such Persons who are beneficiaries of
statutorily mandated severance benefits, the Buyer has declined to bear the
expense of such severance benefits.
(c)    Each Party acknowledges and agrees that the restrictions on its
activities under this Section 6.10 are required for the reasonable protection of
the Parties. Each Party further acknowledges and agrees that a breach or
threatened breach of any of such obligations will result in irreparable harm to
the non-breaching Party for which money damages may not be an adequate remedy.
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 6.10 is invalid or unenforceable because it
extends for too great a period of time, extends over too large a geographic
region or its scope is overly broad, then the Parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to (and is hereby directed to) reduce the scope, duration, or territory of the
applicable term or provision, to delete specific words or phrases, or to replace
any invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision; and this Agreement shall be
enforceable as so modified so as to extend to the greatest duration, scope,
territory and/or terms for the benefit of the Party seeking enforcement (as the
case may be) as is so enforceable.
(d)    Each Party has carefully considered the nature and extent of the
restrictions upon it and its Affiliates and the rights and remedies conferred
upon each Party under this Section 6.10 and hereby acknowledges and agrees that
the same are fair and reasonable in scope, duration and territory in order to
protect and maintain the respective property interests of the Parties (including
goodwill) and are fully required to protect the legitimate interests of the
Parties.
6.11    Data Center.

62



--------------------------------------------------------------------------------



(a)    For purposes of running the Business after the Closing independently, the
Parties will cooperate to create and establish a standalone IT environment in
compliance with the criteria set forth on Schedule 6.11(a) (the “Data Center”).
The costs of creating and establishing such Data Center shall be born by the
Seller.
(b)    The Business Employees who provide IT services to the Business and who
will, in accordance with and subject to the terms and conditions of Section 6.6,
transfer employment to the Buyer are set forth on Schedule 6.11(b).
(c)    On the date on which the performance criteria set forth on Schedule
6.11(c) are achieved (the “Data Center Acceptance Date”), the Seller shall
assign to the Buyer, and the Buyer shall accept and assume the obligations with
respect to the Data Center.
6.12    Local Market Agreements. Prior to the Closing, each of the Buyer and the
Seller will negotiate in good faith with respect to, and use all commercially
reasonable efforts to enter into, a Local Market Agreement substantially on the
terms set forth on Exhibit D attached hereto with respect to the operation of
the Business for each of the Subject Jurisdictions (each, a “Local Market
Agreement”); provided, however, neither Party will be required to negotiate or
enter into a Local Market Agreement for a Subject Jurisdiction if the Buyer
notifies the Seller at any time prior to the Closing that the Buyer (a) with
respect to a Probationary Jurisdiction, does not intend to acquire the Acquired
Assets with respect to such Probationary Jurisdiction or (b) has established the
appropriate corporate or other entity in such Subject Jurisdiction to acquire
the Acquired Assets from the applicable Subject Selling Affiliate with respect
to such Subject Jurisdiction.
6.13    Software License. Prior to the Closing, each of the Buyer and the Seller
will negotiate in good faith with respect to, and use all commercially
reasonable efforts to enter into, a Software License Agreement with respect to
the Software set forth on Schedule 6.13 (“Licensed Software”) substantially on
the terms set forth in this Section 6.13 (the “Software License Agreement”):
(a)    License Grant. The Seller will grant to the Buyer a perpetual,
irrevocable worldwide, non-exclusive, fully paid-up, royalty-free, license to
use, modify and create derivative works of the Licensed Software in source code
and object code format to make, have made, use, import, sell, offer for sale or
otherwise exploit, provide, distribute or dispose of (in each case, directly or
indirectly) products of any kind, and to provide, use, offer to sell, or sell,
(in each case directly or indirectly) services of any kind; provided, however,
that such license will not permit the Buyer to make, have made, use, import,
sell, offer for sale or otherwise exploit, provide, distribute or dispose of (in
each case, directly or indirectly) the Licensed Software.
(b)    Sublicense Rights. The Buyer shall have the right to sublicense the
Licensed Software to; (i) its Affiliates; (ii) its service providers in their
provision of services to the Buyer or its Affiliates and (iii) in object code
format only, its customers in conjunction with the sale or products or services.

63



--------------------------------------------------------------------------------



(c)    Assignment Rights. The Buyer shall have the right to assign its rights to
the Licensed Software to an Affiliate, in conjunction with a change in control,
or to a subsequent acquirer of the Business; provided, however, that in each
case, such assignee shall not be a Competitor. “Competitor” means the following
material direct competitors of the Seller: Rexel, Wesco, Graybar, Sonepar and
Houston Wire & Cable, and any successor in interest to any of the foregoing. The
Seller may assign its rights and obligations under the Software License
Agreement to any Person.
(d)    Support and Maintenance. The Software License Agreement shall not include
any obligation on the Seller to provide future upgrades, enhancements,
bug-fixes, new versions, maintenance or support with respect to the Licensed
Software.
(e)    Improvements. As between the Seller and the Buyer, Improvements developed
by or on behalf of the Buyer (other than by the Seller) will be owned by the
Buyer.
(f)    Delivery. The Seller shall deliver the Licensed Software to the Buyer in
source code format and object code format.
(g)    No Representations. The Licensed Software will be provided “AS IS” and
without any warranty, express or implied.
6.14    Designation of Acquired Leases and Sublease Agreements. Notwithstanding
anything in this Agreement to the contrary, prior to the Closing, the Seller
will, in its sole discretion, determine which Business Leases will be an
Acquired Lease or made subject to a Sublease Agreement, which determination will
also include a determination of whether the Seller will provide security to the
applicable landlord in connection with any such arrangement; provided, however,
that the term of any Sublease Agreement will not be longer than the remainder of
the current term (not taking into account any extensions) of the subject
Business Lease; provided further that the Buyer will be responsible for any
long-term lease restoration Liabilities with respect to the Business Leases
arising from actions (including the operation of the Business in the ordinary
course) taken by the Buyer or by the Seller, on behalf of the Buyer, from and
after the Closing. The Seller will pay or reimburse the Buyer for all
Incremental Lease Costs. Prior to the Closing, each of the Buyer and the Seller
will negotiate in good faith with respect to, and use all commercially
reasonable efforts to enter into, a Sublease Agreement with respect to each
Subleased Real Property (and related Subleased Real Property Improvements) as
designated by the Seller pursuant to this Section 6.14.
ARTICLE 7
CERTAIN TAX MATTERS
7.1    Apportionment; Transfer Taxes; and Cooperation.
(a)    All real, personal and intangible property Taxes and similar ad valorem
obligations that are imposed on a periodic basis (“Property Taxes”) levied with
respect to the Acquired Assets for a Straddle Period (collectively, the
“Apportioned Obligations”)

64



--------------------------------------------------------------------------------



shall be apportioned between the Seller and the Buyer based on the number of
days of such taxable period included in the Pre-Closing Tax Period and the
number of days of such taxable period included in the Post-Closing Tax Period.
The Seller shall be liable for the proportionate amount of such Taxes that is
attributable to the Pre-Closing Tax Period, and the Buyer shall be liable for
the proportionate amount of such Taxes that is attributable to the Post-Closing
Tax Period.
(b)    All Transfer Taxes, if any, applicable to the Transactions shall be paid
one-half by the Buyer and one-half by the Seller. Each Party shall use all
reasonable efforts to avail itself of any available exemptions from any such
Taxes or fees, and to cooperate with the other Parties in providing any
information and documentation that may be necessary to obtain such exemptions.
The Buyer and the Seller shall cooperate in the preparation and filing of all
Tax Returns that relate to Transfer Taxes.
(c)    The Seller, on the one hand, or the Buyer, on the other hand, as the case
may be, shall provide reimbursement for any Apportioned Obligation or Transfer
Tax payable or paid by one Party, all or a portion of which is the
responsibility of the other Party or an Affiliate thereof in accordance with the
terms of this Section 7.1. Not later than thirty (30) days prior to the payment
of any such Apportioned Obligation or Transfer Tax, the Party paying such
Apportioned Obligation or Transfer Tax shall give notice to the other Party of
the Apportioned Obligation or Transfer Tax payable and the portion which is the
liability of each Party, although failure to do so will not relieve the other
Party from its liability hereunder.
(d)    The Seller and the Buyer shall provide each other with such cooperation
and information as either of them reasonably may request of the other in filing
any Tax Return, amended Tax Return or claim for refund, determining a liability
for Taxes, or a right to a refund of Taxes or participating in or conducting any
audit or other proceeding in respect of Taxes, in each case, relating to the
Acquired Assets or the Business. Such cooperation and information shall include
providing copies of relevant Tax Returns or portions thereof, together with
related work papers and documents relating to rulings or other determinations by
Taxing Authorities. The Seller and the Buyer shall make themselves (and their
respective employees) reasonably available on a mutually convenient basis to
provide explanations of any documents or information provided under this Section
7.1(d). Prior to transferring, destroying or discarding any such Books or
Records, the Party in possession of such documents shall give the other Party
reasonable written Notice and, if the other Party so requests, the Party in
possession shall allow the other Party to take possession of such documents.
7.2    Purchase Price Allocation.
(a)    Schedule 7.2(a) sets forth the allocation percentages of the Preliminary
Purchase Price, which will also be the allocation percentages of the Final
Purchase Price, on a country-by-country basis.

65



--------------------------------------------------------------------------------



(b)    Within ninety (90) Business Days after the determination of the Final
Adjustment Value in accordance with the provisions of Section 3.3, the Seller
shall provide to the Buyer an allocation of the Final Purchase Price among the
Acquired Assets (the “Proposed Allocation”). The Proposed Allocation shall be
prepared by the Seller in accordance with Section 1060 of the Code and shall be
based on the allocation percentages set forth on Schedule 7.2(a).
(c)    The Buyer shall have thirty (30) days after receipt of the Proposed
Allocation to notify the Seller in writing of any objections. If the Buyer does
not object in writing during such thirty (30) day period, then the Proposed
Allocation shall be final and binding on all parties. If the Buyer provides
comments on such schedule during the thirty (30) days, then the Seller shall
consider such comments in good faith. Thereafter, the Seller shall provide the
Buyer with the final allocation schedule (the “Final Allocation Schedule”). Any
subsequent allocation necessary as a result of an adjustment to the
consideration to be paid herein shall be determined by the Seller in a manner
consistent with the Final Allocation Schedule. Each of the Seller and its
Selling Affiliates and the Buyer and its Buying Affiliates shall prepare and
file, and cause their respective Affiliates to prepare and file, all Tax Returns
on a basis consistent with the Final Allocation Schedule.
(d)    The Buyer and the Seller will promptly inform one another of any
challenge by any Governmental Authority to any allocation made pursuant to this
Section 7.2 and agree to consult with and keep each other informed with respect
to the status of, and any discussion, proposal or submission with respect to,
such challenge.
ARTICLE 8
CONDITIONS TO THE OBLIGATIONS OF THE BUYER
The obligations of the Buyer to effect the Transactions shall be subject to the
fulfillment at or prior to the Closing Date of the following conditions, any or
all of which may be waived in whole or in part in writing by the Buyer:
8.1    Accuracy of Representations and Warranties; Compliance with Obligations.
(a)    (i) The representations and warranties of the Seller set forth in
Sections 4.1 (Right; Power; Authority; Action) and 4.2 (Binding Agreements; Due
Execution) shall be true and correct in all respects at and as of the date of
this Agreement and at and as of the Closing as if made at and as of the Closing,
and (ii) the representations and warranties of the Seller set forth in Article 4
(other than those that are the subject of clause (i)) shall be true and correct
in all respects (ignoring and disregarding all materiality and Material Adverse
Effect qualifications set forth therein) at and as of the date of this Agreement
and at and as of the Closing as if made at and as of the Closing, except where
such inaccuracy of a representation or warranty (individually or when aggregated
with other such inaccuracies of representations or warranties) would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that representations and warranties that are

66



--------------------------------------------------------------------------------



made as of a particular date or period shall be true and correct (in the manner
set forth in clause (i) or (ii), as applicable) only as of such date or period;
(b)    The Seller shall have performed (or caused to have been performed) in all
material respects all covenants required of it by this Agreement at or prior to
the Closing; and
(c)    The Seller shall have furnished the Buyer at the Closing with a
certificate certifying the matters set forth in this Section 8.1.
8.2    Deliveries of the Seller. The Seller shall have delivered to the Buyer:
(a)    a duly executed counterpart of each Bill of Sale and Assignment and
Assumption Agreement;
(b)    a duly executed counterpart of each Local Market Agreement required to be
executed at Closing in accordance with Section 6.12;
(c)    a duly executed counterpart of the Software License Agreement;
(d)    a duly executed counterpart of each Sublease Agreement, duly acknowledged
by the relevant landlord or superior lessee;
(e)    certificates of good standing with respect to the Seller and its Selling
Affiliates as of a date not more than five Business Days prior to the Closing
with respect to their respective jurisdictions of organization (to the extent
good standing or an analogous concept is applicable in any such jurisdiction);
(f)    an audited, combined balance sheet of the Selling Group with respect to
the Business for the fiscal year ended on January 1, 2013; and
(g)    a certificate from the Seller signed under penalties of perjury, dated as
of the Closing Date, in form and in substance as required under the Treasury
Regulations issued pursuant to Section 1445 of the Code, stating that the Seller
is not a “foreign person” within the meaning of Section 1445(f)(3) of the Code,
and a properly completed and duly executed IRS Form W‑9 from the Seller (in each
case, in a form reasonably satisfactory to the Buyer).
8.3    Consents.
(a)    (a)    The Seller shall have obtained consents to the assignment to the
Buyer (or a Buyer Affiliate) of the agreements set forth on Schedule 8.3 (the
“Required Consents”), in each case, in form and substance reasonably acceptable
to the Buyer, and shall have made evidence thereof available to the Buyer, it
being agreed and understood that verbal consent to such assignment expressed to
a duly authorized officer of the Buyer (or a Buyer Affiliate) by a duly
authorized representative of the counterparty to any such

67



--------------------------------------------------------------------------------



agreement shall satisfy the condition set forth in this Section 8.3(a) with
respect to such agreement.
(b)    The Seller shall have obtained any and all approvals and consents
required under the applicable Acquired Lease with respect to the assignment of
the Acquired Leases to, or the continued use of the respective Acquired Lease
Real Property by, the Buyer or the relevant Buyer Affiliate.
8.4    Resolutions. The Buyer shall have received from each member of the
Selling Group and Anixter International Inc. copies of resolutions duly adopted
by their respective quotaholders, boards of directors, boards of managers,
managing members or other governing bodies (as applicable) authorizing and
approving the execution, delivery and performance of this Agreement (and the
other agreements, documents and instruments contemplated hereby) and the
consummation of the Transactions together with a certificate of an appropriate
officer stating that such resolutions are true and complete, have not been
amended or revoked and remain in full force and effect as of the Closing. Such
certificates shall also include customary incumbency provisions with respect to
the officers of Anixter International Inc. and each member of the Selling Group.
8.5    No Contrary Proceedings.
(a)    None of the Parties shall be subject to any Order of a court of competent
jurisdiction that prohibits the consummation of the transactions contemplated by
this Agreement. If any such Order has been issued, each Party shall use
reasonable best efforts to have any such order overturned or lifted.
(b)    No Proceeding shall be pending or threatened before any Governmental
Authority wherein an unfavorable injunction, judgment, order, decree, ruling, or
charge could (i) prevent consummation of any of the Transactions, or (ii) cause
any of the transactions contemplated by this Agreement to be rescinded following
consummation.
(c)    No Law shall have been adopted or promulgated as of the Closing Date
having the effect of making the Transactions illegal or otherwise prohibiting
consummation of, or making void or voidable, the Transactions.
8.6    Expiration of Waiting Periods. The waiting period (including any
extension thereof) applicable to the consummation of the Transactions under the
HSR Act and any other applicable competition, merger control, antitrust or
similar Law or regulation shall have expired or been terminated.
8.7    IT Closing Conditions. The performance criteria with respect to each of
(a) a cloned IT system set forth on Schedule 8.7(a) (the “Cloned System Closing
Condition”) and (b) a disaster recovery system set forth on Schedule 8.7(b) (the
“Disaster Recovery Closing Condition”) shall have been satisfied.
ARTICLE 9

68



--------------------------------------------------------------------------------



CONDITIONS TO THE OBLIGATIONS OF THE SELLER
The obligations of the Seller to effect the Transactions shall be subject to the
fulfillment at or prior to the Closing of the following conditions, any or all
of which may be waived in whole or in part in writing by the Seller:
9.1    Accuracy of Representations and Warranties and Compliance with
Obligations.
(a)    (i) The representations and warranties of the Buyer set forth in
Sections 5.1 (Right; Power; Authority; Action) and 5.2 (Binding Agreements; Due
Execution) shall be true and correct in all respects at and as of the date of
this Agreement and at and as of the Closing as if made at and as of the Closing,
and (ii) the representations and warranties of the Buyer set forth in Article 5
(other than those that are the subject of clause (i)) shall be true and correct
in all respects (ignoring and disregarding all materiality and Material Adverse
Effect qualifications set forth therein) at and as of the date of this Agreement
and at and as of the Closing as if made at and as of the Closing, except where
such inaccuracy of a representation or warranty (individually or when aggregated
with other such inaccuracies of representations or warranties) would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that representations and warranties that are made as of a particular date or
period shall be true and correct (in the manner set forth in clause (i) or (ii),
as applicable) only as of such date or period;
(b)    The Buyer shall have performed (or caused to have been performed) in all
material respects all covenants required of it by this Agreement at or prior to
the Closing;
(c)    The Buyer shall have furnished the Seller at the Closing with a
certificate certifying the matters set forth in this Section 9.1.
9.2    Purchase Price; Closing Adjustment. At Closing, the Buyer shall have
sufficient funds to pay the Preliminary Purchase Price to the Seller pursuant to
Section 3.1 and, if applicable, the Closing Adjustment pursuant to
Section 3.2(b).
9.3    Deliveries of the Buyer. The Buyer shall have delivered to the Seller:
(a)    a duly executed counterpart of each Bill of Sale and Assignment and
Assumption Agreement;
(b)    a duly executed counterpart of each Local Market Agreement required to be
executed at Closing in accordance with Section 6.12;
(c)    a duly executed counterpart of the Software License Agreement;
(d)    a duly executed counterpart of each Sublease Agreement;
(e)    certificates of good standing with respect to the Buyer and its Buying
Affiliates as of a date not more than five Business Days prior to the Closing
with respect

69



--------------------------------------------------------------------------------



to their respective jurisdictions of organization (to the extent good standing
or an analogous concept is applicable in any such jurisdiction);
(f)    the Preliminary Purchase Price, as adjusted pursuant to Section 3.2(b),
if applicable; and
(g)    an amount in cash, not to exceed $3,100,000, equal to the aggregate
amount of capital expenditures spent or incurred by the Selling Group from
January 2, 2015 through the Closing in connection with the capital expenditure
program for the Wood Dale Facility, as set forth in a reasonably detailed
invoice provided to the Buyer not later than three Business Days prior to the
Closing Date and payable in immediately available funds to the account or
accounts designated by the Seller not later than three Business Days prior to
the Closing Date.
9.4    Consents. The Buyer shall have obtained any and all approvals, consents,
permits and waivers necessary or appropriate from any Governmental Authority for
consummation of the Transactions and shall have made all filings, notices or
applications, required under applicable law, to any Governmental Authority.
9.5    Resolutions. The Seller shall have received from each of the Buyer and
its Buying Affiliates copies of resolutions duly adopted by their respective
boards of directors, boards of managers, managing members or other governing
bodies (as applicable), authorizing and approving the execution, delivery and
performance of this Agreement (and the other agreements, documents and
instruments contemplated hereby) and the consummation of the Transactions
together with a certificate of an appropriate officer stating that such
resolutions are true and complete, have not been amended or revoked and remain
in full force and effect as of the Closing. Such certificates shall also include
customary incumbency provisions with respect to the officers of the Buyer and
its Buying Affiliates.
9.6    No Contrary Proceedings.
(a)    None of the Parties shall be subject to any Order of a court of competent
jurisdiction that prohibits the consummation of the Transactions. If any such
Order has been issued, each party shall use reasonable best efforts to have any
such order overturned or lifted.
(b)    No Proceeding shall be pending or threatened before any Governmental
Authority wherein an unfavorable injunction, judgment, order, decree, ruling, or
charge could (i) prevent consummation of any of the Transactions, or (ii) cause
any of the Transactions to be rescinded following consummation.
(c)    No Law shall have been adopted or promulgated as of the Closing Date
having the effect of making the Transactions illegal or otherwise prohibiting
consummation of, or making void or voidable, the Transactions.

70



--------------------------------------------------------------------------------



9.7    Expiration of Waiting Periods. The waiting period (including any
extension thereof) applicable to the consummation of the Transactions under the
HSR Act and any other applicable competition, merger control, antitrust or
similar Law or regulation shall have expired or been terminated.
9.8    Settlement of UK HMH Plan. The Selling Group shall have commenced the
process of settling the liabilities of the HMH Pension Scheme (the “UK HMH
Plan”).
ARTICLE 10
INDEMNIFICATION
10.1    Indemnification Generally.
(a)    Indemnification by the Seller Subject to the provisions of this
Article 10, after the Closing, the Seller shall defend, indemnify and hold
harmless, the Buyer, its respective Affiliates and each of their respective
officers, directors, employees, agents, advisers, representatives, investors,
members, managers, shareholders, partners, successors and permitted assigns
(collectively, the “Buyer Indemnitees”) from and against, and pay or reimburse
the Buyer Indemnitees for, any and all Indemnifiable Losses (to the extent
suffered by a Buyer Indemnitee, “Buyer Losses”) resulting from or arising out
of:
(i)    any inaccuracy in any of the representations and warranties made by the
Seller in Article 4 and the certificate delivered by the Seller pursuant to
Section 8.1(c);
(ii)    the non-fulfillment or breach by the Seller of any covenant or agreement
to be performed by it hereunder; and
(iii)    any and all Excluded Liabilities (other than any Liabilities for which
the Buyer is obligated to indemnify the Seller pursuant to any other provision
of this Agreement).
(b)    Indemnification by the Buyer. Subject to the provisions of this
Article 10, after the Closing, the Buyer shall defend, indemnify and hold
harmless the Seller, its Affiliates and their respective officers, directors,
employees, agents, advisers, representatives, investors, members, managers,
shareholders, partners, successors and permitted assigns (collectively, the
“Seller Indemnitees”) from and against, and pay or reimburse the Seller
Indemnitees for, any and all Indemnifiable Losses (to the extent suffered by a
Seller Indemnitee, “Seller Losses”) resulting from or arising out of:
(i)    any inaccuracy in any of the representations and warranties made by the
Buyer in Article 5 and the certificate delivered by the Buyer pursuant to
Section 9.1(c);
(ii)    the non-fulfillment or breach by the Buyer of any covenant or agreement
to be performed by them hereunder; and

71



--------------------------------------------------------------------------------



(iii)    any and all Assumed Liabilities (other than any Liabilities for which
the Seller is obligated to indemnify the Buyer pursuant to any other provision
of this Agreement).
10.2    Survival. All representations and warranties of the Parties contained in
Articles 4 and 5 shall survive the Closing Date and shall remain in full force
and effect until the 12-month anniversary of the Closing. All covenants of the
Parties shall survive until performance in accordance with the terms thereof.
Notwithstanding the foregoing to the contrary:
(a)    the Fundamental Representations shall survive the Closing without
limitation as to duration;
(b)    the representations and warranties contained in Section 4.6 shall survive
for sixty (60) days following the expiration of the applicable statute of
limitations and shall thereafter terminate and be of no further force and
effect; and
(c)    any survival of a Party’s representation and warranty shall be extended
for so long as such representation and warranty is the subject of an
indemnification claim hereunder (until such claim is finally determined in
accordance with this Agreement).
For purposes of this Agreement,  the “Fundamental Representations” shall be the
representations and warranties made in Sections 4.1, 4.2, 4.18, 5.1, 5.2 and
5.5.
10.3    Limitations. Notwithstanding anything to the contrary in this Agreement:
(a)    In no event shall an Indemnitee be permitted to make a claim for
indemnification under Section 10.1(a) or Section 10.1(b) (as the case may be)
unless such claim is first made pursuant to this Agreement on or prior to the
expiration of the survival of the subject representation, warranty or covenant
giving rise to such claim.
(b)    Neither the Seller nor the Buyer (as the case may be) shall have any
obligation to indemnify the applicable Indemnitees from and against any
Indemnifiable Losses arising from any claims under Sections 10.1(a)(i), Section
10.1(a)(ii) with respect to a breach of Section 6.7 or 10.1(b)(i) above (as the
case may be) if, with respect to any individual Indemnifiable Loss item, such
item is less than $25,000 (a “Minor Claim”).
(c)    Neither the Seller nor the Buyer (as the case may be) shall have any
obligation to indemnify the applicable Indemnitees from and against any claims
under Sections 10.1(a)(i), Section 10.1(a)(ii) with respect to a breach of
Section 6.7 or 10.1(b)(i) above (as the case may be) until the aggregate amount
of Indemnifiable Losses in respect of such claims (excluding Minor Claims) is
greater than $4,000,000, (the “Threshold”), whereupon the applicable
Indemnifying Parties shall pay (and be liable for) all such Indemnifiable
Losses; provided, however, that the Threshold shall not apply to (i) any Buyer
Losses in respect of: (A) a breach of any Fundamental Representation, (B) a
breach of Section 4.6 or (C) any breach that is the result of fraud or
intentional misrepresentation on the part of the Seller or (ii) any Seller
Losses in respect of: (A) a

72



--------------------------------------------------------------------------------



breach of any Fundamental Representation or (B) any breach that is the result of
fraud or intentional misrepresentation on the part of the Buyer or any Buying
Affiliate.
(d)    Neither the Seller nor the Buyer (as the case may be) shall have any
obligation to indemnify the applicable Indemnitees from and against any claims
under Sections 10.1(a)(i), Section 10.1(a)(ii) with respect to a breach of
Section 6.7 or 10.1(b)(i) once the aggregate amount of all payments made by or
on behalf of the Seller or the Buyer (as applicable) in respect of such Party’s
indemnification obligations pursuant to Section 10.1 (excluding Minor Claims)
exceeds $6,000,000 (the “Base Cap”); provided, however, that the Base Cap shall
not apply to (i) any Buyer Losses in respect of: (A) a breach of any Fundamental
Representation, (B) a breach of Section 4.6 or (C) any breach that is the result
of fraud or intentional misrepresentation on the part of the Seller or (ii) any
Seller Losses in respect of: (A) a breach of any Fundamental Representation or
(B) any breach that is the result of fraud or intentional misrepresentation on
the part of the Buyer or any Buying Affiliate.
(e)    In no event shall Buyer Losses claimed by a Buyer Indemnitee as
indemnifiable hereunder include any amounts that have already been factored as a
dollar-for-dollar decrease in the calculation of the Final Purchase Price
pursuant to Section 3.3 or have been recovered by the Buyer under the
obligations of the Seller under any other provision of this Agreement or any
other Transaction Document.
(f)    Any payment made in respect of Indemnifiable Losses pursuant to this
Article 10 shall be net of any insurance proceeds and third-party
indemnification payments actually realized by and paid to the Indemnitee or its
Affiliates in respect of the subject claim (in each case, net of any costs, fees
or expenses incurred by such Indemnitee or its Affiliate to procure such
proceeds or such payment and the amount of any increased insurance premiums (and
with respect to such premium increase, as demonstrated by evidence reasonably
satisfactory to the Indemnifying Party), retentions or other costs related to or
arising from any related claims or awards). Each Buyer Indemnitee shall use
commercially reasonable efforts to pursue its insurance coverage(s) and policies
in respect of any claim for which it is a Buyer Indemnitee under this Agreement.
The Indemnifying Party shall have the right to be informed of all efforts to
pursue such insurance coverage(s). Indemnitee shall provide the Indemnifying
Parties with prompt written Notice of any receipt of such insurance proceeds
realized in respect of claims for which payment of indemnity has previously been
made, and shall make prompt delivery to the Indemnifying Party of such portion
of the amount by which payment of indemnification would have been reduced
pursuant to this Article 10 if such proceeds had been realized prior to the
making of such payment of indemnification.
(g)    Except for remedies that cannot be waived as a matter of law, a claim for
fraud in the inducement, and injunctive and provisional relief (including
specific performance of this Agreement), this Article 10, and Article 6 shall be
the exclusive remedy for breaches of this Agreement (including any covenant,
obligation, representation or warranty contained in this Agreement or in any
agreement, document, instrument,

73



--------------------------------------------------------------------------------



certification, Schedule or Exhibit delivered pursuant to this Agreement) from
and after the Closing.
(h)    The Indemnitees and Indemnifying Parties shall cooperate with each other
to resolve any claim or liability with respect to which an Indemnifying Party is
obligated to indemnify an Indemnitee, including by making commercially
reasonable efforts to mitigate or resolve any such claim or liability. For the
avoidance of doubt, “commercially reasonable efforts to mitigate or resolve any
such claim or liability” shall not (i) require an Indemnitee or Indemnifying
Party to risk paying a settlement amount due to a “hammer” clause under such
Indemnitee or Indemnifying Party’s applicable insurance policy or (ii) require
any Party to take any action (or to forego from taking any action where such
forbearance would result) in violation of the applicable insurance policy that
applies to the subject claims or Liability. In the event an Indemnitee fails to
so mitigate an Indemnifiable Loss, the Indemnifying Party shall have no
Liability for any portion of such Indemnifiable Loss that reasonably could have
been avoided had the Indemnitee made such efforts. Without limiting the
generality of the foregoing, after an Indemnitee acquires knowledge of any fact
or circumstance that results in or reasonably would be expected to result in an
Indemnifiable Loss or a Third Party Claim for which the Indemnifying Party may
have Liability to such Indemnitee, such Indemnitee shall notify the Indemnifying
Party promptly and implement such reasonable actions as the Indemnifying Party
shall request in writing for the purposes of mitigating the possible
Indemnifiable Losses arising therefrom.
(i)    Notwithstanding anything to the contrary set forth in this Agreement, no
Party shall be liable (whether an Indemnifiable Loss or otherwise) for any
punitive, special or exemplary damages relating to any breach of representation,
warranty or covenant contained in this Agreement or in any certificate delivered
pursuant to this Agreement; provided, however, that, solely in respect of
Indemnifiable Losses resulting from a Third Party Claim, if (x) a Buyer
Indemnitee or a Seller Indemnitee (as the case may be) suffers an actual cash
loss as a result of an award to a third party in a court, arbitration or
regulatory proceeding with respect to a breach of a representation, warranty, or
covenant under this Agreement and (y) such award includes such excluded damages,
then the Indemnifiable Losses due the applicable Indemnitee shall include the
amount of such award regardless of whether such award includes such excluded
damages.
(j)    For purposes of determining the amount of Indemnifiable Losses incurred
or suffered by an Indemnitee for purposes of this Article 10 (except in
connection with any Buyer Loss arising from a breach or inaccuracy of a
representation of the Seller set forth in Section 4.5), the amount of such
Indemnifiable Losses will be determined without regard to any qualifications
therein referencing the terms “materiality,” “Material Adverse Effect” or other
terms of similar import or effect.
10.4    Indemnification Procedures.
(a)    In the case of any claim asserted by a Person other than a Party or an
Affiliate of a Party (such claim, a “Third Party Claim”) after the Closing
against either a

74



--------------------------------------------------------------------------------



Seller Indemnitee or Buyer Indemnitee (each, an “Indemnitee”) for which
indemnification is available under this Agreement, notice, including reasonable
detail indicating the amount (estimated in good faith as necessary and to the
extent feasible) of the loss that has been or may be suffered and copies of all
documents and notices received by the Indemnitee relating to the subject claim,
shall be given (the “Claim Notice”) by the Indemnitee to the Seller or the
Buyer, as applicable, promptly after such Indemnitee has actual knowledge of any
claim as to which indemnity may be sought, and the Indemnitee shall permit the
Seller (when the Indemnitee is a Buyer Indemnitee) or the Buyer (when a Seller
Indemnitee is the Indemnitee) (each, an “Indemnifying Party”) at the expense of
the Seller (when the subject indemnification obligation is pursuant to
Section 10.1(a) above) or the Buyer (when the subject indemnification obligation
is pursuant to Section 10.1(b) above) to assume the defense of any claim or any
litigation resulting therefrom; provided, however, that (i) the Indemnifying
Party shall acknowledge that the Third Party Claim gives rise to an
Indemnifiable Loss prior to assuming the defense of such Third Party Claim,
(ii) counsel for the Indemnifying Party who shall conduct the defense of such
claim or litigation shall be reasonably satisfactory to the Indemnitee, and the
Indemnitee may participate in such defense at such Indemnitee’s expense with
counsel reasonably satisfactory to the Indemnifying Party; and (iii) the failure
of any Indemnitee to give Notice as provided herein shall not relieve any Party
required under this Article 10 to provide indemnification of such Party’s
indemnification obligations under this Agreement except to the extent that such
failure results in a lack of actual notice to such Indemnifying Party and such
Indemnifying Party is materially prejudiced as a result of such failure to give
Notice. The Indemnifying Party shall have twenty (20) Business Days from receipt
of the Claim Notice (the “Notice Period”) to notify the Indemnitee whether or
not it elects to assume the defense of the Indemnitee against such claim or
demand.
(b)    In the event that the Indemnifying Party notifies the Indemnitee within
the Notice Period that the Indemnifying Party elects to defend the Indemnitee
against a claim or litigation, the Indemnifying Party shall have the right to
defend the Indemnitee by appropriate proceedings; provided, however, that, the
Indemnifying Party shall not, without the prior written consent of the
Indemnitee, settle, compromise or offer to settle or compromise any Third Party
Claim on a basis that would result in (i) the imposition of a consent order,
injunction or decree that would restrict the future activity or conduct of the
Indemnitee or any of its Affiliates or (ii) a finding or admission of a
violation of Law or violation of the rights of any Person by the Indemnitee or
any of its Affiliates. In the event that the Indemnifying Party does not accept
the defense of any matter for which indemnification is required, the Indemnitee
shall have the full right to defend against any such claim or litigation, and
shall be entitled to settle or agree to pay in full such claim or demand at the
expense of the Indemnifying Party (but subject to the Threshold and Base Cap to
the extent applicable); provided, however, that, in no event shall the
Indemnitee consent to the entry of any judgment or enter into settlement without
the written consent of the Indemnifying Party, which shall not be unreasonably
withheld, delayed or conditioned. In any event, the Parties shall cooperate in
the defense of any claim or litigation subject to this Article 10 and the Books
and Records of each shall be available

75



--------------------------------------------------------------------------------



to the Parties with respect to such defense upon reasonable notice during normal
business hours.
(c)    In the event that an Indemnitee has a claim against an Indemnifying Party
that does not involve a claim or demand being asserted by a third party, the
Indemnitee shall send a written Notice (including all relevant documents with
respect to the subject claim) with respect to such claim to the applicable
Indemnifying Party promptly following its discovery of the existence of the
facts giving rise to such claim. The Indemnifying Party shall have twenty
(20) Business Days from the date such Notice is received during which to notify
the Indemnitee in writing of any objections it has to the Indemnitee’s Notice or
claims for indemnification. If the Indemnifying Party does not deliver such
written Notice of objection within such twenty (20) Business Day period, the
Indemnifying Party shall be deemed to have accepted the claim. If the
Indemnifying Party rejects the claim, then the Indemnitee shall have the right
(but not the obligation) to pursue legal proceedings pursuant and subject to
Sections 12.8 and 12.14.
(d)    Any payments due under this Article 10 shall be made by the applicable
Indemnifying Parties by wire transfer of immediately available funds promptly
following receipt of demand by the Indemnitee.
(e)    With respect to any Tax Claim, to the extent of any conflict between the
provisions of this Article 10 and the provisions of Article 7, the provisions of
Article 7 shall control.
10.5    Adjustment to the Purchase Price. All indemnification payments made
pursuant to Article 7 and/or this Article 10 will be treated as an adjustment to
the Purchase Price unless otherwise required by applicable Law.
ARTICLE 11
TERMINATION OF AGREEMENT
11.1    Right to Terminate. Notwithstanding any other provision of this
Agreement to the contrary, this Agreement may be terminated at any time prior to
the Closing Date:
(a)    by the mutual written consent of the Buyer and the Seller;
(b)    by the Buyer or the Seller, upon written Notice to the other Party, if
the Transactions have not been consummated on or prior to 2:00 pm, New York
time, on August 11, 2015 or such later date, if any, as the Buyer and the Seller
may agree in writing (the “Outside Date”); provided, however, that the right to
terminate this Agreement pursuant to this Section 11.1(b) shall not be available
to any Party whose breach, or whose Affiliate’s breach, of any provision of this
Agreement results in or causes the failure of the Transactions to be consummated
by such time;

76



--------------------------------------------------------------------------------



(c)    by the Buyer or the Seller, upon written Notice to the other Party, if
there shall be an Order permanently enjoining or otherwise prohibiting the
consummation of the Transactions, and such Order has become final and
non-appealable; provided, however, that the right to terminate this Agreement
pursuant to this Section 11.1(c) shall not be available to any Party whose
breach, or whose Affiliate’s breach, of any provision of this Agreement results
in or causes such Order;
(d)    by the Seller, if (i) the Buyer has breached or failed to perform any of
its covenants or other agreements contained in this Agreement to be complied
with by it such that the closing condition set forth in Section 9.1 would not be
satisfied or (ii) there exists a breach of any representation or warranty of the
Buyer contained in this Agreement such that the closing condition set forth in
Section 9.1 would not be satisfied, and in the case of both clauses (i) and
(ii) above, such breach or failure to perform is not waived by the Seller or
cured within thirty (30) days after receipt of written Notice thereof or is
incapable of being cured by the Buyer on or prior to the Outside Date; provided,
however, that the right to terminate this Agreement pursuant to this
Section 11.1(d) shall not be available to the Seller if the Seller is in breach
of any provision of this Agreement, and such breach is not waived by the Buyer
or cured in accordance with the terms of this Agreement, such that a closing
condition set forth in Article 8 would not be satisfied; and
(e)    by the Buyer, if (i) the Seller has breached or failed to perform any of
its covenants or other agreements contained in this Agreement to be complied
with by them such that the closing condition set forth in Section 8.1 would not
be satisfied or (ii) there exists a breach of any representation or warranty of
the Seller contained in this Agreement such that the closing condition set forth
in Section 8.1 would not be satisfied, and in the case of both clauses (i) and
(ii) above, such breach or failure to perform is not waived by the Buyer or
cured within thirty (30) days after receipt of written Notice thereof or is
incapable of being cured by the Seller on or prior to the Outside Date;
provided, however, that the right to terminate this Agreement pursuant to this
Section 11.1(e) shall not be available to the Buyer if the Buyer is in breach of
any provision of this Agreement, and such breach is not waived by the Seller or
cured in accordance with the terms of this Agreement, such that a closing
condition set forth in Article 9 would not be satisfied.
11.2    Effect of Termination. In the event of termination of this Agreement
pursuant to Section 11.1, (a) this Agreement shall forthwith become void and
have no further force and effect, except for the provisions of Section 11.3 and
Article 12, and (b) there shall be no liability under this Agreement on the part
of the Buyer (except as set forth in Section 11.3 or the Seller or any of their
respective officers or directors, and all rights and obligations of each Party
shall cease; provided, however, that nothing herein shall relieve any party from
liability for fraud or any willful breach hereof; provided further that if this
Agreement is terminated prior to the Closing, then the Seller will not have any
liability for any breaches of any representations, warranties or covenants
hereunder; provided further, that the obligations of the parties under the
Confidentiality Agreement shall continue in full force and effect. The Parties
agree not to bring any lawsuit, action or claim against any other Party
inconsistent with the foregoing provisions of this Section 11.2.

77



--------------------------------------------------------------------------------



11.3    Termination Fee.
(a)    In the event that this Agreement is terminated pursuant to Section
11.1(d), then the Buyer shall pay within five (5) Business Days following such
termination, by wire transfer of same day funds to an account designated by the
Seller, an amount equal to $26,600,000 (the “Termination Fee”).
(b)    Each Party confirms that each event or circumstance giving rise to the
obligation to pay the Termination Fee would cause significant damage to the
Selling Group and their respective Affiliates that would be inherently difficult
to quantify and prove, and that the Termination Fee provided for hereunder is
intended to provide fair compensation in response to that damage, is not
intended to be punitive, and is reasonable in amount in relation to the
circumstances under which it would become payable.
11.4    Deferred French Closing Termination. To the extent the Irrevocable Offer
is accepted by the French Selling Affiliate, the “Outside Date” for purposes of
Section 11.1(b) as applied to the Deferred French Closing shall be August 11,
2015. If this Agreement is terminated in accordance with this Article 11 with
respect to the Deferred French Closing, the Seller shall repay to the Buyer the
portion of the Preliminary Purchase Price allocated to the French Assets as set
forth in Schedule 7.2(a).
ARTICLE 12
MISCELLANEOUS PROVISIONS
12.1    Public Announcements. Prior to and after the Closing Date, no Party (or
affiliate thereof) will issue a press release or announcement concerning this
Agreement and the Transactions without the prior written consent of the Seller
and the Buyer, except as required by applicable Law or the applicable rules or
regulations of any governmental body, securities exchange or self-regulatory
organization.
12.2    Notices. All notices, requests, demands and other communications
(“Notices”) provided for by this Agreement shall be in writing (pursuant to the
applicable information for Notices set forth below) and shall be deemed to have
been duly given by the sender and received by the recipient (a) when delivered
personally, (b) one (1) Business Day after having been sent by facsimile, email,
or similar electronic means with receipt confirmed (in each case, with written
hard copy sent to the recipient by regular mail), or by overnight courier
service (next Business Day delivery) against receipt, or (b) four (4) Business
Days after having been sent within the continental United States by first-class
certified mail, return receipt requested, postage prepaid. The Parties’
information for Notices is as follows:

78



--------------------------------------------------------------------------------



(a)
Notices to the Seller shall be sent to:

Anixter Inc.
2301 Patriot Boulevard
Glenview, Illinois 60026
Attn: Justin C. Choi
            General Counsel
Fax: (224) 521-8557
Email: justin.choi@anixter.com
 
With copy (that shall not constitute Notice to the Seller) to:
 
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attn: Richard W. Astle
            E. Anna Ha
Fax: (312) 853-7036
            (713) 496-7799
Email: rastle@sidley.com
            anna.ha@sidley.com
 
Notices to the Buyer shall be sent to:
 
AIP/Fasteners, LLC
c/o American Industrial Partners
330 Madison Avenue 28th Floor
New York, NY 10017
Attn: Paul J. Bamatter
Fax: (212) 627-2372
Email: Paul@americanindustrial.com
 
With a copy (that shall not constitute Notice to the Buyer) to:
 
Baker Botts L.L.P.
1299 Pennsylvania Avenue NW
Washington, DC 20004
Attn: Terrance L. Bessey
Fax: (202) 585-1067
Email: terrance.bessey@bakerbotts.com



12.3    Rights Confined to Parties. Except as provided in Section 6.2(b),
Section 6.6(a)(iii), Section 6.6(e), Section 6.6(g)(iii), Section 6.6(h)(v),
Section 6.6(j), Article 10 and this

79



--------------------------------------------------------------------------------



Article 12 nothing expressed or implied herein is intended or shall be construed
to confer upon or give to any Person, other than the Parties, and their
successors and assigns as permitted hereunder, any right, remedy or claim
(whether legal or equitable) under, with respect to, or by reason of this
Agreement or of any term, covenant or condition hereto, and all the terms,
covenants, conditions, promises and agreements contained in this Agreement shall
be for the sole and exclusive benefit of the Parties and their successors and
assigns as permitted hereunder. The Lenders shall be third party beneficiaries
of, and entitled to enforce, Sections 12.3, 12.8 (last two sentences), 12.9,
12.11, 12.17 or 12.18 and none of such sections shall be amended without their
prior written consent.
12.4    Entire Agreement. This Agreement, the Transaction Documents, the
Disclosure Schedules, the Confidentiality Agreement and the other documents to
be executed hereunder, constitute the entire understanding between the Parties
with respect to the subject matter hereof and supersede any and all prior
agreements between the Parties (including all letters of intent) with respect to
the subject matter hereof.
12.5    Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the Parties and their respective successors and assigns, but is not
assignable by any Party without the prior written consent of the Seller and the
Buyer; provided, however, that the Buyer may assign this Agreement to any of its
sources of Debt Financing as collateral security without the prior written
consent of the Seller; provided, further that no such assignment shall relieve
such assigning party of its obligations hereunder.
12.6    Severability. If any provision of this Agreement is held invalid or
unenforceable, such invalidity or unenforceability shall not affect in any way
the validity or enforceability of any other provision of this Agreement. In the
event any provision of this Agreement is held invalid or unenforceable, the
Parties shall attempt to agree on a valid or enforceable provision that shall be
a reasonable substitute for such invalid or unenforceable provision in light of
the tenor of this Agreement and, on so agreeing, shall incorporate such
substitute provision in this Agreement.
12.7    Effect of Headings. The Article, Section and subsection headings
contained herein are for convenience only and shall not affect the construction
hereof.
12.8    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with and enforced under the laws of the State of
Delaware applicable to agreements to be made and to be performed entirely in
that State. Each of the Parties to this Agreement hereby expressly waives any
right it may have or acquire, now or in the future, to demand or seek the
application of a governing law other than the laws of the State of Delaware.
Subject to any binding determinations by the Accounting Firm provided for in
this Agreement and Section 12.14 below, each of the Parties to this Agreement
hereby consents to the jurisdiction of any federal court located in the Northern
District of Illinois and any state court located within Cook County, Illinois
and irrevocably agrees that all actions or proceedings arising out of or
relating to this Agreement shall be exclusively litigated in such courts. Each
of the Parties to this Agreement accepts for each of itself and in connection
with its properties, generally and unconditionally, the exclusive jurisdiction
of the aforesaid courts and hereby expressly waives any right they may have or
acquire, now or in the future, to submit disputes hereunder to any other court
or forum by reason of their current or future domiciles, the location of their
assets, their seat of management or otherwise,

80



--------------------------------------------------------------------------------



and waives any defense of forum non conveniens, and irrevocably agrees to be
bound by any final, non-appealable judgment rendered thereby in connection with
this Agreement. Notwithstanding anything to the contrary in this Agreement, each
party to this Agreement hereby agrees that the Debt Financing and the
performance thereof by the Lenders shall be governed by the laws of the State of
New York without giving effect to any conflict of laws provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the law of any other jurisdiction other than the State of New
York. In addition each party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to the Debt
Financing or the transactions or contemplated thereby, exclusively in the United
States District Court for the Southern District of New York or any New York
State court located in the Borough of Manhattan in New York City.
12.9    Amendments. This Agreement may not be amended except by an instrument in
writing signed by the Seller and the Buyer. No supplement, alteration or
modification of this Agreement will be binding unless executed in writing by the
Parties. To the extent any amendment, modification or supplement to Sections
12.3, 12.8 (last two sentences), 12.9, 12.11, 12.17 or 12.18 is sought which is
adverse to the rights of a Lender, the prior consent of the Lenders shall be
required before such amendment, modification or supplement is rendered
effective.
12.10    Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
12.11    Waivers. At any time prior to the Closing, any Party hereto may
(a) extend the time for the performance of any of the obligations or other acts
of any other Party or (b) waive compliance with any of the agreements of any
other Party or with any conditions to its own obligations. Any agreement on the
part of a Party hereto to any such extension or waiver will be valid if set
forth in an instrument in writing signed on behalf of both the Seller and the
Buyer. The consummation of the Transactions will not be deemed a waiver of the
right any Party may have hereunder with respect to any other Party’s
representations, warranties, covenants or agreements contained in or related to
this Agreement being incorrect, untrue or breached. To the extent any waiver to
12.3, 12.8 (last two sentences), 12.9, 12.11, 12.17 or 12.18 is sought which is
adverse to the rights of a Lender, the prior consent of the Lenders shall be
required before such waiver is rendered effective.
12.12    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed will be deemed an original but all
of which together will constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission or by electronic transmission of a .pdf or other electronic file
shall be as effective as delivery of a manually signed counterpart of this
Agreement.
12.13    Costs. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the Transactions (including the
fees and expenses of financial advisors, accountants and legal counsel): (a) if
incurred by the Buyer or any of its Buying Affiliates, will be paid by the
Buyer, and (b) if incurred by the Seller or any of its Selling Affiliates, will
be paid by the Seller prior to the Closing Date or fully accrued as of such
date; provided, however, that (x) the Buyer and the Seller will each pay
one-half of any and all filing fees payable in connection

81



--------------------------------------------------------------------------------



with any required antitrust or competition filings and (y) except as otherwise
expressly provided herein, the Buyer will pay or reimburse the Seller for
one-half of any one-time costs, fees or expenses incurred by the Seller or any
of its Selling Affiliates in connection with the consummation of the Transaction
(excluding (i) the fees and expenses of financial advisors, accountants and
legal counsel, (ii) all costs associated with the return to the Seller or any of
its Selling Affiliates of Accounts Receivable by ARC (as such term is defined in
Schedule 1.1(f), and (iii) payments to Business Employees); provided further
that the Buyer’s Liability for such one-time costs, fees or expenses shall not
exceed $1 million.
12.14    Agreement to Negotiate and Mediate. In the event a dispute arises under
this Agreement, any demands, claims or controversies arising out of or relating
to this Agreement or the breach thereof shall be settled by attempting a
voluntary settlement first through negotiations, and then non-binding mediation
before resorting to the filing of a lawsuit. The Parties shall promptly attempt
to resolve any dispute by negotiations between the Buyer and the Seller. Either
of the Buyer and the Seller may give the other Party written Notice of any
dispute not resolved in the normal course of business. Representatives of the
Seller (who shall include the Seller’s General Counsel, Chief Financial Officer,
or Vice-President/Treasurer) and the Buyer shall meet at a mutually acceptable
time and place within thirty (30) days after delivery of such Notice, and
thereafter as often as they reasonably deem necessary, to exchange relevant
information and to attempt to resolve the dispute. If a Party intends to be
accompanied at a meeting by legal counsel, the other Party shall be given at
least ten (10) Business Days prior Notice of such intention and may also be
accompanied by legal counsel. If the dispute has not been resolved by these
Persons within sixty (60) days of the disputing Party’s Notice, or if the
Parties fail to meet within such thirty (30) day period, either the Buyer or the
Seller may initiate non-binding mediation by filing a written demand for
mediation with the other. The Seller shall select a mediator to mediate in
accordance with the provisions of this Section 12.14 (“Mediator”) reasonably
acceptable to the Buyer. The cost of the Mediator shall be borne equally by the
Buyer (on the one hand) and the Seller (on the other hand). The Parties covenant
that they shall participate in the mediation in good faith. The Mediator will be
disqualified as a witness, consultant or expert for any Party. The Mediator will
treat the offers, promises, conduct and statements made in the course of the
non-binding mediation (including pre-mediation and post-mediation submissions to
the Mediator) as confidential and will refrain from disclosing such information
except to the Parties.
12.15    Specific Performance. The Parties hereto acknowledge and agree that the
Parties would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms or are otherwise
breached and that any nonperformance or breach of this Agreement by any Party
could not be adequately compensated by monetary damages alone and that the
Parties would not have any adequate remedy at law. Accordingly, in addition to
any other right or remedy to which any Party may be entitled, at law or in
equity (including monetary damages), such Party shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement without posting
any bond or other undertaking. The parties hereto agree that they will not
contest the appropriateness of specific performance as a remedy.

82



--------------------------------------------------------------------------------



12.16    Disclosure Schedules. Except with respect to any Disclosed Additional
Matter, which is governed by Section 6.7, the disclosure of any matter in any
section or subsection of the Disclosure Schedules shall be deemed to be a
disclosure under the Disclosure Schedules for all purposes of this Agreement to
which such matter could reasonably be expected to be pertinent. The mere
inclusion of any item in any section or subsection of any of the Disclosure
Schedules, as an exception to any representation or warranty or otherwise shall
not be deemed to constitute an admission by any of the Parties, as applicable,
or to otherwise imply, that any such item has had or is reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect or otherwise
represents an exception or material fact, event or circumstance for the purposes
of this Agreement, that such item meets or exceeds a monetary or other threshold
specified for disclosure in this Agreement or that such item represents a
determination that the Transactions require the consent of any third party. The
sections or subsections of each Disclosure Schedule are arranged in sections
corresponding to the numbered and lettered sections and subsections of this
Agreement. Matters disclosed in any section or subsection of any of the
Disclosure Schedules are not necessarily limited to matters that are required by
this Agreement to be disclosed therein. Such additional matters are set forth
for informational purposes only and do not necessarily include other matters of
a similar nature or impose any duty or obligation to disclose any information
beyond what is required by this Agreement, and disclosure of such additional
matters shall not affect, directly or indirectly, the interpretation of this
Agreement or the scope of the disclosure obligations hereunder. To the extent
cross-references are set forth in any section or subsection of any of the
Disclosure Schedules, such cross-references are intended solely for convenience
and are by no means intended as a statement of limitation as to where disclosure
is relevant or appropriate, and any information set forth in one section or
subsection of such disclosure schedule shall be deemed to apply to each other
section or subsection thereof or hereof to which its relevance could reasonably
be expected to be pertinent. The reference to any Contract or other documents or
materials in any section or subsection of any of the Disclosure Schedules shall
be deemed to incorporate by reference, for all purposes set forth in this
Section 12.16 and the remainder of this Agreement, all terms and conditions of,
and schedules and annexes to, such Contract or other document to the extent made
available, prior to the date of this Agreement, to the Buyer and its
representatives or the Seller and its representatives, as applicable. Headings
inserted in the sections or subsections of any of the Disclosure Schedules are
for convenience of reference only and shall to no extent have the effect of
amending or changing the express terms of the Sections or subsections as set
forth in this Agreement.
12.17    No Recourse; Waiver of Claims. Notwithstanding anything herein to the
contrary, the Selling Group and each of its Affiliates hereby waives any rights
or claims against any Lender in connection with this Agreement, the Debt
Financing or the Debt Commitment Letter, whether at law or equity, in contract,
in tort or otherwise, and the Selling Group and each of its Affiliates agrees
not to commence a proceeding against any Lender in connection with this
Agreement or the transactions contemplated hereunder (including any proceeding
relating to the Debt Financing or the Debt Commitment Letters). In furtherance
and not in limitation of the foregoing waiver, it is agreed that no Lender shall
have any liability for any claims, losses, settlements, liabilities, damages,
costs, expenses, fines or penalties to the Selling Group or any Affiliate of the
Selling Group in connection with this Agreement, the Debt Financing or the
Transactions. Nothing in this Section 12.17 shall in any way (a) expand the
circumstances in which the Buyer may be liable under this Agreement or as a
result of the Transactions (including as a result

83



--------------------------------------------------------------------------------



of the Debt Financing) or (b) limit or qualify the obligations and liabilities
of the parties to the Debt Commitment Letter or the definitive financing
agreements to each other thereunder or in connection therewith. The Seller Group
shall not cause or permit any of their Affiliates to take any action or position
inconsistent with the provisions of this Section 12.17.
12.18    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST ANY LENDER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENT EXECUTED IN CONNECTION HEREWITH (INCLUDING THE DEBT FINANCING), OR THE
ADMINISTRATION THEREOF, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN (INCLUDING THE DEBT FINANCING). NO PARTY TO THIS AGREEMENT SHALL SEEK A
JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION
PROCEDURE AGAINST A LENDER BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY
RELATED INSTRUMENT. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH
A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES. EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.18.
[SIGNATURE PAGES FOLLOW]



84



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written:
ANIXTER INC.
 
 
 
 
By:
/s/ Theodore A. Dosch
Name: Theodore A. Dosch
Title: Executive Vice President - Finance
 
 
 
 
AIP/FASTENERS LLC
 
 
 
 
By:
/s/ Joel Rotroff
Name: Joel Rotroff
Title: Vice President




[Signature Page to Anixter – AIP Asset Purchase Agreement]

